Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 1 of 92 Page ID #2757




                        EXHIBIT 2
                         Deposition of Jose Zagal
Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 2 of 92 Page ID #2758


                                                                         Page 1
               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ILLINOIS
                      EAST ST. LOUIS DIVISION


     CATHERINE ALEXANDER,
            Plaintiff,
     vs.                                    No. 3:18-cv-966-MJR-DGW
     TAKE-TWO INTERACTIVE SOFTWARE, INC.,
     2K GAMES, INC.; 2K SPORTS, INC.; WORLD
     WRESTLING ENTERTAINMENT, INC.;
     VISUAL CONCEPTS ENTERTAINMENT;
     YUKE'S CO., LTD.; AND YUKE'S LA, INC.,
            Defendants.




                VIDEOTAPED DEPOSITION OF JOSE ZAGAL
                    August 1, 2019; 8:02 a.m.
                      St. Louis, Missouri




   Reported by:
   Kelli Ann Willis
   Job no: 25723


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 3 of 92 Page ID #2759

                                                Page 2                                                                 Page 4
 1         Videotaped Deposition of JOSE ZAGAL, pursuant    1
 2    to notice, taken by Defendants, at the                2               INDEX
                                                            3   JOSE ZAGAL
 3    offices of The Simon Law Firm, Suite 1700,            4    Examination by Mr. Simmons .................. 6
 4    800 Market Street, St. Louis, Missouri,                    Examination by Mr. Friedman ................. 238
 5    before Kelli Ann Willis, a Registered                 5    Further Examination by Mr. Simmons .......... 242
 6    Professional Reporter, Certified                      6
 7    Realtime Reporter and Certified Court Reporter        7
                                                            8
 8    in the State of Missouri.                             9
 9                                                         10                EXHIBITS
10                                                         11
11                                                              Deposition Exhibit 1 ........................... 181
12                                                         12    Half-Life 2 Game Log
13                                                         13   Deposition Exhibit 2 ........................... 223
                                                                 Destructoid article
14                                                         14
15                                                              Deposition Exhibit 3 ........................... 229
16                                                         15    Article, The 20 coolest tattoos in WWE History
17                                                         16   Deposition Exhibit 4 ........................... 232
18                                                               Sportskeeda article
                                                           17
19                                                         18
20                                                         19
21                                                         20
22                                                         21
                                                           22
23
                                                           23
24                                                         24
25                                                         25
                                                Page 3                                                                 Page 5
 1   A P P E A R A N C E S:                                 1         THE VIDEOGRAPHER: All right. This is
 2
 3   THE SIMON LAW FIRM, P.C.                               2     Tape No. 1 of the videotaped deposition of Jose
     Attorneys for Plaintiffs                               3     Zagal, in the matter of Catherine Alexander
 4        800 Market Street
          Suite 1700
                                                            4     versus Take-Two Interactive Software, Inc., et
 5        St. Louis, Missouri 63101                         5     al., in the United States District Court for
     BY: ANTHONY R. FRIEDMAN, ESQ.                          6     the Southern District of Illinois, East St.
 6        afriedman@simonlawpc.com
 7                                                          7     Louis Division, Cause No. 318-CV-966-MJR-DGW.
 8   KIRKLAND & ELLIS LLP                                   8         This deposition is being held at The Simon
     Attorneys for Defendant Take-Two
 9        601 Lexington Avenue
                                                            9     Law Firm, 800 Market Street, Suite 1700, St.
          New York, New York 10022                         10     Louis, Missouri, on August 1st, 2019, at
10   BY: JOSHUA L. SIMMONS, ESQ. and                       11     approximately 8:02 a.m.
          MIRANDA MEANS, ESQ.
11        joshua.simmons@kirkland.com                      12         My name is Jacob Arndt, and I'm the legal
          miranda.means@kirkland.com                       13     video specialist. The court reporter is Kelli
12
13   K & L Gates
                                                           14     Ann Willis.
     Attorneys for WWE                                     15         Will counsel please introduce themselves?
14        K&L Gates Center                                 16         MR. SIMMONS: My name is Joshua Simmons
          210 Sixth Avenue
15        Pittsburgh, Pennsylvania 15222                   17     from Kirkland & Ellis. I'm here representing
     BY: CURTIS B. KRASIK, ESQ.                            18     Take-Two Interactive Software and 2K Games.
16        curtis.krasik@klgates.com
17
                                                           19         With me is Miranda Means, also from
18                                                         20     Kirkland, as well as Curtis Krasik from K&L
19   ALSO PRESENT: Jacob Arndt, Videographer               21     Gates representing WWE.
20
21                                                         22         MR. FRIEDMAN: This is Tony Friedman from
22                                                         23     The Simon Law Firm, representing the Plaintiff.
23
24
                                                           24   Thereupon:
25                                                         25              JOSE ZAGAL, PH.D.

                                                                                                     2 (Pages 2 to 5)
                                      TransPerfect Legal Solutions
                                  212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 4 of 92 Page ID #2760

                                                   Page 6                                                    Page 8
 1    a witness named in the notice heretofore filed,        1       A. Yes.
 2    being of lawful age and having been first duly         2       Q. What was your testimony in that case
 3    sworn, testified on his oath as follows:               3   about, at a high level?
 4               EXAMINATION                                 4       A. It was about whether one company's
 5    BY MR. SIMMONS:                                        5   technology was -- again, I'm trying to figure out
 6        Q. Good morning.                                   6   what things I can talk about.
 7        A. Good morning.                                   7          It was a patent case, and so we were
 8        Q. Dr. Zagal -- I'm sorry, is it Zagal?            8   trying to see if one company was infringing on the
 9        A. Zagal.                                          9   other company's patent.
10        Q. Zagal. Are you presently employed?             10       Q. Got it.
11        A. Yes.                                           11          A different kind of situation from the one
12        Q. By whom?                                       12   we have in this case; is that right?
13        A. By the University of Utah.                     13       A. Yes.
14        Q. What is your title?                            14          THE VIDEOGRAPHER: Going off the record at
15        A. I am professor.                                15       8:05 a.m.
16        Q. Okay. Is that a tenured professorship?         16          (Thereupon, a recess was taken, after
17        A. No.                                            17       which the following proceedings were held:)
18        Q. Are you on a tenured track?                    18          THE VIDEOGRAPHER: This is the beginning
19        A. No.                                            19       of DVD 2. We are back on the record at
20        Q. What is your relationship to the Plaintiff     20       8:07 a.m.
21    in this case, Catherine Alexander?                    21   BY MR. SIMMONS:
22        A. What do you mean?                              22       Q. Dr. Zagal, have you ever testified in
23        Q. I assume you're an expert on her behalf,       23   court?
24    but do you have any other relationship with the       24       A. No.
25    Plaintiff?                                            25       Q. Now, I'm going to go over a couple of
                                                   Page 7                                                    Page 9
 1       A. No. I actually don't know her. I do not          1   ground rules for the deposition, just so that we
 2    know her.                                              2   understand each other.
 3       Q. Have you met with Ms. Alexander?                 3           Do you understand that my questions and
 4       A. No.                                              4   your answers are being recorded?
 5       Q. Have you spoken to her?                          5       A. I do understand.
 6       A. No.                                              6       Q. And do you understand that while there is
 7       Q. Have you been deposed before?                    7   no judge or jury here, your testimony is under oath?
 8       A. Yes.                                             8       A. I do understand.
 9       Q. In what case or cases were you deposed?          9       Q. During this deposition, I'm going to need
10       A. I believe that is already in my report. I       10   you to answer my questions verbally, so that the
11    don't remember the full name of the cases.            11   reporter can transcribe your answers. That means no
12       Q. Just the one case that's in your report?        12   shaking of the head, no bobbing up and down. It
13       A. Correct.                                        13   needs to be a verbal response.
14       Q. Does Sagan versus Zynga sound correct?          14           Can you do that?
15       A. Yes.                                            15       A. I understand.
16       Q. What was the nature of that litigation?         16       Q. It's also important that we don't speak
17       A. I'm not sure how much I can discuss that's      17   over each other, which we haven't done thus far, but
18    not already in the public record.                     18   if that happens, it makes it difficult for the court
19       Q. What do you remember the case being about       19   reporter to take down what we're saying.
20    generally, assuming the complaint was filed           20           So do you understand that?
21    publicly?                                             21       A. I do understand.
22       A. Yes. It was a patent case.                      22       Q. Will you let me know if you can't hear any
23       Q. It involved video games?                        23   of my questions?
24       A. Yes.                                            24       A. Yes, I will let you know.
25       Q. You were called as an expert?                   25       Q. Will you also let me know if you don't

                                                                                           3 (Pages 6 to 9)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 5 of 92 Page ID #2761

                                                Page 10                                                     Page 12
 1    understand any of my questions?                         1   It includes those kind of things. Operations
 2        A. Yes, I will let you know.                        2   research, as well, and such.
 3        Q. If you do answer, I'm going to assume that       3       Q. And what kind of economics were you
 4    you understood my question and heard it; is that        4   studying? Economics of engineers, I'm assuming.
 5    fair?                                                   5       A. No. This is just sort of regular econ.
 6        A. Sure. Yes.                                       6       Q. And why -- what was the connection between
 7        Q. I'm also going to assume that you are            7   economics and your engineering study?
 8    going to answer completely, okay?                       8       A. Well, that's -- you asked me to define
 9        A. Yes.                                             9   industrial engineering.
10        Q. Is there any reason that you can think of       10       Q. Oh, I'm sorry. You didn't take economics?
11    why you would not be able to provide truthful          11       A. As a student, yes.
12    testimony today?                                       12       Q. So when you took economics in this
13        A. No, I cannot think of a reason.                 13   program, what was the connection to engineering?
14        Q. Dr. Zagal, did you attend college?              14   What was the engineering focus of the economics
15        A. Yes, I did.                                     15   course?
16        Q. Where did you go?                               16       A. I wouldn't say that there was -- it's not
17        A. I've been to college several times, so do       17   a special kind of economics. It was just sort of
18    you want me to go chronologically?                     18   regular econ, the same kind that a business student
19        Q. Let's start at the first one.                   19   might be taking in their own department. It's just
20        A. Okay. I went to -- I was an undergrad at        20   part of the whole curriculum, and it includes those
21    the Pontificia Universidad Catolica de Chile, also     21   kind of things.
22    known as Catolica.                                     22       Q. Did you feel you had a focus in undergrad?
23           MR. SIMMONS: We can provide the court           23   Did you focus on any particular study?
24        reporter a write-up of that later. She may not     24       A. Yes. Several.
25        have caught all of the letters.                    25       Q. And what would those be?
                                                Page 11                                                     Page 13
 1    BY MR. SIMMONS:                                         1       A. So I did a lot of work on video games,
 2        Q. What did you major in?                           2   it's part of my undergraduate studies, computer
 3        A. I majored in -- I'm taking my time because       3   science, and I would also say the industrial
 4    basically it's a different undergrad program than       4   engineering aspects that we've discussed.
 5    there is in the United States.                          5       Q. And when you say you focused on video
 6        Q. Uh-huh.                                          6   games, was there something specific about video
 7        A. So when I graduated, I had a -- I'm a sole       7   games or just video games in general?
 8    industrial engineer, with a computer science            8       A. I would say video games in general, with a
 9    diploma. It's a six-year undergrad.                     9   technical or more of a technical perspective.
10        Q. Got it. So --                                   10       Q. When you say "technical perspective," do
11        A. So you could say that I majored in              11   you mean the actual act of creating the video game,
12    computer science. You could also say I majored in      12   the coding of it?
13    industrial engineering.                                13       A. Yes.
14        Q. Okay. When you say "industrial                  14       Q. Okay. Did you graduate?
15    engineering," do you mean, like, buildings? What       15       A. Yes.
16    does industrial engineering mean in that program?      16       Q. And when was that?
17        A. Industrial engineering usually refers           17       A. I don't recall the exact year. That would
18    to -- or -- so it's -- I would like to think of it,    18   be in my CV.
19    like, a combination of your "regular" engineering.     19       Q. Okay. You said you went to multiple
20    I'm doing air quotes for "regular."                    20   colleges. Did you go to another college after that?
21        Q. You got down the non-verbal.                    21       A. Yes.
22        A. Yes. And sort of business-related               22       Q. Where was that?
23    engineering things. So it covers things such as --     23       A. In the United States.
24    there's a lot of statistics and finance and            24       Q. Okay. Where did you go?
25    marketing and accounting, microeconomics, economics.   25       A. I would like to clarify, because I have an
                                                                                        4 (Pages 10 to 13)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 6 of 92 Page ID #2762

                                                 Page 14                                                   Page 16
 1    undergraduate there, but I also got a master's          1      Q. He was well regarded in the field of video
 2    degree from the same university we discussed before.    2   games, right?
 3        Q. Was that at the same time or were those          3      A. I would say so, yes.
 4    consecutive?                                            4      Q. You have cited to his work?
 5        A. Um, there was an overlap.                        5      A. I'm pretty sure, yes. I couldn't
 6        Q. And the master's degree is in what?              6   guarantee that, but I would be surprised if I
 7        A. The name of the degree is engineering            7   hadn't.
 8    sciences. That was more in practice. If you look        8      Q. He's a prolific author, right?
 9    at the course work and the research work I did, I       9      A. Yes.
10    would say that is computer science.                    10      Q. Have you ever taken an intellectual
11        Q. So that is non-video game coding, that          11   property course?
12    kind of thing?                                         12      A. A single course whose only focus was
13        A. That included video game work, for sure.        13   intellectual property, I don't think I have.
14        Q. Oh. And was the focus of that on coding         14      Q. Do you have an understanding of what a
15    for video games and other computer programs?           15   copyright is?
16        A. The focus of the master's, no.                  16      A. I would say I have an educated layperson's
17        Q. What was the focus of the master's?             17   understanding.
18        A. Computer science.                               18      Q. What is your understanding of what a
19        Q. Anything more specific?                         19   copyright is?
20        A. It's a master's, so no. The master's in         20      A. So copyright is a legal term.
21    computer science is a degree that's well known.        21      Q. Uh-huh.
22    This one wasn't called a master's in computer          22      A. That is used to protect artistic or
23    science; it was called a degree in engineering         23   creative artifacts.
24    science, but the course work was all computer          24      Q. Is it your understanding that video games
25    sciences.                                              25   are copyrighted?
                                                 Page 15                                                   Page 17
 1       Q. When you said you went to school in the           1          MR. FRIEDMAN: I will just provide an
 2    United States, where did you go?                        2      objection that Dr. Zagal is not here as a legal
 3       A. Georgia Institute of Technology.                  3      expert.
 4       Q. Did you get a degree when you went there?         4          You can go ahead and answer the question.
 5       A. Yes.                                              5          THE WITNESS: I would say that yes, video
 6       Q. What degree?                                      6      games are copyrighted. They indicate as much
 7       A. Ph.D. in computer science.                        7      often on their materials, like their covers and
 8       Q. Now, are you familiar with Dr. Ian Bogost?        8      so on.
 9       A. Yes.                                              9   BY MR. SIMMONS:
10       Q. He teaches at the Georgia Institute of           10      Q. Video games are artistic, right?
11    Technology, correct?                                   11      A. All of them? No. But some are.
12       A. Yes.                                             12      Q. And creating a video game involves
13       Q. I'm sorry. I'm going to have to ask that         13   creativity, right?
14    you let me finish my question before you answer. I     14      A. Broadly speaking, yes.
15    know you're on the same track as I am, but it's just   15      Q. It involves choices of what to create?
16    going to be helpful for the court reporter.            16      A. Yes.
17          So, I'm sorry, you said that you did know        17      Q. Have you ever received any other education
18    Dr. Ian Bogost?                                        18   other than the three locations we've talked about
19       A. I do know Dr. Bogost.                            19   thus far?
20       Q. Did you know him when you were studying at       20      A. You mean formal university level?
21    the Georgia Institute of Technology?                   21      Q. Yes.
22       A. I believe we first met when I was studying       22      A. That resulted in a degree?
23    at Georgia Tech, yes.                                  23      Q. Either way.
24       Q. Were you his student?                            24      A. So no, I do not have any other degrees.
25       A. Not that I recall.                               25      Q. Uh-huh.
                                                                                       5 (Pages 14 to 17)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 7 of 92 Page ID #2763

                                                Page 18                                                    Page 20
 1       A. I would say yes, that I have had other          1      A. I believe in the context of realism in
 2    educational opportunities at the university level     2   video games.
 3    that were not degree-related or degree-dependent.     3      Q. Do you remember who taught that course?
 4       Q. Okay. Can you give me an example?               4      A. No.
 5       A. So I have attended workshops that are           5      Q. Do you remember what the subject matter of
 6    designed to help the attendees learn things.          6   the course that mentioned verisimilitude and realism
 7       Q. So these would be at the university when        7   in video games was?
 8    you -- where you are employed?                        8      A. I'm not referring to a course; I'm
 9       A. For example, yes.                               9   referring to a workshop.
10       Q. Or when you are visiting at another            10      Q. So in the workshop, do you remember what
11    university?                                          11   the workshop -- do you remember what subject matter
12       A. Yes, it could also include those.              12   the workshop that mentioned verisimilitude and
13       Q. But they wouldn't be formal programs?          13   realism was?
14       A. No, they would not be -- you would not get     14      A. The exact title, no, but it would have
15    a degree at the end of this workshop.                15   been a digital games workshop.
16       Q. Got it.                                        16      Q. Do you remember what the takeaways were?
17           You wouldn't get, like, a certificate or      17      A. So the workshop I'm thinking of -- and
18    something either, right?                             18   there have been several. I'm trying to think of the
19       A. Not a formal certificate. There might be       19   specific one. They are not structured necessarily
20    a certificate of participating, like, I did this     20   like a class, where you're, like, these are things
21    thing, and that may have some value within certain   21   you're supposed to take away. A lot of them consist
22    contexts.                                            22   of presentations, but different participants in the
23       Q. Okay. Did you receive any certificates         23   workshop, and it's about learning about other
24    from these programs related to the subject matter    24   people's work and what they're doing.
25    discussed in your expert reports in this case?       25          So, I wouldn't say there was like a key
                                                Page 19                                                    Page 21
 1       A. You mean related to games?                      1   takeaway from the workshop as planned by the
 2       Q. Video games or anything you've talked           2   workshop creators, other than we want you to learn
 3    about in your expert reports.                         3   about each other's work, and we have some speakers
 4       A. As a formal workshop, I've been to many         4   who we think have interesting work to share.
 5    video game-related workshops, yes, and some that      5      Q. Did you present at this workshop or
 6    were not.                                             6   workshops?
 7       Q. Did any of them involve sports games?           7      A. Yes. The one I'm thinking of
 8       A. Specifically sports games, not that I           8   specifically, yes.
 9    recall.                                               9      Q. What did you present?
10       Q. Did any of them involve verisimilitude?        10      A. I believe I presented on design patterns
11       A. What do you mean by "verisimilitude"?          11   in games.
12       Q. It's a word that you used in your report,      12      Q. What are design patterns?
13    right?                                               13      A. Design patterns, in the context of games
14       A. Yes. But do you mean --                        14   scholarship, is often used to refer to elements of
15       Q. I mean it as you're using it in your           15   game design that can be abstracted from a specific
16    report.                                              16   game and applied to other games commonly used,
17       A. Okay.                                          17   but -- let me rephrase.
18       Q. Maybe I'll clarify the question.               18          They refer to commonly-used design
19            In your report, you used the term            19   solutions for something that you might see across
20    "verisimilitude." Is that a subject that was --      20   several games, even if they are not implemented in
21    that came up in any of those courses that you have   21   exactly the same way.
22    been talking about?                                  22      Q. Do you want to give me an example of a
23       A. I'm thinking. I think it may have come         23   commonly-used design solution?
24    up, yes.                                             24      A. Sure. So, the concept of a health bar,
25       Q. And do you remember in what context?           25   for example, as a visual element on a screen that is

                                                                                      6 (Pages 18 to 21)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 8 of 92 Page ID #2764

                                                 Page 22                                                     Page 24
 1    used to provide information to the player of how        1   video games as a term in your field, that refers to
 2    much health their character has, and thus, give them    2   generally the pre-existing sports being put into a
 3    a sense if they're in danger or not. That concept       3   video game?
 4    might be called a design pattern and would be           4       A. Yes.
 5    implemented in different games in different ways.       5          So when I mentioned that I did not make --
 6        Q. Did your presentation deal with realism in       6   I don't think I made a sports video game, I have not
 7    video games?                                            7   made a video game that's connected to tennis or
 8        A. I can't say for sure.                            8   football or hockey or any of the traditional sports.
 9        Q. You don't remember?                              9       Q. Have you made or have you designed any
10        A. I don't remember if I -- if I mentioned         10   games that involved the type of verisimilitude that
11    realism or not.                                        11   you discuss in your expert report?
12        Q. But as far as you can recall sitting here       12       A. I would say most -- that is something that
13    today, it wasn't the focus of that presentation?       13   we can talk about pretty much all games. There are
14        A. Not necessarily the focus, but it is            14   degrees of.
15    plausible that I would have talked about realism.      15          So, in that sense, yes, I have made games
16        Q. Do you remember any of the other                16   where verisimilitude was part of the game.
17    presentations that were given during any workshop      17       Q. Let me just ask you, when you say
18    that involved realism or verisimilitude?               18   "verisimilitude" here in your report, what does that
19        A. It's been a while, so I couldn't give you       19   mean to you?
20    a list of what all of the presentations were about.    20       A. So the way I use it generally in the
21        Q. Do you remember any of them, though?            21   context of the report is this notion of something
22        A. I couldn't detail specifically, no.             22   being like something else in a way that is authentic
23        Q. Have you designed any video games?              23   to the something else.
24        A. Yes.                                            24       Q. So, in your mind, is verisimilitude
25        Q. What kind of video games have you               25   different than a realism?
                                                 Page 23                                                     Page 25
 1    designed?                                               1      A. There's a lot of overlap, but they are
 2        A. What do you mean by "what kind"? Like            2   different concepts, I guess.
 3    what genre?                                             3      Q. How are they different?
 4        Q. Yes.                                             4      A. So in the common use, the way the terms
 5        A. Hmm. I have designed 2D shooters,                5   are used, realism often refers to something being
 6    educational, action. I would say several kinds.         6   like in the real world, which could be -- there's
 7    That's not an exhaustive list.                          7   lots of different angles for that. So maybe it
 8        Q. Have you designed any sports video games?        8   looks like -- maybe this character in this game
 9        A. As the term is traditionally used, I would       9   looks like the person that this character is based
10    say no.                                                10   off of and that person is a real-world person that
11        Q. What do you mean by "as the term is             11   has a name, Social Security number, and so on and so
12    usually used"?                                         12   forth.
13        A. So in video games, and in video game            13          Realism could also mean in the game that
14    culture more broadly, there is a notion of a sports    14   this game accurately models some real-world process,
15    video game as a game that is based on a non-video      15   right? So we might say this game -- in this game,
16    game sport that exists. But there is also the          16   there is gravity, and so things fall in a certain
17    notion of -- of the game being used as sports, even    17   direction, and maybe the gravity in this game is
18    if there wasn't a certain design for that.             18   more or less realistic in the way it behaves in the
19           There's also the notion of E-sports, which      19   world.
20    are video games designed to be also played as          20          In some games, you might say it's not
21    sports.                                                21   realistic because gravity is something you can turn
22           So it's a little bit complicated.               22   off and the characters float around. We don't do
23        Q. I understand.                                   23   that in our daily lives.
24           So when you're using sports in your             24      Q. How does that compare to your
25    field -- I'm sorry -- when you're using sports in      25   understanding of the term "verisimilitude"?

                                                                                        7 (Pages 22 to 25)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 9 of 92 Page ID #2765

                                                 Page 26                                                     Page 28
 1        A. So where it gets tricky is, let's say            1   that you were just describing or are they two
 2    there's a Harry Potter game, and Harry Potter is a      2   different concepts?
 3    fictional character. And Harry Potter is described      3      A. They are related. And over -- over --
 4    in a bunch of novels written by an author. And so I     4   yes, partially overlapping, but not necessarily the
 5    could say -- and then there's a video game with         5   same.
 6    Harry Potter. There's a Harry Potter video game.        6      Q. Okay.
 7           So if you ask me, is this Harry Potter           7      A. And to clarify, and I would have to go
 8    game realistic, I'd say, Well, it's based off --        8   back to the report, I think there might be instances
 9    well, the universe of Harry Potter described in         9   where you could say, Well, maybe I'm using this
10    novels is not realistic. It's a fictional universe.    10   honestly and others were not. That I can tell you
11    Magic exists. To my knowledge, magic does not exist    11   off the top of my head.
12    in the real world.                                     12      Q. Have you designed any games that simulated
13           But we could still say that this -- this        13   the real world?
14    game has verisimilitude with Harry Potter, because     14      A. Simulated the real world? The entire real
15    the character in the game looks like the character     15   world, no.
16    as the character is described in the novels, for       16      Q. Parts of the real world?
17    example.                                               17      A. Broadly, yes.
18           So, in that sense, there's -- I can             18      Q. Can you give me an example of a game --
19    recognize Harry Potter in this game from Harry         19   maybe the most -- the game that was most similar to
20    Potter in the novels.                                  20   the real world that you designed?
21        Q. So if I'm understanding you correctly,          21      A. So I helped design a game, we had to keep
22    verisimilitude would be the concept of, if we're       22   a ball from touching the ground, basically had to
23    taking your Harry Potter example, a Harry Potter       23   tap on it to keep it in the air.
24    video game has certain elements from the fictional     24          So, in that sense, we were going for
25    Harry Potter universe, but if we wanted to create a    25   realism in the experience of keeping -- it's -- we
                                                 Page 27                                                     Page 29
 1    realistic video game based on the Harry Potter          1   were trying to recreate an experience similar to the
 2    films, that would focus more on depicting the actors    2   one a child might have while playing with a balloon,
 3    and actresses and the settings of the films             3   just sort of tapping it and just kind of keeping it
 4    accurately in the video game.                           4   aloft and not losing control of it.
 5           Am I getting the line correct?                   5       Q. Were the graphics of that video game
 6       A. Yes, I think in part. So if we bring in           6   realistic or just the motion of the ball and gravity
 7    the films, we could say, Is this game based off of      7   and such?
 8    novels or is it based off of the films? In that         8       A. I would say the graphics were stylized.
 9    case, if it's based off the films, you might expect     9       Q. What does "stylized" mean to you?
10    the characters to look like they do in the films,      10       A. Oftentimes, when people say were the
11    where in the films, they might actually be different   11   graphics realistic, what they often mean is if you
12    from the novels.                                       12   were to show me, let's say, a picture of this game,
13           So we could talk about realism and              13   might someone think it was a depiction of the real
14    verisimilitude together. We could say, Well,           14   world, for example?
15    there's verisimilitude to the films but not the        15          That's not what they were going for with
16    books, for example, or maybe it's to both.             16   this game.
17           We could also speak to the game being           17       Q. Did you ever design a game where you were
18    realistic to the way things were depicted in the       18   trying to create a video game that a user would
19    movies that might have been different from the way     19   think was a picture or a depiction of something in
20    they are in the films.                                 20   the real world?
21           So they are related terms.                      21       A. I have not designed a game that was trying
22       Q. So when you talk about verisimilitude in         22   to achieve that level of quality in the resolution
23    this case, where you're comparing a real-world         23   of its graphics, no.
24    person to his depiction in a video game, is            24       Q. You were talking about before the ball,
25    verisimilitude and realism in that overlapping state   25   keeping-the-ball-in-the-air game?

                                                                                        8 (Pages 26 to 29)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 10 of 92 Page ID #2766

                                                 Page 30                                                     Page 32
 1       A. Uh-huh.                                           1   there's a referent that you are using. So it's a
 2       Q. And you said -- you were talking about            2   degree to -- yeah. The broad category, if there's a
 3    realism with regard to the action of the ball and       3   referent, what is the relationship to that referent.
 4    comparing that to the graphics of the ball?             4       Q. Anything else?
 5       A. Uh-huh.                                           5       A. Not that I can think of right now.
 6       Q. What would you call that sort of                  6       Q. When you say if you're using a referent,
 7    graphics -- not graphics, excuse me -- what would       7   you mean if there's a reference to a real-world
 8    you call the gravity to the experiential side of the    8   object or person other setting --
 9    realism that you're talking about, as opposed to the    9       A. Or a fictional one.
10    graphics part?                                         10       Q. -- or fictional, that might relate across
11       A. That's an interesting question. So               11   those other categories, that might be related to the
12    sometimes in video games people are trying to          12   graphics, the experience, the audio?
13    recreate an experience. So we might imagine a          13       A. Yes.
14    skydiving game, where I want the player to feel like   14       Q. Do you own a video game company?
15    they are really skydiving. And there are degrees to    15       A. No.
16    that.                                                  16       Q. Have you ever sold a video game to
17           So, in this case, by simulating gravity in      17   consumers?
18    a certain way and by designing the interface in a      18       A. Yeah, I've sold video games.
19    certain way and designing the feedback that the        19       Q. In what context?
20    player receives in a certain way, we were trying to    20       A. Like, a used game.
21    recreate the experience of -- or partially, I would    21       Q. Okay. Have you ever sold a game that you
22    say, because, obviously, if you're clicking on a       22   designed to consumers?
23    mouse, you're not actually using your hands. You're    23       A. Okay. No.
24    not involved in that way, to recreate that             24       Q. Have you ever licensed content to include
25    experience of sort of keeping a balloon in the air.    25   in a video game you were designing?
                                                 Page 31                                                     Page 33
 1        Q. So if I understand you correctly, I could        1       A. No.
 2    talk about the graphics of a game and the experience    2       Q. Have you written any articles about video
 3    of the game.                                            3   games that simulate real life?
 4           Are there any other sort of categories of        4       A. I have written lots of articles about
 5    realism that you would describe for me?                 5   video games, and I'm pretty sure that real-life
 6        A. I would say there could be, and that list        6   aspects is probably in at least one of them.
 7    might be really, really long. It depends how            7       Q. Can you think of the title of any article
 8    specific you want to get.                               8   you've written that was about simulating real life?
 9        Q. But at the level of specificity with             9       A. I would have to see the list of the
10    graphics and experience being in the list, is there    10   articles to see if there's any which I would say,
11    a third or fourth thing that you would add to that     11   Yes, this article was about real life, or some
12    list?                                                  12   aspect of real life in a video game.
13        A. Well, we could talk about physics. We           13       Q. What did you do to prepare for this
14    could talk about audio. You could talk about the       14   deposition?
15    controls. You could talk about a lot of different      15       A. Sorry, Matt. Matt?
16    things.                                                16       Q. Mr. Friedman?
17        Q. Is physics part of the experience or is it      17       A. Yes. And we talked about what was going
18    its own category?                                      18   to happen today.
19        A. So the experience is often created by a         19       Q. Anything else?
20    sum of other things, too.                              20       A. And I read my reports again, because it's
21        Q. Other than graphics, experience, physics,       21   been a while.
22    audio, and the game controls, can you think of any     22       Q. Uh-huh.
23    other, at that level of specificity, categories of     23       A. Obviously, I traveled to come here, and so
24    realism?                                               24   on. I think that's the gist of it.
25        A. I think broadly there's the notion of: If       25       Q. How long did you meet with Mr. Friedman?
                                                                                        9 (Pages 30 to 33)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 11 of 92 Page ID #2767

                                                 Page 34                                                     Page 36
 1        A. A couple of hours.                               1   art form?
 2        Q. Was that yesterday?                              2       A. Oh, man. I'm laughing because that is --
 3        A. Yes.                                             3   that question has been the subject of so much debate
 4        Q. Had you met with Mr. Friedman prior to           4   and discussion over the years.
 5    yesterday?                                              5          Are you asking me my personal opinion on
 6        A. In person, no.                                   6   that question?
 7        Q. Have you spoken to Mr. Friedman on the           7       Q. I'm asking your opinion as an expert in
 8    phone in preparation for this deposition?               8   this case.
 9        A. No.                                              9       A. I think video games as a medium are
10        Q. Was anyone else present when you met with       10   definitely a form of expression.
11    Mr. Friedman?                                          11       Q. Do you like video games?
12        A. For the majority of our meeting, no.            12       A. Personally? Yes. I enjoy playing video
13        Q. And at any point?                               13   games.
14        A. I'm not sure. I don't recall if someone         14       Q. Me, too.
15    came in and said something and then left, so...        15          There are developers of video games who
16        Q. But there was not someone in the meeting;       16   are treated much the way like a tour filmmaker is
17    it wasn't a meeting with other people?                 17   treated, right?
18        A. No.                                             18       A. Well, I'm not really familiar with how
19        Q. How many hours would you say that you           19   filmmakers are treated in the way you refer to them.
20    spent preparing for this deposition?                   20          I would say that within the games
21        A. Maybe three or four.                            21   industry, there are definitely some creators who are
22        Q. Did you speak to anyone besides                 22   considered celebrities, in the general sense. How
23    Mr. Friedman to prepare for this deposition?           23   much their impact is outside of video games is a
24        A. At part of what I would call the                24   separate question.
25    preparation, no. Oh, we also met earlier today.        25       Q. And there are -- there are video game
                                                 Page 35                                                     Page 37
 1        Q. Okay. Did you speak to -- you said -- I          1   creators whose artistic viewpoint is highly valued,
 2    asked you did you speak to anyone besides               2   right?
 3    Mr. Friedman to prepare for this deposition, and you    3       A. I think there are video-game makers who
 4    said not that you would call preparation.               4   broadly are considered artists or refer to
 5        A. Yes.                                             5   themselves as artists. And many of them are popular
 6        Q. Was there something -- someone else,             6   in the sense that they have fans who are interested
 7    something else that would qualify in my question?       7   in the work that they put out.
 8        A. I was referring to sort of assistants            8       Q. Now, when a video game is created, the
 9    saying, Hey, you know, this is the office, you can      9   maker has to make some choices to make the video
10    leave your things here, what would you like to order   10   game a better audio/visual work, right?
11    for lunch, those kinds of things.                      11       A. Broadly speaking, yes.
12        Q. Did you speak to anyone other than              12       Q. And not every choice a video game maker
13    Mr. Friedman to prepare your report in this case?      13   makes is designed to increase the profits of the
14        A. Not that I recall.                              14   game, right?
15        Q. Have you discussed this case with anyone        15          MR. FRIEDMAN: Object to form.
16    outside of the presence of Mr. Friedman?               16          THE WITNESS: So that would depend on the
17        A. No. I'm trying to think if we might have        17       maker and the choice, and you'd have to ask
18    had a phone meeting where Mr. Friedman was not part    18       them.
19    of the meeting. That's what I'm not sure about. I      19   BY MR. SIMMONS:
20    have to check my records.                              20       Q. But, in general, not every choice made by
21        Q. Switching back to video games, we were          21   a creator of a video game is going to increase the
22    talking earlier about -- you had said that they        22   profits of the game, right?
23    could be art, that they were artistic -- they could    23          MR. FRIEDMAN: Same objection.
24    be artistic and creative artifacts.                    24          THE WITNESS: So in the context of games
25           Do you think creating video games is an         25       that you intend to make a profit with, because

                                                                                      10 (Pages 34 to 37)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 12 of 92 Page ID #2768

                                                Page 38                                                      Page 40
 1       there are some people who make games who don't       1   can have different goals when creating the video
 2       intend to make a profit, and --                      2   game?
 3    BY MR. SIMMONS:                                         3      A. Yes, I think different people on a team
 4       Q. Some people do them for free, right?              4   working on a video game could have different goals.
 5       A. Correct.                                          5      Q. And individual people working on a video
 6           So if your goal is to make a profit with         6   game could make choices to achieve more than one
 7    the game, I think you could argue that all the          7   goal, right?
 8    choices are somehow related to that ultimate goal,      8      A. Yes, they could.
 9    which is making a profit.                               9      Q. So one goal would be making a profit,
10       Q. Do you think that's something that's             10   right?
11    specific to video games or true of all expressive      11      A. Uh-huh.
12    works?                                                 12      Q. But another goal would be achieving
13       A. I think it's probably true of all                13   recognition in the video game industry, right?
14    expressive forms in which you're trying to make a      14      A. For a specific individual, yes, that's a
15    profit, where that is your ultimate goal.              15   goal that they could have.
16       Q. So taking your Harry Potter example, is          16      Q. Another individual could make a choice in
17    your view that J.K. Rowling's choice in the Harry      17   a video game to increase the quality of the video
18    Potter book series were all intended to make a         18   game?
19    profit?                                                19      A. Yes.
20       A. Well, you'd have to ask J.K. Rowling what        20      Q. Because I assume making a more
21    her ultimate goal was. And I think it's plausible      21   high-resolution video game costs more money than
22    that she might have had several. She might say, I      22   creating a low-resolution video game, right?
23    would like to make a living, and I would like to       23      A. Broadly speaking, yes. And it depends
24    make some sort of expressive -- I might have           24   what you mean by "resolution," also.
25    something I wish to express as well.                   25      Q. So if I'm creating a higher-resolution
                                                Page 39                                                      Page 41
 1        Q. When J.K. Rowling put Diagon Alley in the        1   video game, it might relate to a profit question,
 2    Harry Potter novels, is there any reason to believe     2   but it also might relate to creating a video game
 3    that that specific choice was only tied to making a     3   that just looks better?
 4    profit?                                                 4       A. It could also relate to both of them at
 5        A. Only tied, no. But tied, I would say yes.        5   the same time.
 6    Was she consciously aware of that? You would have       6       Q. Right.
 7    to ask her. And I think you could say maybe yes and     7          Is that your view?
 8    maybe no.                                               8       A. My view is that there could be multiple
 9           I think she might say, Oh, I don't know.         9   goals, and one of them could be profits and others
10    That's a great name. We could trademark this, and      10   could be a different reason.
11    we could -- you know, licensing opportunities. I       11       Q. So in any given choice that is being made
12    mean, there are all kinds of things she might have     12   in the video game, that individual choice may not be
13    been thinking about; I don't know.                     13   dictated by profit, right?
14        Q. So is your view that the game company           14       A. Yes, I think there are cases where that
15    would have several different goals when they were      15   might -- or situations where that might be the case.
16    making choices?                                        16       Q. And you would agree that some of the
17        A. That's a tricky one, because it assumes         17   details that would add to a video game might be put
18    that a game company has only a single goal, and        18   there to make it more fun for people playing it,
19    then, like, what is the game company, versus all the   19   right?
20    employees working at the company, what goals do they   20       A. Yes, that's a fair goal.
21    have and what input do they have in the game.          21       Q. So, for example, you know, some video
22           So I'm not sure I could answer that.            22   games have Easter eggs, where you don't need to
23        Q. Well, let me ask it a different way.            23   achieve them to move forward in the game?
24           Is it your view that the different people       24       A. Uh-huh.
25    who are involved in creating a video game company      25       Q. But if you find them, it's sort of an

                                                                                      11 (Pages 38 to 41)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 13 of 92 Page ID #2769

                                                Page 42                                                     Page 44
 1    enjoyable experience for those in the know, right?     1   sort of thing.
 2       A. Uh-huh, yes.                                     2      Q. But when it was first created, that was
 3       Q. And, in fact, there were, back before the        3   not the case, true?
 4    Internet, magazines that would be published that       4          MR. FRIEDMAN: Objection, calls for
 5    say, you know, If you do this, you're going to get     5      speculation.
 6    this special thing in the video game, right?           6          THE WITNESS: Yeah, I don't know about the
 7       A. Yes.                                             7      origins of the Konami Code specifically.
 8       Q. And we have the concept that if you press        8   BY MR. SIMMONS:
 9    certain buttons, different features would unlock in    9      Q. You haven't studied it?
10    the video game, right?                                10      A. Specifically the Konami Code, no.
11       A. Yes. That is a common feature.                  11      Q. Have you studied other Easter-egg-style
12       Q. You are familiar with the -- I don't            12   things in video games?
13    remember what the name of it is, but the up, up,      13      A. Hmm. That's a good question.
14    down, down, left, right?                              14          I would say yes.
15       A. Left, right, A, B, yes.                         15      Q. And in what context?
16       Q. Is there a name for that?                       16      A. So I teach in the class -- one of the
17       A. It's called the Konami Code.                    17   classes I teach, we bring up -- we talk about Easter
18       Q. The Konami Code. The Konami Code would          18   eggs as part of the -- sort of the context of the
19    unlock special features of the video game, right?     19   class.
20       A. Yes.                                            20      Q. And what is the content about Easter eggs?
21       Q. But you could play the game through             21      A. Specifically, amongst -- so one Easter egg
22    without ever knowing the Konami Code?                 22   in particular we talk about is an Easter egg which
23       A. Yes.                                            23   exists in the game called Adventure for the Atari
24       Q. But if you put in the Konami Code sequence      24   2600 console, and --
25    of buttons, you would get additional features that    25          MR. FRIEDMAN: What game was that?
                                                Page 43                                                     Page 45
 1    were part of the game?                                 1           THE WITNESS: Adventure.
 2         A. It depends what you mean by "features,"        2           MR. FRIEDMAN: It's just called Adventure?
 3    but, yes, inputting the Konami Code, you would         3           THE WITNESS: It's just called Adventure.
 4    expect something to happen.                            4       It's a really old game.
 5         Q. And that was a game-design choice people       5           We talk about it as an early example of a
 6    made because it was sort of a zeitgeisty, fun thing    6       game -- a person who participated in the
 7    for people to do, right?                               7       creation of the game wanted to get attribution
 8            MR. FRIEDMAN: Object to form. Ambiguous.       8       for their work.
 9            THE WITNESS: I guess -- I'm not sure what      9           And so, basically, in this case, it was
10         you mean by "zeitgeisty." The Konami Code has    10       developed by a guy named Warren Robinett, and
11         a specific history, also.                        11       it gave a secret screen where his name appears,
12    BY MR. SIMMONS:                                       12       Warren Robinett.
13         Q. But it wasn't -- video game companies         13           So we talk about it in the context of the
14    wouldn't advertise what would happen if you put a     14       attribution, and how, at the time, the policies
15    special sequence of buttons. The point was that       15       of the company he was working at, which was
16    players would find them on their own?                 16       Atari, excluded all the creators from the game.
17         A. So with a Konami Code specifically, it is     17           So if you buy this game at a store, you
18    my understanding that players came to expect it to    18       would not know, like, who made it. It was by
19    be there. And it became a part of -- this is in the   19       Atari, not by, you know, a list of people who
20    context of games made by Konami.                      20       did different things. So he was angry about
21            So there's a certain player expectation       21       that.
22    now. When they were trying -- it became an issue      22   BY MR. SIMMONS:
23    where we need to put this in, because if we don't,    23       Q. What is the name of the course that you
24    players will be upset, or they'll be sad because      24   talked about the Atari game in?
25    it's not there, and they'll be angry maybe, that      25       A. It was my Ethics in Video Games class, and

                                                                                     12 (Pages 42 to 45)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 14 of 92 Page ID #2770

                                                 Page 46                                                      Page 48
 1    there's two versions that have very similar titles,     1   "equivalent."
 2    where we talk about it in both the grad version and     2      Q. Well, it's not -- it wouldn't be
 3    the undergrad version.                                  3   scientifically rigorous, to use your word, to
 4           I teach a grad version of the class and an       4   conduct a study based on consumer reviews and draw
 5    undergrad version of the class, and we talk about       5   conclusions as to what every player of a video game
 6    issues in both of them.                                 6   would do?
 7       Q. You were mentioning before what people            7          MR. FRIEDMAN: Objection, mischaracterizes
 8    would come to expect in the video games.                8      his earlier testimony.
 9           Have you ever researched about consumer          9          THE WITNESS: So whether or not consumer
10    behavior in relation to video games?                   10      reviews are representative is a separate
11       A. If by research you mean read articles            11      question. And I don't know the answer to that
12    about and looked for articles about, both scholarly    12      question.
13    and non, yes.                                          13   BY MR. SIMMONS:
14       Q. Have you ever written about consumer             14      Q. So you don't know whether consumer reviews
15    behavior in relation to video games?                   15   are representative of all players of video games?
16       A. Broadly speaking, yes.                           16      A. They may be; they may not be.
17       Q. Specifically?                                    17      Q. But you don't know sitting here today?
18       A. So I have done research on game reviews,         18      A. No, I do not.
19    both written by professionals, as well as written by   19      Q. Do you have any education on consumer
20    fans, and in this case fans would equal consumers.     20   behavior in relation to video games?
21       Q. But you haven't researched -- that is --         21      A. By education, do I know things, have I
22    that is an example of using fan reviews. That is       22   learned things?
23    not focused on consumer behavior with regard to how    23      Q. Have you taken course work?
24    they play video games, right?                          24      A. Taken course work, no. But I have
25           MR. FRIEDMAN: Objection, argumentative.         25   designed course work.
                                                 Page 47                                                      Page 49
 1           THE WITNESS: So it's about consumer              1         Q. Do you teach a class on consumer behavior?
 2        behavior and how they play video games, because     2         A. That's only on consumer behavior? Then,
 3        that's what they're writing about, and you can      3   no.
 4        learn things about how people play video games      4       Q. Do you teach any classes that are largely
 5        from what they write about them in reviews.         5   about consumer behaviors?
 6    BY MR. SIMMONS:                                         6       A. So I teach game design, and in my game
 7        Q. But not everyone writes a review when they       7   design classes, we incorporate what is called
 8    play a video game, right?                               8   player-centered design, which, broadly speaking,
 9        A. Correct.                                         9   refers to the idea of when designing a video game,
10        Q. So that's a subset of the people who are        10   making sure that you understand how the player or
11    playing video games?                                   11   that you incorporate the player in that design, both
12        A. Yes.                                            12   in terms of knowing if you're hitting whatever
13        Q. And you would agree that drawing                13   design targets you want to hit.
14    conclusions based on a subset of people is not         14          In the practical sense, it also means
15    sufficiently rigorous to make assumptions about        15   play-testing your game with players, seeing how they
16    everyone who is playing the video game, right?         16   react, are they understanding things you hoped they
17        A. So I would -- it is -- hmm. In the              17   would understand them, and so on.
18    positive scientific zones, I would be very -- I        18          So, in that sense, I'm using -- I'm
19    would be hesitant to make claims about everybody in    19   considering the consumer as player. And so, in that
20    the context of the studies that I've done, and I       20   sense, yes, because it really does matter that the
21    don't think I did.                                     21   players, for example, if fun is one of the goals,
22        Q. But you would agree with me that looking        22   have fun with the game, how would you know that
23    at consumer reviews is not an equivalent of what       23   without actually having them play the game.
24    every consumer playing a video game thinks?            24       Q. So market research would be one way of
25        A. Well, it depends upon what you mean by          25   knowing what consumers think about the video game,

                                                                                        13 (Pages 46 to 49)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 15 of 92 Page ID #2771

                                                Page 50                                                     Page 52
 1    right?                                                 1       A. Yes, that is fair.
 2        A. Yes.                                            2       Q. And consumers might buy a game even when
 3        Q. And in conducting market research, you          3   critics don't like it, right?
 4    might provide different consumers different            4       A. There is relationship between -- and this
 5    experiences of the video game with different           5   varies from title to title. So I would say that
 6    choices, and see how they react, right?                6   there is a relationship between a critic's, critics
 7        A. I'm not sure I understand what you're           7   at large, opinion of the game and the sales of the
 8    asking me.                                             8   game.
 9        Q. So I will rephrase it.                          9       Q. But you would agree that just because one
10           You might provide different consumers          10   critic doesn't like a game doesn't mean consumers
11    versions of video games, where different choices      11   won't be making purchases in large numbers, right?
12    were made, to see if they react differently to one    12       A. If one specific critic -- it would depend
13    set of choices than another?                          13   on the critic, but I would say yes, sure. Some
14        A. If you were doing market research, and you     14   games might sell a lot, even though one critic hated
15    did that, that sounds -- that does not sound out of   15   it.
16    place or abnormal.                                    16       Q. Just turning back again to the question of
17        Q. Just going back to the artistic choices        17   realism, not all games are designed to be realistic,
18    you were talking about earlier, can the choice to     18   right?
19    make a game more realistic be an artistic choice?     19       A. I would say that not all games have -- not
20        A. Can it? Yes.                                   20   all game creators have that goal as a primary goal
21        Q. Do video games get awards?                     21   when making a video game.
22        A. All of them, no.                               22       Q. Not all games are intended to have
23        Q. Do some?                                       23   verisimilitude, right?
24        A. Yes.                                           24       A. I would answer the same as I just answered
25        Q. And some of the games that get awards          25   before. So not all creators would have that goal as
                                                Page 51                                                     Page 53
 1    aren't necessarily the most highest selling, right?    1   a primary goal in creating a game.
 2       A. Yes.                                             2       Q. There are some games that are designed to
 3       Q. Because what a game critic and a game            3   be surreal, right?
 4    purchaser thinks are good may be different, right?     4       A. Possibly, but, again, I mean, you could
 5           MR. FRIEDMAN: Object to the foundation.         5   say for something to be surreal, as in surrealism
 6           You can answer.                                 6   the art movement, then maybe you would have to
 7           THE WITNESS: Broadly speaking, yes. Yes,        7   consider how to make this game evoke the experience
 8       they could be. A consumer might want to buy a       8   of surrealism as expressing other artworks in that
 9       game for a reason that a critic might not           9   movement.
10       consider whether giving an award, for example.     10       Q. But surrealism would not -- a surrealist
11    BY MR. SIMMONS:                                       11   video game would not be a realistic video game,
12       Q. Well, and they might -- a consumer might        12   right, based on the way we divided up the world
13    buy a game for a reason that a critic would not       13   before?
14    think makes the game more valuable, right?            14       A. Yes. Broadly speaking, probably not, but
15       A. What do you mean by "valuable"?                 15   it could be if you said this game is really surreal
16       Q. Well, isn't one of your -- the things           16   because it really evokes, I don't know, Dali.
17    discussed in your report a question of value?         17       Q. The video game industry is competitive,
18       A. I would have to look at the report.             18   right?
19       Q. Do you remember talking about value in          19       A. I would say yes.
20    your report?                                          20       Q. And creating video games is expensive,
21       A. I remember in the context of revenue, I         21   right?
22    believe.                                              22       A. Broadly speaking, yes.
23       Q. Uh-huh. And so in the context of revenue,       23       Q. There are a lot of people involved in
24    consumers might purchase a game even when a critic    24   creating games?
25    doesn't like it, right?                               25       A. Do you mean, like, the size of the

                                                                                     14 (Pages 50 to 53)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 16 of 92 Page ID #2772

                                                 Page 54                                                     Page 56
 1    industry?                                               1   they make a lot of titles.
 2        Q. I mean in a video game company of, you           2       Q. When did your first become aware of them?
 3    know, most size, there will be different people         3       A. Ah, I do not recall.
 4    performing different roles within the company?          4       Q. Was it over a decade ago?
 5        A. So the -- there are companies of lots of         5       A. I'm not sure how long the companies have
 6    different sizes from really small to really large.      6   been around, so I don't want to say yes, and then,
 7        Q. One of the roles in a video game company         7   oh, the company has only been around for five years.
 8    would be the code developers, right?                    8          I don't know. For a while, I guess, I
 9        A. So is code developing a common role in --        9   would say.
10    in the games industry? You would call programmers      10       Q. Would you say that there is some -- that
11    or developers, sometimes used interchangeably, on      11   they produce some of the more high-quality games in
12    those, but yes.                                        12   the video game industry, in general?
13        Q. You would have to pay those people, right?      13       A. I would say that they don't have a
14        A. Generally speaking, yes.                        14   reputation for bad games.
15        Q. And you have to pay artists?                    15       Q. Do they have a reputation for good games?
16        A. So, generally, people that are employed by      16       A. Ah, I think some of their titles have a
17    game companies are paid.                               17   reputation as being good games, yes.
18        Q. So game companies may have artists working      18          I don't know, I'm not familiar with all of
19    on their games, right?                                 19   the games they might put out. I'm guessing there's
20        A. Yes.                                            20   a few bad ones in there, because that's how the
21        Q. And they may have a licensing team for          21   industry.
22    their games?                                           22       Q. Do you think WWE 2K is a good game?
23        A. Yes.                                            23       A. It is -- it is not a personal -- so, in
24        Q. They might have a video game architect, a       24   terms of my personal preference, it is not the kind
25    top-level developer, right?                            25   of game that I play for my own personal enjoyment.
                                                 Page 55                                                     Page 57
 1       A. Yes.                                              1       Q. Why not?
 2       Q. And that person would get paid?                   2       A. There are other games that I like better
 3       A. If they are employed by the company,              3   for personal enjoyment.
 4    presumably, yes.                                        4       Q. What is the dividing line between the ones
 5       Q. And video games with spoken word will have        5   you enjoy and the ones that you don't?
 6    voice actors, right?                                    6       A. Familiarity with the genre, the kinds of
 7       A. Sometimes, yes; sometimes, no. That has           7   choices you get to make in the game and the kinds of
 8    been an issue for some companies.                       8   experiences it might provide.
 9       Q. If you have voice actors, you are going to        9       Q. So let me just ask you a little bit about
10    pay them, too, right?                                  10   it.
11       A. Generally speaking, you're going to hire         11          First of all, is there anything else that
12    people, and that means paying them somehow.            12   you can think of as to why you wouldn't prefer WWE
13       Q. And you can take years to produce a video        13   2K over the other games that you play?
14    game, right?                                           14       A. For why I wouldn't?
15       A. Yes, it can.                                     15       Q. Yes.
16       Q. Okay. Now, have you heard, before this           16       A. No. I think that covers it.
17    case, of the company Take-Two Interactive Software?    17       Q. When you say "familiarity," what do you
18       A. Yes.                                             18   mean by that?
19       Q. And had you heard of the video game              19       A. That could mean a lot of things, but, for
20    company 2K Games?                                      20   example, I may call a game called Destiny 2 a lot.
21       A. Yes.                                             21   And it's familiar to me because I played Destiny 1,
22       Q. What was your understanding or what is           22   and I really enjoyed it. So, in that sense, it's a
23    your understanding of Take-Two and 2K?                 23   familiar game.
24       A. That they are video game companies and           24       Q. But you didn't play prior versions of WWE
25    that their -- they have been around for a while, and   25   2K, and so you're not as likely to play the current

                                                                                      15 (Pages 54 to 57)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 17 of 92 Page ID #2773

                                                 Page 58                                                    Page 60
 1    version of WWE 2K?                                      1   theatrics and also in their acting. It's
 2       A. I mean, I have played WW -- I have played         2   entertaining.
 3    wrestling games before.                                 3       Q. How many times have you watched WWE
 4       Q. I'm asking about your familiarity points.         4   wrestling since this case was filed?
 5           You were saying that you played Destiny 2        5       A. Oh, when was this case filed?
 6    partly because you played Destiny 1, and my question    6       Q. In the last two years.
 7    was: So isn't it the case that you -- one of the        7       A. The last two years. Once or twice.
 8    reasons you don't prefer playing WWE 2K is that you     8       Q. Do you remember what the wrestling event
 9    aren't familiar with prior versions of the game?        9   was?
10       A. I'm not as familiar as maybe other games.        10       A. No.
11       Q. And that's one of the reasons that you           11       Q. Do you remember who was wrestling?
12    would prefer to play the other games over WWE 2K,      12       A. No.
13    right?                                                 13       Q. Did you watch WWE wrestling in preparing
14       A. Yes, that could be one of the reasons.           14   your report?
15       Q. Are you familiar with WWE wrestling?             15       A. No.
16       A. Yes.                                             16       Q. Would you say that you have studied WWE
17       Q. Have you watched it?                             17   wrestling in your academic life?
18       A. I have.                                          18       A. In my academic life, I have not studied
19       Q. How often?                                       19   wrestling.
20       A. Not very often.                                  20       Q. What wrestling video games have you
21       Q. Can you give me an approximation?                21   played?
22       A. Can you give me a sense of what you mean         22       A. Oh, a bunch of them. I could not make a
23    by --                                                  23   list of all of them. And their titles are very
24       Q. In your life, how frequently are you             24   similar sometimes, so it's also...
25    watching WWE wrestling?                                25       Q. Do you remember any of the titles?
                                                 Page 59                                                    Page 61
 1        A. I don't know. In my life. I guess on             1       A. Probably some of the newer ones. And by
 2    average, it would be once or twice a year.              2   that I mean, some of the titles that came out in the
 3        Q. Are you a WWE fan?                               3   last three or four years. I have played some of the
 4        A. I would not consider myself a WWE fan.           4   PlayStation-era ones.
 5        Q. So when you're watching WWE wrestling, why       5       Q. Do you remember any of the titles of these
 6    are you watching it?                                    6   games?
 7        A. That depends.                                    7       A. Off the top of my head, no. Like I said,
 8        Q. Do you want to give me an example?               8   I don't want to get them wrong.
 9        A. So I might watch it because some friends         9       Q. They're not your favorite games?
10    are watching it, and we are watching it together,      10       A. No, they are not my favorite games.
11    and we are having fun together watching it.            11       Q. And would you say that your sort of casual
12        Q. Would you be inclined to choose to watch        12   watching of the WWE doesn't make it more likely that
13    WWE wrestling instead of some other form of            13   you would want to play these kinds of WWE games?
14    entertainment?                                         14          MR. FRIEDMAN: Objection to form.
15        A. I would, if there was, let's say, nothing       15          THE WITNESS: I'm not sure I understand
16    else on, and we decided we want to watch something     16       your question.
17    fun, then yes.                                         17   BY MR. SIMMONS:
18        Q. What do you like about WWE wrestling?           18       Q. Well, we were talking about familiarity
19        A. What I've enjoyed about it when I've            19   before.
20    watched it is the acrobatics, sort of the -- it        20       A. Uh-huh.
21    takes skill to be a wrestler, and it's kind of fun     21       Q. And so you said you have watched one or
22    to see them pull off different moves and things like   22   two games a year over the last period of time.
23    that.                                                  23          And so my question was: Do you think that
24           There's also the characters. The personas       24   the low frequency of watching WWE games contributes
25    of the wrestlers themselves is also fun, in their      25   to the fact that you would rather play a different

                                                                                      16 (Pages 58 to 61)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 18 of 92 Page ID #2774

                                                 Page 62                                                    Page 64
 1    video game than a WWE video game?                       1   it to?
 2         A. So as a consumer, I already said I was not      2       Q. Let's say a lay, average person. So in
 3    a fan of WWE in general. I don't consider myself a      3   that context, how would you describe WWE wrestling?
 4    fan. And so in that context, not being a fan means      4       A. I would describe it as -- by "wrestling,"
 5    it's less likely that I would buy a WWE game.           5   you mean not the video game. You mean the TV shows
 6         Q. And is that because fans of the WWE are         6   and all of that?
 7    more likely to purchase WWE video games?                7       Q. Yes.
 8         A. I think it's fair to say that fans of WWE       8       A. As a character -- something maybe that's a
 9    are more likely to buy a WWE game than non-fans.        9   larger-than-life -- I've never had to do that
10         Q. And part of that is because they are           10   before, so -- larger than life. I guess I would say
11    familiar with the WWE, right?                          11   that it's larger than life. It's dramatic, it's
12         A. Yes.                                           12   exciting, and it's athletic. It's a spectacle. I
13         Q. Another thing you talked about with regard     13   guess I would probably use all of those words
14    to choosing -- not choosing WWE games was choices.     14   somehow in a more coherent way.
15    Do you remember that?                                  15       Q. If you were to describe the setting of a
16         A. No. Could you remind me?                       16   WWE wrestling match, how would you describe that?
17         Q. You had given me a list of three things of     17       A. Stadium, arena, a place with a crowd. But
18    why you wouldn't enjoy playing the WWE games:          18   also sort of back stage.
19    Familiarity, choices and experiences.                  19       Q. Back stage drama?
20            I want to talk about choices. Do you           20       A. Yes. And a lot of stuff is shot back
21    remember giving me that list before?                   21   stage and sort of behind the scenes, as it were.
22         A. No. That's why if we could look back. If       22       Q. Mr. McMahon addressing wrestlers or --
23    you could ask me a question.                           23       A. Or wrestlers arguing before they go out
24         Q. How about this: Is one of the reasons          24   there or yelling at each other or calling each other
25    that you don't prefer playing WWE 2K, that the         25   out. I'm going in the ring, I'm going to destroy
                                                 Page 63                                                    Page 65
 1    choices available to you in the game are not            1   you, that sort of thing. A lot of that stuff
 2    attractive to you?                                      2   happens back stage, too.
 3        A. It's a hard question to answer that              3      Q. And in the wrestling arena, we have fans,
 4    specifically. When I personally choose to buy a         4   but what other elements would you expect to see in a
 5    game, I don't often come up with: Here's all the        5   WWE wrestling match?
 6    choices that this game allows me, do I like these       6      A. Wrestlers, lights, noise, spectacle.
 7    choices, do I then buy the game. That's not a           7      Q. So if a student came to you and said, I
 8    metric that I would use consciously.                    8   want to create a realistic WWE wrestling video game,
 9        Q. Are there experiences in WWE 2K that are         9   what element of the game do you think they would
10    the reason you don't choose to purchase those games    10   have to have to satisfy your sense of realism?
11    versus other games?                                    11      A. If a student came to me and said I want to
12        A. Other than experiences in the game that I       12   make a WWE wrestling game and no such game existed
13    disapprove of, you mean?                               13   already?
14        Q. Or don't attract you to spend the money on      14      Q. Uh-huh.
15    WWE 2K games versus other games.                       15      A. My first piece of advice to them would
16        A. So the WWE games provide lots of different      16   say, You need to get a license to the WWE, you need
17    experiences. I would say that from my personal         17   to get the characters.
18    preference as a player and consumer, my knowledge of   18      Q. Let's assume that they -- that all of
19    the experiences that are available in the game         19   these intellectual property issues are off the
20    aren't particularly attractive to me, and thus, I      20   table. It's just a question of game design.
21    choose not to purchase the WWE game.                   21          So if a student comes to you and says, I
22        Q. How would you describe someone who isn't        22   am allowed to make a WWE wrestling game, but --
23    familiar with the WWE wrestling?                       23      A. I have all the characters.
24        A. How would I describe it? I would describe       24      Q. I want to make it realistic. What
25    it as a -- well, what kind of person am I describing   25   elements do you think I have to have to make it

                                                                                      17 (Pages 62 to 65)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 19 of 92 Page ID #2775

                                                 Page 66                                                      Page 68
 1    realistic?                                              1   show.
 2        A. You have all the IP rights to all of the         2           If you have a story line, you would want
 3    characters. Well, you need to make sure that the        3   the story line to be a story line that is similar to
 4    characters look like their non-video game               4   or that would make sense with the story line that
 5    counterparts.                                           5   you might have in the show.
 6           You need to make sure that they have all         6           Those sorts of things.
 7    of the right moves and animations; that they sound      7       Q. Have you played WWE 2K?
 8    like the wrestling counterparts.                        8       A. That specific title?
 9           Then you need to make sure that the game         9       Q. Yes.
10    play "works." I'm using "works" in air quotes here,    10       A. Possibly. Like I said, I have played a
11    because that means a lot of different things.          11   bunch of them. I don't remember each one of the
12    That's a big term to unpack.                           12   titles.
13           I would say those would probably be the         13       Q. Well, you understand that there are
14    key things. I mean, I could make a huge laundry        14   certain versions of WWE 2K at issue in this case,
15    list.                                                  15   right?
16           Also, we're talking about a student, I          16       A. Yes.
17    would expect them to: You make a list, and we'll       17       Q. And that you put in an expert report
18    talk about the list you make. Everything is a          18   discussing those games, right?
19    learning opportunity.                                  19       A. Yes. So I have played.
20        Q. That's true, everything is a learning           20       Q. Did you play those video games in
21    opportunity.                                           21   preparing your expert report?
22           Would you tell the student he should put        22       A. I played some of them, yes.
23    the characters in a wrestling arena, because that's    23       Q. Which ones did you play?
24    what you expect from a WWE wrestling match?            24       A. I would have to go back and check exactly
25        A. So to be completely honest with you, I          25   which ones.
                                                 Page 67                                                      Page 69
 1    would ask, What do you -- what do you want to do        1       Q. How much of it did you play?
 2    with this game? What kind of experience do you want     2       A. What do you mean by "how much"?
 3    to create for your players?                             3       Q. How long did you play WWE 2K?
 4            If their answer to that is, I want to make      4       A. A couple of hours.
 5    this game like the shows, then I would also say,        5       Q. Did you play it all the way through?
 6    Yes, then venues matter.                                6       A. What do you mean by "all the way through"?
 7        Q. In my question, I think what we're asking        7       Q. Did you complete wrestling matches, did
 8    is, if someone's goal was to make it realistic, what    8   you use the story mode, have you played the entirety
 9    elements would they need?                               9   of WWE 2K?
10        A. I would ask what they mean by "realistic."      10       A. I don't think it's possible to play the
11        Q. If they said, It's what you, Doctor,            11   entirety of WWE 2K. Did I play complete matches?
12    taught me, Dr. Zagal, in our classes about video       12   Yes. Did I play the story mode? Yes.
13    game realism, what elements do you think I need to     13       Q. Why is it not possible to play the
14    include?                                               14   entirety of WWE 2K?
15        A. So we go back to characters need to look        15       A. So at the fundamental level, for the same
16    like the characters, sound like the characters, move   16   reason why it is not possible to play the entirety
17    like the characters. The physics in the -- the         17   of baseball.
18    physics needs to be realistic.                         18       Q. And that is?
19            The -- and, again, if the goal is I want       19       A. There is an infinite possible -- we could
20    to make this 100 percent like the show, then there's   20   play a baseball game right now and play another one,
21    a lot of graphic elements you have to make sure are    21   and another one. There is no reason to stop.
22    there. Are the logos in the right places, and the      22   Baseball isn't done, basically, so...
23    ring needs to look like the ring does when it is in    23       Q. Is it that you're saying that there are an
24    this venue. Probably want the crowd to behave in       24   infinite number of permutations of the game so that
25    the way that's -- like the crowd behaves in the        25   you could never play all of them?

                                                                                      18 (Pages 66 to 69)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 20 of 92 Page ID #2776

                                                 Page 70                                                     Page 72
 1        A. No. I mean, more literally, I could play         1       Q. It includes for whenever it's published
 2    it online. And I could play the game online for as      2   the current roster as a bottom line, and then
 3    long as servers are maintained and there are players    3   additional wrestlers on top of that?
 4    to play with.                                           4       A. I would say it includes a lot of
 5        Q. So your question is -- your answer is            5   wrestlers, because they often include wrestlers
 6    based on the idea that you could keep playing the       6   from -- that are not in the current roster.
 7    video game forever?                                     7       Q. Right. But they do include the current
 8        A. Yes, so long as -- maybe not even on             8   roster, plus additional wrestlers, right?
 9    online, just if my hardware supports it, then.          9       A. I couldn't state that for sure.
10        Q. Could you play the video game such as you       10       Q. You're not sure?
11    would have seen all of the elements that go into the   11       A. I'm not sure for a given year what the
12    video game?                                            12   current roster is and whether all of those show up
13        A. What do you mean by the "elements"?             13   in the game. I'm not sure about that.
14        Q. Would you have seen everything that is in       14       Q. And the fact there are so many wrestlers
15    the game?                                              15   is one of the selling points of the game, right?
16        A. So some people would say yes, that is           16       A. Yes.
17    possible. If I could be really strict and nitpicky,    17       Q. It shows that players can play a variety
18    I would say that no, that is not possible.             18   of characters, true?
19           The version I played has a tool that            19       A. Yes.
20    allowed you to create your own wrestler, for           20       Q. And the professional wrestlers that appear
21    example. And then, well, how many permutations are     21   in WWE 2K are depicted how they appear in real life,
22    there of that. And you can create your own wrestler    22   right?
23    with all of these different features, and so on.       23       A. Yes.
24           So could I create all the possible              24       Q. And is it your understanding that the
25    wrestlers in the game? Hmm, probably not.              25   professional wrestlers depicted in WWE 2K were
                                                 Page 71                                                     Page 73
 1       Q. Would you agree -- let me try that again.         1   created by photographing the wrestlers?
 2           Would you agree that WWE 2K is a realistic       2      A. So I refer to, in my report, from the
 3    depiction of WWE wrestling?                             3   materials I received, it seems that that was the
 4       A. I would say yes.                                  4   case, yes.
 5       Q. Would you say that WWE 2K includes the            5      Q. And that WWE 2K replicates the
 6    elements that you have discussed with regard to the     6   professional wrestlers' physical features, right?
 7    core elements of WWE wrestling?                         7      A. Copies, yes.
 8       A. I would say yes.                                  8      Q. And WWE 2K replicates their faces, right?
 9       Q. WWE 2K includes the stadium, right?               9      A. Yes. It copies them, yes.
10       A. Uh-huh.                                          10      Q. And WWE 2K replicates their body types,
11       Q. And the arenas?                                  11   right?
12       A. Yes, many of them.                               12      A. Copies them, yes.
13       Q. And the wrestling rings?                         13      Q. And WWE 2K wrestlers are true to life,
14       A. Yes, many of them. I don't know if all.          14   right?
15       Q. WWE 2K includes professional wrestlers,          15      A. Broadly speaking, yes.
16    right?                                                 16      Q. WWE 2K also replicates referees, right?
17       A. Yes.                                             17      A. Yes. Well, I'm not an expert in the WWE
18       Q. It includes actually over 200 of them,           18   wrestling. I don't know.
19    right?                                                 19      Q. Is it your understanding that the coaches
20       A. Different titles will have different             20   in WWE 2K are based on real-world coaches?
21    numbers of wrestlers, and the number of wrestlers in   21      A. I would assume so.
22    the game also varies on things such as content         22      Q. Is it your understanding that the arenas
23    provided afterwards.                                   23   in WWE 2K are based on real-world arenas?
24           If you were to say does it include a lot        24      A. I would assume so.
25    of wrestlers, I would say yes.                         25      Q. And WWE 2K includes music, right?
                                                                                      19 (Pages 70 to 73)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 21 of 92 Page ID #2777

                                                Page 74                                                     Page 76
 1       A. Yes.                                             1       A. So player habits are complicated and
 2       Q. It includes announcers?                          2   surprising sometimes. And the reason I'm hedging is
 3       A. Yes.                                             3   I can't say how everyone plays WWE. And from
 4       Q. The announcers provide in-game commentary,       4   knowledge from other games, I think it is possible
 5    right?                                                 5   that some people might play WWE without playing a
 6       A. Uh-huh, yes.                                     6   wrestler.
 7       Q. And the real wrestling matches, there are        7       Q. And what would they be doing?
 8    announcers that provide commentary, true?              8       A. They might just be watching, and they
 9       A. Yes.                                             9   would consider that playing. They might just be
10       Q. WWE 2K has wrestling-related sounds,            10   engaging with the wrestler-creation mode, but not
11    right?                                                11   actually controlling the wrestler. Things of that
12       A. Yes.                                            12   sort.
13       Q. And the sounds in WWE 2K replicate              13       Q. The focus of WWE 2K is on playing as a
14    real-world sounds from WWE wrestling matches, true?   14   wrestler in a wrestling ring?
15       A. Yes. I don't know if all of them.               15       A. Yes, I would say that is the expected
16       Q. But it sounds -- WWE 2K sounds like a WWE       16   experience.
17    wrestling match does?                                 17       Q. And you have played WWE 2K and in the
18       A. I would expect so, yes.                         18   wrestling ring?
19       Q. You know because you played and watched,        19       A. Yes, I have played it that way.
20    played the game and watched WWE, right?               20       Q. What character did you choose?
21       A. Yes.                                            21       A. The last time I played?
22       Q. In WWE 2K, you hear cheering crowds?            22       Q. Uh-huh.
23       A. Yes, sometimes.                                 23       A. The last time I played I made my own
24       Q. Sometimes booing crowds?                        24   character.
25       A. Yes, yes.                                       25       Q. Okay. What did you do to create your own
                                                Page 75                                                     Page 77
 1       Q. And the crowd responses are similar to           1   character?
 2    those you would hear in a real WWE wrestling match,    2       A. I used the tools provided by the game.
 3    right?                                                 3       Q. Did you scan your face into the game?
 4       A. Yes.                                             4       A. No, I did not.
 5       Q. There are buzzers in WWE 2K?                     5       Q. You know that when you create your own
 6       A. I believe so.                                    6   character, you can select various features, right?
 7       Q. And the same buzzers you would hear in a         7       A. Yes.
 8    WWE wrestling match, right?                            8       Q. And one of those features is the body type
 9       A. I would assume.                                  9   of a character?
10       Q. And there are announcements in WWE 2K?          10       A. Uh-huh. Broadly speaking, yes.
11       A. You mean separate from announcers or --         11       Q. And hair?
12       Q. There are announcements. The announcers         12       A. I would say hairstyle. I don't remember
13    are making announcements, I guess is the right way?   13   what the menu items are called in the game, but yes,
14       A. Yes, I would expect announcers to make          14   items referring to the hair, yes.
15    announcements.                                        15       Q. And you can also put tattoos on the custom
16       Q. Similar to announcements you hear in WWE        16   character in WWE 2K?
17    wrestling, right?                                     17       A. Yes.
18       A. I would expect them to, yes.                    18       Q. You would agree that they're not the
19       Q. And when you play WWE 2K, you play as a         19   tattoos which appear on the real-life wrestler,
20    wrestler, right?                                      20   right?
21       A. When I play personally?                         21       A. I do not know.
22       Q. Yes. Or when one plays?                         22       Q. You don't know either way?
23       A. Usually I would say yes.                        23       A. I'm not familiar with all of the tattoos
24       Q. Is there a way to play WWE 2K as something      24   all the wrestlers in WWE have, so I can't say if a
25    other than a wrestler?                                25   specific tattoo you could put to your own character

                                                                                     20 (Pages 74 to 77)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 22 of 92 Page ID #2778

                                                   Page 78                                                  Page 80
 1    is or is not from a specific wrestler on the WWE        1   report, so when I played the games -- sorry. As I
 2    roster.                                                 2   mentioned earlier that I played some of the games
 3        Q. Are you aware of whether any of the              3   for my report, it would be at that moment.
 4    tattoos asserted in this case are available to place    4       Q. And when you selected Randy Orton as a
 5    onto custom characters in WWE 2K?                       5   character, that was also in preparing your report,
 6        A. I'm not aware.                                   6   right?
 7        Q. Did you investigate that?                        7       A. Yes.
 8        A. No, not specifically.                            8       Q. Do you remember the name of any character
 9        Q. Now, have you ever played a wrestler in          9   you played in WWE 2K prior to preparation of your
10    WWE 2K other than a custom wrestler?                   10   report?
11        A. Yes.                                            11       A. I'm thinking of all the times I played the
12        Q. What wrestler did you play as?                  12   game in the past. So The Rock, The Undertaker,
13        A. I think I played Randy Orton.                   13   Mankind, Triple H, and some others. I think those
14        Q. Have you played as any other wrestler?          14   would be the ones that sort of are at the top of my
15        A. Yes.                                            15   head.
16        Q. Which wrestler?                                 16       Q. And those are popular wrestlers, right?
17        A. I don't recall the other wrestlers I            17       A. I think so.
18    played as.                                             18       Q. The Rock is now a movie celebrity, right?
19        Q. Do you remember any of them?                    19       A. Yes.
20        A. Brock Lesnar.                                   20       Q. His fame has gone beyond just wrestling to
21        Q. I'm sorry, I missed that. What did you          21   being an actor and spokesperson, true?
22    say?                                                   22       A. Yes. He has an out-of-wrestling fame,
23        A. Brock Lesnar, I think it was.                   23   yes.
24        Q. Anything else?                                  24       Q. And The Undertaker is one of the classic
25        A. I don't recall.                                 25   villains of WWE wrestling, right?
                                                   Page 79                                                  Page 81
 1        Q. Why did you choose Brock Lesnar?                 1      A. I believe so.
 2        A. I was just curious to see how he behaved         2      Q. And the same is true for Mankind and
 3    in the game.                                            3   Triple H, they are well-known wrestlers, right?
 4        Q. Were you familiar with him from watching         4      A. I don't know how well-known they are
 5    WWE wrestling?                                          5   nowadays. I know they were well-known and popular,
 6        A. I would say vaguely.                             6   I would say, before or...
 7        Q. Is that why you knew what -- you were            7      Q. When you're playing WWE 2K, the players
 8    comparing what they looked like in real life to how     8   move around the ring, right?
 9    he played in the game?                                  9      A. Yes. Sometimes outside the ring, too.
10        A. So I wanted to try different wrestlers          10      Q. They may pick up a table and hit each
11    just to see if they behaved differently from each      11   other, right?
12    other.                                                 12      A. Yes.
13        Q. And do they?                                    13      Q. And when they are grappling, they move
14        A. I would say broadly speaking, yes, or you       14   quickly, right?
15    can -- so they have different special moves, and so,   15      A. What do you mean by "quickly"?
16    in that sense, yes.                                    16      Q. Faster than slow.
17        Q. And when you were playing as Brock Lesnar,      17      A. So I would say they generally move the way
18    when was that?                                         18   they move in the show.
19        A. The date, I do not recall.                      19      Q. And they move around each other, right?
20        Q. Was that within the last year?                  20      A. Yes.
21        A. Yes.                                            21      Q. They tackle each other?
22        Q. Was that in preparation for your testimony      22      A. Yes, sometimes.
23    in this case?                                          23      Q. They grapple with each other?
24        A. I think it was in preparation -- so when I      24      A. Yes.
25    mentioned that I played the games for writing my       25      Q. They use wrestling moves on each other?

                                                                                      21 (Pages 78 to 81)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 23 of 92 Page ID #2779

                                                 Page 82                                                     Page 84
 1        A. Yes.                                             1       A. Yes.
 2        Q. They use props in the ring against each          2       Q. And you have played the story mode, true?
 3    other?                                                  3       A. That is one mode I have played, yes.
 4        A. Sometimes, yes.                                  4       Q. And that is called My Career?
 5        Q. They try to knock each other down?               5       A. I don't recall exactly what it's called.
 6        A. Yes, generally speaking.                         6       Q. But the story mode has a narrative
 7        Q. And they try to beat each other to the           7   structure, true?
 8    ground, too?                                            8       A. Yes.
 9        A. They wrestle with each other is what I           9       Q. And it takes you as a fictional character
10    would say.                                             10   from high school to college to professional
11        Q. They wrestle each other to the ground?          11   wrestling, right?
12        A. Sure, sometimes they are on the mat, yes.       12       A. I don't know if it takes you. I don't
13        Q. And the goal of the wrestlers in the game       13   recall it taking you from high school.
14    is to win a match, right?                              14       Q. It takes you from being a young person?
15        A. Yes.                                            15       A. Young and new, from rookie to, let's say,
16        Q. So the mechanics of the game are just like      16   seasoned pro, might be how I would characterize it,
17    the real-world WWE wrestling matches, right?           17   or newcomer to superstar.
18        A. On the surface, yes.                            18       Q. And in that story, there are scenes with
19        Q. And why do you qualify that with "on the        19   the character's family, right?
20    surface"?                                              20       A. I don't recall seeing scenes of the
21        A. So when I'm watching a wrestling match on       21   character's family.
22    the television, the fantasy of the wrestling match     22       Q. Are there scenes with the character's
23    is that the -- let's say there's only two wrestlers.   23   friends?
24    Both wrestlers are trying to win. The reality is       24       A. I don't recall seeing scenes of the
25    that the match might be -- the outcome of the match    25   character's friends.
                                                 Page 83                                                     Page 85
 1    might be predetermined, for example.                    1       Q. And have you -- and you made various
 2           So, in that sense, they are not                  2   decisions along the way in the story mode, right?
 3    necessarily wrestling to win like they might be if      3       A. Some decisions were made along the way,
 4    they're wrestling in the Olympics, where they want      4   yes.
 5    the gold medal, for example.                            5       Q. Now, when you are playing WWE 2K -- I'm
 6       Q. So when you are observing the wrestlers in        6   switching back to normal game mode -- not every
 7    WWE 2K, you would agree with me that any given          7   wrestler will appear in the screen if they are not
 8    wrestler's tattoos aren't always visible as you are     8   selected as one of the characters being played in
 9    watching the match, right?                              9   the game, right?
10       A. Yes, I think that's fair.                        10       A. I think there's enough wrestlers, that
11       Q. The tattoos aren't visible because things        11   having all of the wrestlers on the screen would be a
12    get in the way, right?                                 12   bad design choice.
13       A. Occasionally, they might not be visible          13       Q. And it wasn't made here, right?
14    because things get in the way, yes.                    14       A. I do not recall seeing a screen that had
15       Q. Other wrestlers get in the way of seeing         15   all of the wrestlers in the game on the screen at
16    the tattoos, right?                                    16   the same time.
17       A. Yes, for example.                                17       Q. So you wouldn't see a -- there may be
18       Q. Referees get in the way if they are              18   wrestlers you would not see in playing through WWE
19    standing between the wrestler and the camera, right?   19   2K?
20       A. Yes.                                             20       A. What do you mean?
21       Q. The wrestler's own clothing might block          21       Q. Let me give you a specific example. If
22    the tattoo, right?                                     22   Randy Orton were not the character that you chose to
23       A. Yes. Right.                                      23   play, and he wasn't your opponent, he wouldn't
24       Q. Now, there are different modes in WWE 2K,        24   appear in the video game, right?
25    right?                                                 25       A. In a specific case of WWE, I don't know.

                                                                                      22 (Pages 82 to 85)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 24 of 92 Page ID #2780

                                                 Page 86                                                     Page 88
 1    It is my sense that some of the characters are          1      A. Hmm. Out of focus. I'm not sure, to be
 2    scripted to appear, and so some characters you might    2   honest, if that's part of the -- of that game.
 3    have to face regardless.                                3      Q. Are wrestlers sometimes out of focus in
 4        Q. He wouldn't appear in every scene in the         4   real-world WWE?
 5    game, right? He wouldn't be in every match?             5      A. I would say yes. Well, hmm. Yes.
 6        A. Yes, he would not be in every match.             6   Probably.
 7        Q. So when he's not in the match, he's not on       7      Q. Would you expect WWE 2K to have wrestlers
 8    the screen?                                             8   that were out of focus at times in the game?
 9        A. Correct.                                         9      A. Yes.
10        Q. And when Randy Orton is in the game in the      10      Q. And sometimes Mr. Orton will be blurred as
11    match, you would agree that everything that we         11   he's moving around the screen, right?
12    talked about with regard to obstructions and not       12      A. Yes. Perhaps.
13    seeing every part of the -- of Mr. Orton would be      13         MR. SIMMONS: We've been going for an hour
14    true of him as well, right?                            14      and 45 minutes, let's take a break so the court
15        A. So if you mean if I'm playing with or           15      reporter can rest.
16    against Randy Orton in the game, are there moments     16         THE VIDEOGRAPHER: We are going off the
17    you don't see his tattoos, I would say that is         17      record at 9:46 a.m.
18    likely.                                                18         (Thereupon, a recess was taken, after
19        Q. It is true, isn't it?                           19      which the following proceedings were held:)
20        A. Yes.                                            20         THE VIDEOGRAPHER: This is the beginning
21        Q. You wouldn't see all of Mr. Orton's             21      of DVD 3. We are back on the record at
22    features at all times, right?                          22      9:59 a.m.
23        A. So as a player, if my goal was always to        23   BY MR. SIMMONS:
24    see his tattoos, I might be able to accomplish that.   24      Q. Dr. Zagal, do you have any tattoos?
25    I would be surprised if there were moments in the      25      A. No.
                                                 Page 87                                                     Page 89
 1    game -- I would be surprised if sometimes if -- if      1       Q. Do any of your family members have
 2    his tattoos appeared all the time.                      2   tattoos?
 3        Q. And he's a three-dimensional character in        3       A. Not that I'm aware of.
 4    a two-dimensional world, right, in the game?            4       Q. Have you ever studied tattoos other than
 5        A. That's a tricky one.                             5   in connection with this case?
 6        Q. I guess what -- maybe I can simply this.         6       A. I have not studied tattoos in the general
 7           When Randy Orton is facing the camera in         7   sense, no.
 8    the video game, you wouldn't see his back, right?       8       Q. Have you studied them in a specific sense?
 9        A. Correct.                                         9       A. Well, as related to this case, yes.
10        Q. So at any given moment, you're not going        10       Q. Other than in relation to this case, you
11    to see all sides of his body?                          11   are not a tattoo expert, right?
12        A. There are moments, yes, you would not see       12       A. I would not consider myself an expert in
13    all of him in his entirety.                            13   tattoos.
14        Q. And would you agree that the fact that          14       Q. Have you studied IP licenses academically?
15    tattoos are obstructed from the user's view is part    15       A. Intellectual property licensing
16    of the realism of WWE 2K?                              16   specifically, I have read things, yes, but I haven't
17        A. If you saw all of Randy all of the time, I      17   read such articles on that.
18    would say that would not -- that would not be          18       Q. You are not an intellectual property
19    realistic, because that's not how we see people in     19   licensing expert, right?
20    the real world. I don't see your back right now.       20       A. No.
21        Q. Is that a yes?                                  21       Q. And are you familiar with the tattoos that
22        A. Yes, I would say it is realistic not to         22   are at issue in this case?
23    see him all the time.                                  23       A. In the general sense, yes.
24        Q. And in WWE 2K, sometimes Mr. Orton will be      24       Q. Have you reviewed them?
25    out of focus, right?                                   25       A. You mean looked at pictures of them?
                                                                                      23 (Pages 86 to 89)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 25 of 92 Page ID #2781

                                                Page 90                                                     Page 92
 1       Q. Sure.                                            1   any facts provided to you by Ms. Alexander?
 2       A. Yes.                                             2       A. Provided to me directly by Ms. Alexander?
 3       Q. Have you looked at them in real life?            3       Q. Or indirectly.
 4       A. No.                                              4       A. So, yes, I'm aware that Ms. Alexander is
 5       Q. You know that the tattoos were created as        5   filing suit about the tattoos, so, with that, yes.
 6    custom tattoos, right?                                 6       Q. Any other facts that were communicated to
 7       A. I'm not familiar with the specifics of how       7   you directly or indirectly by Ms. Alexander?
 8    the tattoos were created.                              8       A. I think the materials I was provided made
 9       Q. You know they were inked on Randy Orton,         9   reference to aspects of Ms. Alexander. In that
10    right?                                                10   sense, yes.
11       A. Yes.                                            11       Q. When you say "the materials that you were
12       Q. And you're not aware of someone else who        12   provided," do you mean the materials cited in your
13    has those tattoos?                                    13   expert report?
14       A. I'm not aware of other people having the        14       A. For example, yes.
15    same tattoos as Randy Orton has.                      15       Q. Are there materials that you were provided
16       Q. Mr. Orton is a professional wrestler,           16   that were not listed in your expert report?
17    right?                                                17       A. Well, yes.
18       A. That is my understanding.                       18       Q. What materials were you provided in this
19       Q. And his tattoos are an expression of his        19   case that were not part of your expert report and
20    identity, correct?                                    20   that form -- that provided you facts about this
21           MR. FRIEDMAN: Object to form.                  21   case?
22           THE WITNESS: They are part of his              22       A. So I believe my report does not cite
23       identity, yes.                                     23   the -- I don't know what the technical term is --
24    BY MR. SIMMONS:                                       24   what the case -- the complaint, I believe it's
25       Q. They express his identity, don't they?          25   called.
                                                Page 91                                                     Page 93
 1       A. I would say broadly speaking, yes.               1      Q. Uh-huh.
 2       Q. And they are part of his personal                2      A. I believe I was provided with a copy of
 3    expression, true?                                      3   the complaint.
 4          MR. FRIEDMAN: Objection, calls for               4      Q. Are there any other materials that you
 5       speculation.                                        5   were provided in this case that are not cited in
 6          THE WITNESS: Broadly speaking, yes.              6   your expert report and that provided you facts about
 7    BY MR. SIMMONS:                                        7   this case?
 8       Q. And professional wrestlers do their              8      A. I was provided other materials that were
 9    wrestling in public, right?                            9   not cited in my report, yes, such as materials that
10       A. Well, what do you mean by "public"?             10   came up in discovery that I did not cite. There
11       Q. Not that -- in a way that members of the        11   were a lot of materials that were provided in
12    public can see.                                       12   discovery.
13       A. Yes.                                            13      Q. Any other materials?
14       Q. And you would agree with me that                14      A. I don't think so.
15    Ms. Alexander knew that Mr. Orton would appear in     15      Q. And the materials that you were provided
16    public when the tattoos were inked, right?            16   but didn't cite in your report, you are not relying
17       A. I have no idea what relationship                17   on them for your opinions, right?
18    Ms. Alexander had with Randy Orton, if she knew who   18      A. I reviewed all of the materials I was
19    he was or not; I don't know.                          19   provided, and so, in that sense, my opinion is based
20       Q. You haven't spoken to her about it?             20   on all of the materials. I could have cited more
21       A. I have not spoken to her.                       21   materials than I did.
22       Q. Did you review her transcript in this           22      Q. So are you telling me that you have
23    case?                                                 23   opinions in this case that are based on materials
24       A. Ah, no.                                         24   that were not cited in your report?
25       Q. Is your testimony in this case based on         25          MR. FRIEDMAN: Objection. That

                                                                                     24 (Pages 90 to 93)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 26 of 92 Page ID #2782

                                                 Page 94                                                     Page 96
 1       mischaracterizes his testimony. To the extent        1       and answered.
 2       that you want to review your report to see what      2          THE WITNESS: Yes, in the sense that I
 3       you cited, Dr. Zagal, you are welcome to ask         3       didn't cite everything.
 4       for that. You shouldn't necessarily speculate.       4   BY MR. SIMMONS:
 5       If that would assist you.                            5       Q. Do you know anything about when the
 6           MR. SIMMONS: Counsel, you're coaching the        6   tattoos in this case were created?
 7       witness.                                             7       A. Now that you mention it, I believe that
 8           MR. FRIEDMAN: I'm not coaching him. I'm          8   some of the materials might have had those dates. I
 9       letting him know that he can review his report.      9   don't recall what those dates were.
10       It seems like he's struggling to recall what is     10       Q. You don't know the answer one way or the
11       cited in the report.                                11   other sitting here now?
12    BY MR. SIMMONS:                                        12       A. I could review those materials and say,
13       Q. Dr. Zagal, are you telling me that you           13   Oh, yes, the date was, in fact, in the filing of the
14    have opinions in this case that were based on          14   case.
15    materials not cited in your report?                    15       Q. But you don't have any independent
16           MR. FRIEDMAN: Same objections.                  16   knowledge of that, right?
17           THE WITNESS: So I would say that my             17       A. No, I don't have any independent
18       opinion is holistic, in the sense I looked at       18   knowledge.
19       all of the materials. For some materials, some      19       Q. You don't know how the tattoos were
20       specific materials, I might have an opinion on      20   created, do you?
21       specific materials.                                 21       A. Not specifically, no.
22           But I don't think I could -- I don't think      22       Q. Do you know anything about the
23       I could say that -- let's imagine I only looked     23   conversations between Ms. Alexander and Mr. Orton
24       at, let's say, five materials and only cited        24   concerning the tattoos at issue in this case?
25       one, for example's sake. I don't think anyone       25       A. Other than what might have been in the
                                                 Page 95                                                     Page 97
 1        could really attribute materials two, three,        1   materials I was provided with, no.
 2        four, and say this one played no role at all.       2       Q. And based on the materials, you would
 3        Just by looking at it, it plays some sort of        3   agree that the tattoos were not created for the
 4        role.                                               4   purpose of being added to a video game, right?
 5    BY MR. SIMMONS:                                         5          MR. FRIEDMAN: Objection, calls for
 6        Q. There are materials not cited in your            6       speculation.
 7    report that you considered in reaching your opinions    7          THE WITNESS: I have no idea what those
 8    in this case?                                           8       conversations might have been like.
 9            MR. FRIEDMAN: Same objections.                  9   BY MR. SIMMONS:
10            THE WITNESS: As I stated, I looked at all      10       Q. But you would agree that the tattoos that
11        the materials I was provided; in the case of       11   were inked on Randy Orton were not created for the
12        discovery, for example. And I did not cite all     12   purpose of being placed in a video game, right?
13        of them, but I did look at all of them, in that    13       A. I would presume so, yes.
14        sense, for my opinion.                             14       Q. That is your understanding, isn't it?
15    BY MR. SIMMONS:                                        15       A. That would be my understanding.
16        Q. So is that a yes to my question?                16       Q. Now, one of the topics we mentioned today,
17            MR. FRIEDMAN: Same objections.                 17   and I just want to make sure that I understand it,
18            THE WITNESS: Broadly speaking, my opinion      18   is realism in video games.
19        was informed by all of the materials I looked      19       A. Uh-huh.
20        at.                                                20       Q. And you have played WWE 2K, and you would
21    BY MR. SIMMONS:                                        21   agree that the -- that its purpose is to reflect an
22        Q. So there were materials that you                22   actual WWE wrestling match, right?
23    considered in reaching those opinions that are not     23       A. I think it is a fair characterization to
24    cited in your report, right?                           24   say that is more or less one of the purposes of the
25            MR. FRIEDMAN: Same objections and asked        25   game.

                                                                                      25 (Pages 94 to 97)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 27 of 92 Page ID #2783

                                                 Page 98                                                   Page 100
 1        Q. And WWE 2K is reflecting the experience of       1       creators of the game felt that their way to
 2    watching as a spectator from the stands, in terms of    2       make the most money was to make the game more
 3    its camera depiction, right?                            3       realistic.
 4        A. Like, is it exactly the same? I don't            4   BY MR. SIMMONS:
 5    know if it's exactly the same.                          5       Q. I'm going to ask you, you are injecting
 6        Q. But it is similar?                               6   this concept of the sale, which is not really the
 7        A. It is similar enough, yes.                       7   question I'm asking.
 8        Q. Does using current wrestlers in WWE 2K,          8       A. Okay.
 9    each version, make it more realistic?                   9       Q. My question is whether the purpose of
10        A. Broadly speaking, yes.                          10   including Randy Orton with his tattoos in the game
11        Q. And you would agree that including              11   was to make the game more realistic?
12    Mr. Orton in WWE 2K serves the purpose of creating a   12       A. I don't think that's the only purpose, but
13    more realistic game, right?                            13   I think it's one of the purposes, yes.
14        A. Broadly speaking, yes.                          14       Q. So one of the purposes of including Randy
15        Q. And including his tattoos in WWE 2K also        15   Orton with his tattoos in the game was to make the
16    serves the purpose of creating a more realistic        16   game more realistic, true?
17    game, right?                                           17       A. One of the purposes, yes.
18        A. Broadly speaking, yes.                          18       Q. Now, WWE 2K's realism applies to all
19        Q. What do you mean by "broadly speaking"?         19   aspects of the wrestlers in the game's appearance,
20        A. I mean, in the sense that if -- if I            20   right?
21    purchased -- if I was -- if I purchased a WWE game,    21       A. What do you mean by "all aspects"?
22    and I was familiar with Randy Orton, like I knew who   22       Q. So, wrestlers in the game have clothing,
23    he was as a wrestler, in the game he did not have      23   costumes, hair, facial features, voices, tattoos --
24    his tattoos, I would surprised. My expectation         24       A. Yes.
25    would be he would appear in the game as he appears     25       Q. -- right?
                                                 Page 99                                                   Page 101
 1    in real life.                                           1           They have all those different
 2        Q. I think we're talking -- I think that's a        2   characteristics?
 3    different perspective than my question.                 3      A. All of those things that you mentioned,
 4           So when WWE 2K was being created, the            4   yes.
 5    purpose of the game was to include Randy Orton and      5      Q. So all of those different aspects of the
 6    his tattoos, for the purpose of making the game more    6   wrestlers' appearance lead to the realism of WWE 2K?
 7    realistic, right?                                       7      A. Are a contributing factor, yes.
 8        A. I would say that overarching goal would be       8      Q. And the garments and costuming elements in
 9    to create the -- I would imagine the creators of the    9   WWE 2K are realistic, right?
10    game made the game to make money, as a business        10      A. To the best of my knowledge.
11    venture, and that including Orton was a way to         11      Q. Mr. Orton wears the clothes he wears in
12    achieve that goal, and including Orton's tattoos       12   real life?
13    also was a way to achieve that goal.                   13           MR. FRIEDMAN: Objection to form.
14        Q. But you also would agree with me that when      14   BY MR. SIMMONS:
15    WWE 2K was created, the purpose of including Randy     15      Q. Mr. Orton wears the clothes that he wears
16    Orton with his tattoos was to make the game more       16   in WWE wrestling matches.
17    realistic, right?                                      17           MR. FRIEDMAN: Objection. Ambiguous as to
18        A. In order to make money, yes.                    18      what you're talking about.
19        Q. But you would agree that the purpose of         19           MR. SIMMONS: Everyone needs to let
20    including Randy Orton with his tattoos was to make     20      everyone object, so we'll try to do better
21    the game more realistic, right?                        21      about that for the court reporter.
22           MR. FRIEDMAN: Asked and answered.               22   BY MR. SIMMONS:
23           THE WITNESS: I think an unrealistic game        23      Q. So, for example, are you aware that
24        would not make as much money as they wanted to.    24   Mr. Orton wears -- is known as The Viper?
25        Or let me rephrase. I would imagine that the       25      A. Yes.

                                                                                    26 (Pages 98 to 101)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 28 of 92 Page ID #2784

                                               Page 102                                                   Page 104
 1        Q. And he wears oftentimes a vest that             1       Q. Randy Orton's tattoos are part of his
 2    actually has a viper on it, right?                     2   likeness, true?
 3        A. I have seen pictures of him with a vest,        3       A. Correct.
 4    yes.                                                   4       Q. You also believe it was important to
 5        Q. And he appears in that vest in WWE 2K,          5   capture real-life Mr. Orton in the video game
 6    right?                                                 6   version of Mr. Orton?
 7            MR. FRIEDMAN: Objection, ambiguous. I          7       A. What do you mean by "captured in real
 8        guess I'll take -- I'm not clear whether you're    8   life"?
 9        talking about Randy Orton or the video game        9       Q. Is it your view that it is important that
10        character or making a distinction here.           10   Mr. Orton look like he looks in real life in WWE 2K?
11    BY MR. SIMMONS:                                       11       A. Yes, I believe so.
12        Q. Mr. Orton appears in WWE 2K in the vest        12       Q. So are you familiar, outside of this case,
13    that he wears in WWE wrestling matches, right?        13   of the means by which real-world people are captured
14        A. I believe it is the Randy Orton character      14   for inclusion in a video game?
15    in the game that can wear a vest, sometimes appears   15       A. What do you mean by "capture"?
16    wearing a vest.                                       16       Q. Image capturing.
17        Q. And when he does, you can't see all of his     17       A. Yes, broadly speaking.
18    tattoos, right?                                       18       Q. Have you studied it?
19            MR. FRIEDMAN: Objection.                      19       A. Have I studied that specifically? Outside
20            THE WITNESS: I think we've established        20   of the context of this case? A little bit, yes.
21        that sometimes you don't see all of his           21       Q. And have you done it? Have you actually
22        tattoos.                                          22   photographed people to make realistic depictions of
23    BY MR. SIMMONS:                                       23   them in a video game?
24        Q. Because the vest blocks his back, for          24       A. I have been on the other end of that. I
25    example?                                              25   have been captured, using your term.
                                               Page 103                                                   Page 105
 1        A. If he was wearing this vest, you would not      1        Q. When were you captured?
 2    see his back.                                          2        A. Oh, God. The first time, I believe the
 3        Q. And all of the elements of wrestling --         3   first time was in 2007.
 4    strike that.                                           4        Q. And why were you image-captured for
 5           Do you believe that the Defendants in this      5   inclusion in a video game?
 6    case included Mr. Orton's tattoos as faithfully as     6        A. In this occasion, I was attending an
 7    possible?                                              7   academic conference called SIGGRAPH. It stands for
 8           MR. FRIEDMAN: Objection, ambiguous.             8   Special Interest Group on Computer Graphics. So
 9           THE WITNESS: What do you mean by                9   it's a computer science
10        "faithfully"?                                     10   graphics/entertainment-related conference.
11    BY MR. SIMMONS:                                       11           And there were talks on the matter, I
12        Q. Were they trying to make his tattoos look      12   believe. I would have to go back and see the
13    how they look in real life?                           13   proceedings to be entirely sure. But I was captured
14        A. I believe so, yes.                             14   at a booth they had set up for that purpose.
15        Q. And do you believe that they accomplished      15        Q. And do you remember whose booth it was?
16    that goal?                                            16        A. No, I don't remember.
17        A. I believe so, yes.                             17        Q. And once they captured you, they created a
18        Q. And the reason they did that was it was        18   version of you in a video game?
19    part of what Randy Orton looks like in real life,     19        A. No, not in a video game.
20    right?                                                20        Q. Oh, okay. Once they captured your image,
21        A. Yes, I believe so.                             21   what happened?
22        Q. The Defendants in this case wanted             22        A. I was provided with -- I don't remember.
23    Mr. Orton in WWE 2K to look like what Mr. Orton       23   It was a link -- at the end, I was able to obtain a
24    looks like in real life, right?                       24   digital file that represented the capture. I don't
25        A. I believe so, yes.                             25   remember if it was a link or USB drive or how it was

                                                                                  27 (Pages 102 to 105)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 29 of 92 Page ID #2785

                                               Page 106                                                    Page 108
 1    provided to me directly.                                1   it to a smaller, two-dimensional image, right?
 2        Q. What kind of file was it?                        2       A. It is not necessarily that
 3        A. Oh, God. File format?                            3   straightforward.
 4        Q. I just mean, were you placed into another        4       Q. Is that a general summary?
 5    setting? Was it just you in that setting, I mean,       5       A. I think generally the process involves
 6    if it was just a photograph? I'm assuming it was        6   taking many pictures, and from those many pictures,
 7    more than just a three-dimensional photograph.          7   generally speaking, at the very end of the process,
 8        A. It was not a photograph. It was a file           8   many more files might be out there. It isn't like a
 9    containing information that could then be inputted      9   one-to-one thing necessarily.
10    into a specialized program in order to sort of         10       Q. But in general, the process was that a
11    appear on the screen, which could then be used.        11   three-dimensional, life-sized Randy Orton was
12           It was a file that I could have added to a      12   converted into a smaller, two-dimensional set of
13    video game if I wanted to, I guess would be a          13   images, right?
14    different way to describe it.                          14           MR. FRIEDMAN: Objection, asked and
15        Q. Did you do that?                                15       answered.
16        A. No.                                             16           THE WITNESS: Yes. I wouldn't say that
17        Q. Do you remember what kind of equipment was      17       Randy Orton was converted.
18    used to photograph you?                                18   BY MR. SIMMONS:
19        A. The specific equipment? No.                     19       Q. What would you say?
20        Q. So do you have an understanding of how          20       A. I would say -- you could say that his
21    wrestlers like Randy Orton were -- had their images    21   image was recreated. You could say that his
22    captured for inclusion in WWE 2K?                      22   likeness was captured at one step in the process.
23        A. So I believe in my report, or maybe it was      23   You could say that -- you could say different
24    the supplemental report, I described the ways in       24   things, I guess, depending on the specific process
25    which the process normally takes place. And I          25   that was being used.
                                               Page 107                                                    Page 109
 1    believe I described why I think one specific method     1          But I think those two are broad enough
 2    might have been used in the case, based on the          2   that they would cover what I think was done in this
 3    materials provided.                                     3   case.
 4       Q. And is it your understanding that there           4       Q. So would I be correct in saying that
 5    are photographs taken of Mr. Orton's body from every    5   Mr. Orton's three-dimensional, life-sized person was
 6    angle to include him in the game?                       6   reduced to a smaller, two-dimensional image?
 7       A. That was my understanding, based on the           7          MR. FRIEDMAN: Objection, asked and
 8    tools provided.                                         8       answered.
 9       Q. And when they did that, the photographs           9          THE WITNESS: No, I wouldn't say that. I
10    were processed digitally?                              10       wouldn't say it was reduced to a smaller.
11       A. I would imagine that they would be               11   BY MR. SIMMONS:
12    processed digitally.                                   12       Q. And would I be correct in saying that
13       Q. That's how most photographs are processed        13   Mr. Orton's three-dimensional, life-sized person was
14    today?                                                 14   recreated in a smaller, two-dimensional image?
15       A. Yes, yes, I would imagine.                       15       A. In a single sense, smaller,
16       Q. Most people don't take film photographs          16   two-dimensional image, no.
17    for professional use any more, right?                  17       Q. Multiples?
18       A. Yes, but there are also -- there are other       18          MR. FRIEDMAN: Objection, form.
19    methods that could have been used.                     19          THE WITNESS: I would say that as part of
20       Q. But here, image files were created that          20       the process, there would be multiple
21    are photographs of Mr. Orton, right?                   21       two-dimensional images resulting. But only
22       A. I believe some of the materials that were        22       part of it.
23    provided were photographs of Mr. Orton.                23   BY MR. SIMMONS:
24       Q. And those image files of Mr. Orton take a        24       Q. At a general level, the three-dimensional,
25    three-dimensional, life-sized Randy Orton and reduce   25   life-sized Randy Orton is recreated in smaller,

                                                                                   28 (Pages 106 to 109)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 30 of 92 Page ID #2786

                                               Page 110                                                   Page 112
 1    two-dimensional images, right?                         1       A. Yes.
 2          MR. FRIEDMAN: Objection, asked and               2       Q. There is a real-life human person who is
 3       answered, form.                                     3   three-dimensional, right?
 4          THE WITNESS: So the Randy Orton in the --        4       A. Yes.
 5       the character Randy Orton in the game is not        5       Q. And at the end of the process, you get
 6       exclusively a two-dimensional image.                6   a --
 7    BY MR. SIMMONS:                                        7       A. At the end of what process?
 8       Q. It is on the screen, though, right?              8       Q. Then when you play WWE 2K --
 9       A. What you see on the screen is a                  9       A. Okay.
10    two-dimensional image, yes.                           10       Q. -- you play it on a two-dimensional
11       Q. So in this process, you go from a               11   screen, right?
12    three-dimensional, life-sized Randy Orton to a        12       A. Yes.
13    screen version of Randy Orton that is smaller and     13          So the player on one end plays a game
14    two-dimensional, right?                               14   generally on a two-dimensional screen, yes.
15          MR. FRIEDMAN: Objection, asked and              15       Q. Okay.
16       answered, and to the form of the question.         16       A. And there's a real, life-sized Randy
17          THE WITNESS: There might be -- it might         17   Orton. He's his own real life -- yes.
18       be smaller. That would depend on the size of       18       Q. The size of the images that are taken in
19       your output screen. And we play video games        19   this process are compressed to use less memory,
20       on stadium jumbotrons, so it can get pretty        20   right?
21       crazy.                                             21          MR. FRIEDMAN: Object to form.
22          I would say at the very end, what the           22          THE WITNESS: What do you mean by "size"?
23       player sees is a two-dimensional image on a        23   BY MR. SIMMONS:
24       screen, which has to be two-dimensional because    24       Q. The size. The file size. The actual
25       the screen is two-dimensional.                     25   number of bits used to depict him is compressed into
                                               Page 111                                                   Page 113
 1    BY MR. SIMMONS:                                        1   a smaller file size, yes?
 2        Q. Is that a yes?                                  2       A. Generally, yes.
 3        A. It may be smaller; it may be larger.            3       Q. You're familiar with image compression,
 4        Q. So other than based on the size of the          4   generally, yes?
 5    screen you're looking at, is that a yes to my          5       A. Yes.
 6    question?                                              6       Q. And you understand that you can take a
 7        A. Can you restate the question, then?             7   higher-resolution image, and using an algorithm,
 8        Q. In the process, you go from a                   8   reduce it in resolution to a smaller image that
 9    three-dimensional, life-sized Randy Orton to a         9   takes up less space in a hard drive, right?
10    version of Randy Orton that is two-dimensional,       10       A. So you're mixing two things: resolution
11    right?                                                11   and file size. There's a strong correlation between
12            MR. FRIEDMAN: Same objections.                12   them, but it also depends on file format and a bunch
13            THE WITNESS: No.                              13   of other things.
14    BY MR. SIMMONS:                                       14       Q. But --
15        Q. You go from a three-dimensional,               15       A. Can you take a high-resolution picture and
16    life-sized Randy Orton to a screen version of Randy   16   from that create a lower-resolution picture? Yes.
17    Orton that is two-dimensional, right?                 17   Can you take a large file size -- a picture that has
18            MR. FRIEDMAN: Same objections.                18   a large file size and create a version of that
19            THE WITNESS: So I'm getting a bit             19   picture which has a smaller file size, yes.
20        confused on what you mean by "process." We        20       Q. And you would agree that when you compress
21        were talking about the process -- I guess, what   21   an image, you are going to loose information along
22        process are you talking about?                    22   the way, right? That's the purpose of the -- strike
23    BY MR. SIMMONS:                                       23   that.
24        Q. The process of taking Randy Orton from         24          You would agree that in a process of
25    real life to WWE 2K. Okay?                            25   compression, one of the things that happens is that

                                                                                  29 (Pages 110 to 113)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 31 of 92 Page ID #2787

                                                Page 114                                                   Page 116
 1    you are losing information about that photograph        1   right?
 2    along the way, right?                                   2       A. By "size," you mean file size?
 3       A. Not necessarily. It depends on the                3       Q. Yes.
 4    compression being used.                                 4       A. I don't know how much file space is taken
 5       Q. Are you aware of any truly lossless               5   up by the images in the game.
 6    compression that exists on the market today?            6       Q. There is no way that these tattoos are
 7       A. It's complicated, because some formats            7   more than a small part of this overall video game,
 8    are, by definition, compressed and others aren't.       8   right?
 9    So there is such a thing as lossless compression,       9       A. Are they -- I would be very surprised if
10    yes.                                                   10   the image information connected to the tattoos took
11       Q. But for images is that the case?                 11   up a significant amount of process. I would be
12       A. I would imagine -- so you could apply            12   surprised.
13    lossless compression to an image, so in that sense,    13       Q. You know that they don't, right?
14    yes.                                                   14       A. I don't know for sure. I haven't examined
15       Q. But you would still have to lose image,          15   the files.
16    because an image has pixels at every point in the      16       Q. You have no opinions about the actual file
17    image, right?                                          17   size of the tattoos in this case?
18       A. So an image file often has more                  18       A. I can speculate.
19    information than just the pixels.                      19       Q. You don't have an opinion about it that
20       Q. Right. I think what I'm saying is you can        20   you're providing in this case?
21    have compression of an audio file, because some of     21       A. I don't believe my report goes to what the
22    the sound -- there can be no sound at any given        22   file size is.
23    point. You can take that information out and have      23       Q. Would you agree that the resolution of the
24    loss of compression. You can't do that with an         24   tattoos in WWE 2K is lower than what you would see
25    image, right?                                          25   in real life?
                                                Page 115                                                   Page 117
 1       A. Yes, you could.                                   1       A. People don't talk about real life in terms
 2       Q. Okay. How could you do that?                      2   of resolution.
 3       A. So let's say I have an image which is 500         3       Q. But would you agree with that statement?
 4    pixels by 500 pixels, and each of those pixels is       4       A. No. I think it mischaracterizes what
 5    red, the same color red. So I could encode that as      5   resolution is.
 6    a header that says, Hey, this image has these           6       Q. Okay. So if I wanted to express the fact
 7    dimensions, and then here's the color information       7   that in an image of a photograph of the real world
 8    for each of those pixels, okay?                         8   you're not going to get the same quality as you
 9           I could say also say, Hey, this image has        9   would see with your own human eyes -- you have 20/20
10    500 -- has this many pixels. All of the pixels are     10   vision --
11    red.                                                   11       A. I don't, actually.
12           That would take up less space -- I could        12       Q. I don't either.
13    encode that using less space, but the information      13          But how would you express that difference
14    would be -- if I needed to then display that image,    14   from a technological point of view?
15    I could display -- both images would be displayed      15       A. So I think a layperson would say, Is this
16    exactly the same.                                      16   image indistinguishable from the real world? And I
17       Q. You'd have to give an example of where           17   don't think you need a technical understanding of
18    there's one or very few colors on the screen; you      18   how the image was created or encoded or formatted to
19    wouldn't be dealing with a realistic photograph,       19   make that determination.
20    right?                                                 20          And I think in the broad sense, some
21       A. That was a very simple example that I came       21   people are more sensitive to those things than other
22    up with.                                               22   people.
23       Q. Let me ask you this: You would agree that        23       Q. And you would agree that some
24    the image files from Mr. Orton's tattoos are a small   24   photographs -- some images of the real world are
25    part of WWE 2K's overall size in a video game,         25   more distinguishable -- indistinguishable in the

                                                                                   30 (Pages 114 to 117)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 32 of 92 Page ID #2788

                                                Page 118                                                   Page 120
 1    real world than others, right?                          1          So my question is, you know, how would you
 2       A. Yes.                                              2   describe the difference between in-person real-world
 3       Q. Because their quality is lower? Or other          3   viewing of an object on the high end, to the
 4    factors?                                                4   lower-end resolution photograph?
 5       A. It could be a bunch of factors.                   5          MR. FRIEDMAN: Objection, form.
 6       Q. How would you describe that difference,           6          THE WITNESS: So that is a
 7    from the most indistinguishable to a less               7      context-sensitive question. And let me
 8    indistinguishable image?                                8      explain.
 9       A. That would depend on the image. You could         9          Also, I imagine I'm playing the WWE game
10    say realism, you could say photo realism is a term     10      on a PlayStation 1, using a TV screen of the
11    that's used commonly. You could say verisimilitude     11      kind that was commonly available in those days,
12    as well.                                               12      and I'm playing this game with some buddies,
13           THE REPORTER: You could say?                    13      and I might say, Oh, my God, this looks so
14           THE WITNESS: Photo realism. And                 14      real.
15       verisimilitude and realism is what I think I        15          By today's standards, in terms of quality
16       said first.                                         16      of graphics and quality of television screens,
17    BY MR. FRIEDMAN:                                       17      and so on, we would look back at that footage
18       Q. So would you agree that the appearance of        18      and say, Oh, my God, that does not look very
19    the tattoos in WWE 2K has a lower photo realism than   19      real. But at that moment in time, we would
20    they do in real life?                                  20      say, Oh, that looks so real.
21           MR. FRIEDMAN: Object to form.                   21          And we would be making that -- we would
22           THE WITNESS: So I think it's -- I think         22      comment on that sort of -- we would make that
23       it's a bit tricky, because when you say "real       23      off-the-cuff comment based on what the
24       life," I'm not sure if you mean if Randy Orton      24      expectations were of how characters should look
25       walked in right now, and I got to see him with      25      in the game at that time, right?
                                                Page 119                                                   Page 121
 1        my own eyes, and he didn't have a shirt on, and     1          So does it look better than the previous
 2        I could see all of his tattoos, versus what I       2      game? Does it look more like the real world or
 3        see on the television screen.                       3      expectations of the real world in the previous
 4    BY MR. SIMMONS:                                         4      game?
 5        Q. Well, I guess what I'm trying to                 5          Nowadays, if I had to describe, let's say,
 6    distinguish is not -- it's not that. I'm trying to      6      the last game that came out, I would probably
 7    figure out how you would describe the difference        7      say and compare that to, I met Randy Orton in
 8    between seeing him in real life in different -- what    8      his office. Of course, I may say, Wow, that
 9    I would call the quality of photographs.                9      looks really good in the game. Then I might
10            In other words, they are going to be -- in     10      pick up on things that might not look so good.
11    my world, there are higher-resolution photographs      11          So, yeah, he looks really good in the
12    and there are lower-resolution photographs, and the    12      game, but, actually, you know, his lips don't
13    lower-resolution photograph won't look as much like    13      move like the way they did as when I met him.
14    the real world. It's grainy or other                   14   BY MR. SIMMONS:
15    characteristics than a higher-resolution photograph.   15      Q. What would you call that difference
16    But you didn't -- you found it difficult to talk       16   between the appearance in the game and the real
17    about that over to the real-world example.             17   world? Is there a sliding scale term that we could
18        A. Well, because --                                18   use to describe that difference?
19        Q. I'm trying to go from the real world,           19      A. I would say the common-use term might be
20    let's say, is a perfect resolution, to that scale,     20   "realistic graphics."
21    and I'm not sure how you --                            21      Q. Right.
22        A. By "real world," you mean in person?            22          Would you use the term "realistic
23        Q. In person. I'm trying to understand how         23   graphics" in comparison to the real world, meeting
24    you would scale from the real world to this concept    24   him in real life?
25    of the -- of resolution in the image world.            25      A. That's a tough one. In the context of
                                                                                   31 (Pages 118 to 121)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 33 of 92 Page ID #2789

                                                Page 122                                                   Page 124
 1    games, I guess it's just a sense of these graphics      1   yet. There are still advances. Thus, I believe
 2    are more realistic, in the sense that they are          2   that in the future, WWE games that may be in
 3    better than what previously existed before, like the    3   development, that the graphics would be more
 4    previous game. It looks better than before.             4   realistic, in the sense that the character, Randy
 5        Q. I care less about the previous-game part         5   Orton, in the game becomes more indistinguishable,
 6    of this discussion and more trying to figure out,       6   perhaps, from Randy Orton, the human being.
 7    from seeing him in real life into the video games,      7      Q. Is it fair to say there's a ways to go
 8    is there a way I can describe that from -- in a sort    8   before the graphics of WWE 2K look indistinguishable
 9    of sliding scale, getting closer and closer to real     9   from Randy Orton in real life?
10    life, getting comfortable with.                        10      A. Yes, I would say.
11            Graphic realism is fine with me, if you        11      Q. Are you familiar with Photoshop?
12    think that you can make that connection. I'm not       12      A. Yes.
13    sure that --                                           13      Q. It's a program for photo editing?
14        A. So if you ask me if I can --                    14      A. I am familiar with Photoshop, the program.
15            MR. FRIEDMAN: I'm sorry. Objection,            15      Q. And professional photography is often
16        asked and answered, and now argumentative.         16   Photoshopped, to use the verb?
17            THE WITNESS: If you're asking me whether       17      A. Photoshop is a tool that is commonly used
18        I could comment on the experience of seeing him    18   by photographers, yes, is my understanding.
19        in the video game and seeing him in real life,     19      Q. Professional photographs are touched up
20        and -- and how different or similar that           20   before they are used?
21        experience might be, then yes, I believe I         21      A. It is my understanding, yes, but I'm not
22        could.                                             22   an expert photographer.
23    BY MR. SIMMONS:                                        23      Q. But you understand that with professional
24        Q. But would you describe that as graphic          24   photographs, blemishes are often removed as part of
25    realism? He looks more graphically realistic in        25   the editing process?
                                                Page 123                                                   Page 125
 1    real life than in the video game?                       1      A. As a layperson, I have that understanding,
 2        A. I don't think I would say he looks more          2   yes.
 3    realistic in real life.                                 3      Q. And distortions in images are fixed?
 4        Q. Well, that's my problem. I'm trying to           4      A. Yes, they might be.
 5    figure out what terminology you would use to make       5      Q. And photographs taken and edited may be
 6    that comparison between how realistic someone looks     6   optimized for whatever purpose they are being put
 7    like in real life and what they look like in the        7   toward?
 8    video game, presumably --                               8      A. In a very -- I guess optimized, what do
 9        A. Well, you could say the graphics look more       9   you mean by "optimized?"
10    realistic. But that's a -- I don't think there's an    10      Q. If you're on Photoshop, aren't there
11    objective scale for that, is my point.                 11   optimization settings?
12        Q. Let me ask it -- maybe this answers the         12      A. Yes, I would imagine. those settings are
13    question.                                              13   used and that's why they exist.
14            Would you agree that -- that Randy Orton       14      Q. And when people are editing photographs,
15    in the video game, the graphic realism is not as       15   they are usually compressed in some way for use in
16    realistic as it could be?                              16   various products?
17        A. I could imagine the graphics being better       17      A. Some products and uses require
18    and more realistic, yes.                               18   compression, yes.
19        Q. And they could be -- the graphics in the        19      Q. One of the ideas you address in your
20    video game could be more realistic and look more       20   reports is that certain wrestlers have a certain
21    like what he would look like if you were standing      21   values, right?
22    with him today?                                        22      A. Loosely speaking -- what do you mean by
23        A. So the broader point is are video game          23   "value"?
24    graphics getting better and more realistic over the    24      Q. Well, one of the ways in which you assume
25    years? I would say yes. They have not plateaued        25   what value is, is by using the example that
                                                                                   32 (Pages 122 to 125)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 34 of 92 Page ID #2790

                                                Page 126                                                   Page 128
 1    wrestlers participate in promotional campaigns for      1   could argue.
 2    the games.                                              2      Q. But you don't know?
 3           Do you remember that?                            3      A. I don't know for sure, no.
 4       A. Yes.                                              4      Q. You don't have an opinion on that, right?
 5           MR. FRIEDMAN: Once again, Doctor, you can        5      A. I have a layperson's opinion.
 6       ask for a copy of the report, if you feel like       6      Q. But you don't have an opinion in this
 7       you need to reference something because you're       7   case?
 8       being asked specific questions about it.             8      A. Of whether or not?
 9           MR. SIMMONS: I'm not --                          9      Q. About the use of wrestlers in promotional
10           MR. FRIEDMAN: It's not a memory test.           10   campaigns.
11           MR. SIMMONS: I'm not asking him about the       11          MR. FRIEDMAN: Objection.
12       specific report yet.                                12          THE WITNESS: So I did talk about the use
13    BY MR. SIMMONS:                                        13      of wrestlers in promotional campaigns in my
14       Q. Do you know how Take-Two got wrestlers to        14      report, yes.
15    participate in promotional campaigns for WWE 2K?       15   BY MR. SIMMONS:
16       A. I'm not aware of the specific details.           16      Q. So you would agree that wrestlers might
17       Q. You understand that participation in             17   not be available for any given promotional campaign
18    promotional campaigns costs advertisers money,         18   for reasons such as being too busy, right?
19    right?                                                 19      A. Or being dead, yes.
20       A. I would imagine so.                              20      Q. Is that a yes to my question?
21       Q. And Take-Two would have paid wrestlers to        21      A. I could imagine some wrestlers might not
22    participate in its promotional campaigns, right?       22   be available, yes, that seems plausible.
23       A. I have no idea. I don't recall seeing any        23      Q. And you know that -- let me ask you this:
24    materials that expressly addressed Take-Two paying     24   One example of -- one example from your report is
25    wrestlers directly for participation in promotional    25   Randy Orton sending a congratulatory message about
                                                Page 127                                                   Page 129
 1    campaigns.                                              1   WWE 2K, right? Do you remember that?
 2       Q. But you would understand that when someone        2       A. Uh-huh.
 3    participates in a promotional campaign, they are        3       Q. Now, he was -- that was from 2012, right?
 4    often getting paid, right?                              4       A. I don't remember the exact year, but it is
 5       A. I imagine they're getting paid, yes.              5   in my report, so...
 6       Q. The more valuable wrestlers would be more         6       Q. But you remember mostly a lot of the
 7    expensive to include in promotional campaigns,          7   examples in your report are from 2012 -- 2008 to
 8    right?                                                  8   2012, right?
 9       A. I would believe so, but I guess there's           9       A. I don't have a general sense of what years
10    also -- I'm not familiar. There are different kinds    10   all my examples were from.
11    of contracts that might establish different kinds of   11       Q. Are you aware that in your report, you
12    relationships and different kinds of obligations.      12   discuss examples that involved versions of WWE 2K
13       Q. Let's say it a different way.                    13   that are not at issue in this case?
14           Would valuable wrestlers have busier            14       A. Yes, I believe so.
15    schedules due to their popularity?                     15       Q. Okay. Those were produced by THQ, right?
16       A. I could speculate. I would imagine, yes.         16       A. I don't recall who produced them.
17    But maybe not.                                         17       Q. Now, do you know whether Randy Orton was
18       Q. And would you agree that valuable                18   paid to post that -- that --
19    wrestlers may be less likely to be available to        19       A. I do not know.
20    participate in promotional campaigns than less         20       Q. He may not be, right?
21    valuable ones?                                         21       A. It is possible, yes.
22       A. I can't really speak to the availability         22       Q. And you're on Twitter, right?
23    of wrestlers for campaigns.                            23       A. Actually, yes.
24       Q. You don't know either way, right?                24       Q. Have you congratulated anyone on Twitter
25       A. No. I could speculate, I could imagine, I        25   before?

                                                                                  33 (Pages 126 to 129)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 35 of 92 Page ID #2791

                                              Page 130                                                    Page 132
 1        A. Yes, I have.                                    1   that it was doing?
 2        Q. And were you paid for that tweet?               2       A. Well, I think you're asking why was the
 3        A. I have -- I have not been paid to tweet,        3   game in the press?
 4    expressly.                                             4       Q. Uh-huh.
 5        Q. You've never been paid to tweet, right?         5       A. You would have to ask the press why they
 6        A. Specifically paid to tweet, no, I have          6   chose to cover his game, why they thought it was
 7    not.                                                   7   interesting.
 8        Q. So not every tweet of congratulations is a      8       Q. What did the press say about the game?
 9    paid promotion, right?                                 9   How about that?
10        A. Not necessarily.                               10       A. I think some press was reporting on
11        Q. How many Twitter followers do you have?        11   Dr. Bogost talking about the game and talking about
12        A. Oh, God. I do not know right now. I            12   his surprise with the success that he was seeing
13    would have to check.                                  13   with players.
14        Q. Would over 1,000 sound right?                  14           I believe -- I imagine he's given several
15        A. I think so, yes.                               15   talks about the game, and this might have been one
16        Q. Would it surprise you that Dr. Bogost has      16   of the earlier talks that might have been given at
17    102,000 followers?                                    17   the game developers' conference. That could be
18        A. No, it would not be surprising.                18   wrong. It's been a while.
19        Q. That's because he's a well-known academic,     19           My understanding is that he was surprised
20    right?                                                20   by the fact that people were taking his game
21        A. I think he's well-known in areas beyond        21   seriously and were playing his game seriously, even
22    his academic work.                                    22   though he had made the game as a sort of statement
23        Q. In what ways is he well-known?                 23   and perhaps even as sort of a joke.
24        A. He's made games that have gotten a lot of      24       Q. So he created his game for one reason, and
25    critical and media attention.                         25   customers used it for a different reason?
                                              Page 131                                                    Page 133
 1       Q. Such as?                                         1       A. I just think that he wasn't -- he was
 2       A. I think I believe Cow Clicker is the game        2   surprised by the reception the players had towards
 3    he made that is perhaps the one that has gotten him    3   the game. That's not what he was expecting.
 4    the most attention.                                    4       Q. Because it wasn't what he designed it for,
 5       Q. Why is that?                                     5   right?
 6       A. Why it got him so much attention?                6       A. You would have to ask him what he designed
 7       Q. Uh-huh.                                          7   it for. My speculation is he designed it as a form
 8       A. I don't know for sure. I'm not sure he           8   of critique and also kind of as a joke.
 9    even knows himself. My understanding from what I've    9       Q. Would you agree that a single tweet would
10    read about it is that the attention it got was a      10   not play an active role in a video game's
11    surprise to him. You would have to ask him.           11   promotional campaign?
12       Q. What kind of attention did it receive?          12       A. I think -- I think that would depend on
13       A. A lot of press.                                 13   the tweet and who was tweeting and who saw it and
14       Q. Uh-huh.                                         14   what happened to that tweet afterwards.
15       A. And critical.                                   15       Q. Do you think Randy Orton was a huge part
16       Q. What was the press about?                       16   of WWE 2K's marketing?
17       A. About this, about the game, and about           17       A. Was -- I don't know.
18    how -- about what it was doing basically, is what I   18       Q. You don't cite any instances in your
19    recall. I don't think I read all of the press about   19   report in which Randy Orton appeared in person to
20    his game.                                             20   promote WWE 2K games at issue in this case, right?
21       Q. And what was the game doing?                    21       A. I would have to look at my report, but I
22       A. What do you mean "what was the game             22   don't think so.
23    doing"?                                               23       Q. You don't cite any instances in which
24       Q. You say he was getting press about the          24   Randy Orton appeared in commercials to promote the
25    game, so I'm asking you, what was it about the game   25   games at issue in this case, right?

                                                                                 34 (Pages 130 to 133)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 36 of 92 Page ID #2792

                                               Page 134                                                   Page 136
 1       A. I'm not sure. I do -- I recall citing a          1   right?
 2    video in which he appeared, in my report.              2      A. Of --
 3       Q. It was a video of Gameplay, right?               3      Q. The rosters list the names of the
 4       A. I would have to look at my report to be          4   wrestlers?
 5    sure. Or even look at the video.                       5      A. The wrestlers? Yes, I believe so.
 6       Q. Randy Orton has never appeared on the            6      Q. The rosters don't list the names of the
 7    cover of the WWE 2K games at issue in this case,       7   players' tattoos, do they?
 8    right?                                                 8      A. What do you mean, the players?
 9       A. I believe that is correct.                       9      Q. The rosters don't list the name of the
10       Q. You are not aware of Mr. Orton being            10   wrestlers' tattoo, do they?
11    featured in any television commercials for games at   11      A. The names of the tattoos, no, I believe
12    issue in this case, right?                            12   not.
13       A. Like I said, I would have to go back to         13      Q. Your view is that these rosters are used
14    see the video that I cited. Whether that video was    14   to drive demand for WWE 2K, right?
15    used as a commercial, I would have to see the video   15      A. That's one of their uses.
16    again to be sure.                                     16      Q. You've never tested the impact of a game
17       Q. And other than this one video of Mr. Orton      17   developer's releasing such a roster on the number of
18    that you cited in your report, you are not aware of   18   sales of a video game, right?
19    any others, right?                                    19      A. I have not tested that, no.
20       A. I believe there were other videos in the        20      Q. So you don't have data supporting your
21    materials provided, I think, somewhere -- I'm not     21   conclusion that these player -- these wrestler
22    sure. I would have to look at the list of the         22   rosters are being used to drive up sales of the
23    materials that were played again. I think some of     23   game, right?
24    them might have been commercials, and I think that    24          MR. FRIEDMAN: Object to form.
25    Mr. Orton might have appeared in some of them.        25          THE WITNESS: Data? Specific data? No.
                                               Page 135                                                   Page 137
 1       Q. The real-world Mr. Orton or game-play of         1   BY MR. SIMMONS:
 2    Mr. Orton?                                             2       Q. So it's not necessarily the case that
 3       A. I'm not sure. I would have to look at            3   Mr. Orton be included on a roster of wrestlers for
 4    them again.                                            4   the game as being used to drive sales, right?
 5       Q. Do you remember talking in your report           5          MR. FRIEDMAN: Object to form.
 6    about lists of wrestlers?                              6          THE WITNESS: You mean there might be
 7       A. You mean, like, wrestlers?                       7       another reason?
 8       Q. Uh-huh.                                          8   BY MR. SIMMONS:
 9       A. Broadly speaking, yes.                           9       Q. Uh-huh.
10       Q. And those lists of -- those rosters of          10       A. Such as?
11    wrestlers that appear in WWE 2K are used to inform    11       Q. I'm just trying to understand, you haven't
12    consumers who the wrestlers are in the game, right?   12   studied the effect of rosters on sales of the games,
13       A. Broadly speaking -- well, that's one of         13   and so they may not, in fact, drive sales, right?
14    the uses, probably, yes.                              14       A. So based on my experience and knowledge of
15       Q. They serve that informational purpose,          15   the games industry, and of game culture more
16    right?                                                16   broadly, I believe the player role in sales, yes.
17       A. Also promotional purpose.                       17       Q. But you could be wrong, right?
18       Q. They serve that informational purpose,          18       A. Yes. I guess people can be wrong, yes.
19    right?                                                19       Q. The data may show that sales are not
20       A. Exclusively?                                    20   driven by releasing rosters of wrestlers, right?
21       Q. That's not what I said. I said, do they         21       A. Yes, it might.
22    serve that informational purpose?                     22       Q. And as you've already discussed, the
23       A. Do the rosters -- does publication of the       23   rosters wouldn't show a connection between the
24    roster have informational value, yes.                 24   tattoos and sales, right?
25       Q. And they list the names of the players,         25          MR. FRIEDMAN: Object to form.

                                                                                  35 (Pages 134 to 137)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 37 of 92 Page ID #2793

                                                Page 138                                                  Page 140
 1       Mischaracterizes testimony.                         1   personality that WWE fans like?
 2            THE WITNESS: So if the roster had              2       A. So I believe -- I believe Randy Orton, the
 3       photographs of wrestlers, and those wrestlers       3   wrestler, is popular in the WWE. And in this
 4       had tattoos in areas that are covered by the        4   context, "popular" means that he must have fans who
 5       photographs -- if I had a tattoo on my nose,        5   follow his exploits in the context of WWE.
 6       for example -- I would expect those tattoos to      6       Q. Right. And do those fans like his
 7       show up in those photographs in that roster.        7   personality?
 8    BY MR. SIMMONS:                                        8       A. You would have to ask the fans why they
 9       Q. Mr. Orton's tattoos at issue in this case        9   are fans of him.
10    don't appear in the roster, right?                    10       Q. You haven't studied why fans like
11       A. Well, that would depend on the roster.          11   Mr. Orton, right?
12       Q. But the roster you're citing in your            12       A. Specifically, no.
13    report, his tattoos don't appear in, right?           13       Q. Do you think Mr. Orton is handsome?
14       A. I would have to look at those rosters           14       A. Personally?
15    again. So a roster could be just a text file:         15       Q. As part of determining of whether he's
16    Here's a list of all the wrestlers. If it's just a    16   popular, do you think the fact that he's handsome
17    text file with no pictures, his tattoos would not     17   plays into that?
18    be -- would not appear there.                         18           MR. FRIEDMAN: Objection, foundation.
19       Q. That's what the roster is in this case,         19           THE WITNESS: I think some fans might
20    right?                                                20       follow Mr. Orton because they think he's
21       A. The rosters take different forms and            21       handsome.
22    different shapes.                                     22   BY MR. SIMMONS:
23       Q. The roster you're citing in your report is      23       Q. Mr. Orton has been successful in the WWE,
24    just a list of names, right?                          24   right?
25       A. I would have to go back and look at my          25       A. That's my understanding, yes.
                                                Page 139                                                  Page 141
 1    report.                                                1       Q. His success is part of the reason why he's
 2        Q. You don't remember?                             2   more popular than other wrestlers, right?
 3        A. I don't remember exactly.                       3       A. Wait. Can you restate that?
 4        Q. Do you believe Mr. Orton is currently one       4       Q. Mr. Orton's success is part of the reason
 5    of the most important wrestlers in the WWE?            5   why he's more popular than other wrestlers, right?
 6        A. What do you mean by "most important"?           6       A. It's a chicken-and-egg question. That's
 7        Q. Well, do you believe that some wrestlers        7   why I'm confused.
 8    are more important than others?                        8          We could say he's successful because he's
 9        A. Yes, I believe.                                 9   popular.
10        Q. Why?                                           10       Q. Mr. Orton has won a number of titles in
11        A. It is my understanding that different          11   the WWE?
12    wrestlers have different amounts of popularity with   12       A. That is my understanding.
13    the fans, and that popularity may wax and wane over   13       Q. And the fact that he's won a number of
14    time.                                                 14   titles makes him more popular than wrestlers who
15           I believe that some wrestlers might be         15   haven't, right?
16    more productive commercially for the WWE. So some     16       A. I think you'd have to ask the WWE why he
17    wrestlers might be more valuable in that sense.       17   won more titles and if that decision was based on
18    They might sell more merchandise, for example.        18   his popularity at the time.
19        Q. Let me ask you this: Is Mr. Orton more         19       Q. You haven't asked fans why they like
20    important because he's a recognizable person?         20   Mr. Orton, right?
21        A. I believe that Mr. Orton is recognizable,      21       A. No, I have not specifically talked to fans
22    yes.                                                  22   of Mr. Orton.
23        Q. Do you believe that Mr. Orton has a            23       Q. You haven't asked the WWE why he's
24    personality that WWE 2K -- strike that.               24   popular, right?
25           Do you believe that Mr. Orton has a            25       A. I have not asked the WWE why they think
                                                                                 36 (Pages 138 to 141)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 38 of 92 Page ID #2794

                                              Page 142                                                   Page 144
 1    he's popular. They might not know, but I have not     1   face. Maybe there are some fans, that that's what
 2    asked them.                                           2   they like, the same way I might have a poster of a
 3       Q. Do you think Mr. Orton is a charismatic         3   rock star in my bedroom and think that this rock
 4    person?                                               4   star is beautiful.
 5       A. I do not know Mr. Orton personally.             5        Q. I see.
 6       Q. Do you think fans connect with this             6           So you're saying that the specific
 7    personality?                                          7   features he has are not why people buy the game;
 8       A. I think some fans might connect with his        8   it's the fact that the game has the same features
 9    personality.                                          9   that he has in real life; is that correct?
10       Q. Do you think that's part of the reason why     10        A. I would imagine that people -- people have
11    he's an important wrestler to the WWE?               11   different reasons for buying games. People who are
12       A. I think he's important to the WWE because      12   fans of the WWE, who also buy the video games, could
13    he has fans.                                         13   buy the game because Randy Orton is in the game, and
14       Q. We talked earlier today about                  14   perhaps would not buy the game if he was not in the
15    verisimilitude.                                      15   game.
16       A. Uh-huh.                                        16        Q. That's not quite what I'm getting at.
17       Q. Do you think Mr. Orton's facial features       17           What I'm trying to focus on is, you
18    contribute to -- in WWE 2K, contribute to its        18   believe that people buy the WWE 2K games because
19    verisimilitude?                                      19   they look similar to real life, right?
20       A. If his facial features in the game are         20        A. I believe that people buy WWE games
21    part of the character's -- Randy Orton, the          21   because they expect the WWE experience in their
22    character's verisimilitude to Randy Orton, the       22   games.
23    wrestler, yes, that's part of it.                    23        Q. And if the --
24       Q. If his facial features were different in       24        A. And that includes the characters in the
25    real life, the game would be less                    25   game looking like the wrestlers in real life.
                                              Page 143                                                   Page 145
 1    verisimilitudenous, right?                            1       Q. And if -- if the specific things that
 2        A. Yes.                                           2   exist in real life, if they were different, as long
 3        Q. And it would be less realistic, true?          3   as the game matched the real world, that -- your
 4        A. Yes.                                           4   overarching point is that's the relationship that's
 5        Q. If his hair was different than in real         5   important here, right, not the specific features of
 6    life, it would be less verisimilitudenous, right?     6   his face?
 7        A. Yes, if he had a different hairstyle for       7          MR. FRIEDMAN: Object to form. Compound.
 8    example.                                              8          THE WITNESS: So the specific features
 9        Q. And it would be less realistic?                9       matter, yes. Are they the source of the
10        A. Yes.                                          10       purchasing decision being made? So, the
11        Q. So would you agree that Mr. Orton's facial    11       specific features matter, in that it's
12    features also drive users to purchase WWE 2K?        12       important to not get them wrong.
13        A. You mean his -- whose features?               13   BY MR. SIMMONS:
14        Q. Do you believe that Mr. Orton's facial        14       Q. Right.
15    features are one of the reasons that purchasers of   15          So, if the features changed in real life,
16    WWE 2K purchase the game?                            16   as long as the game also changes to match real life,
17            MR. FRIEDMAN: Object to form. Ambiguous.     17   your view is that purchasing power -- purchasing
18            THE WITNESS: Are you asking me if I think    18   likelihood would be the same, right?
19        people buy the game because of his face?         19          MR. FRIEDMAN: Objection to form.
20    BY MR. SIMMONS:                                      20       Mischaracterizes.
21        Q. Yes.                                          21   BY MR. SIMMONS:
22        A. That seems unlikely.                          22       Q. Let me give you an example. If
23        Q. Why not?                                      23   Mr. Orton -- if Mr. Orton broke his nose, and it
24        A. Because I think some people might buy the     24   became misshaped --
25    game because of his face and because they like his   25       A. Uh-huh.

                                                                                 37 (Pages 142 to 145)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 39 of 92 Page ID #2795

                                                Page 146                                                    Page 148
 1        Q. -- in your view, the video game, to              1          MR. FRIEDMAN: Objection, form.
 2    maintain the level of verisimilitude expected by        2      Mischaracterizes.
 3    purchasers, would also want to change his nose to be    3          THE WITNESS: I would say that generally
 4    whatever the new shape of his nose would be, right?     4      speaking, people that buy the game would not
 5        A. Yes.                                             5      list, I bought this game for the tattoos, as
 6        Q. And it is not the fact that his -- the           6      their primary reason for purchase.
 7    shape looks one way or the other that matters; it's     7   BY MR. SIMMONS:
 8    the fact that the shape is the same in the game as      8      Q. And so if the tattoos at issue in this
 9    in real life?                                           9   case were completely changed on Mr. Orton's body,
10        A. Yes.                                            10   completely different images --
11        Q. So is it your view, with regard to the          11      A. Uh-huh.
12    tattoos, that the importance is that they look in      12      Q. -- you would agree with me that purchasers
13    the game how they look in real life?                   13   wouldn't expect to see the current tattoos in the
14        A. Yes, that's part of it.                         14   game, right?
15        Q. And if Mr. Orton changed his tattoos in         15      A. I'm -- I'm --
16    real life, the purchasing power or intent that you     16      Q. If the tattoos as they currently exist
17    have discussed in your report would need to exceed     17   were completely changed to something else?
18    the in-game tattoos' change as well, right?            18      A. Where?
19        A. I think that the players would expect a         19      Q. I'm sorry. Strike that.
20    game character Randy Orton. So let's say he added a    20          If Mr. Orton's real-life tattoos were
21    green tattoo all over his face. He's not going to      21   completely changed to different images --
22    do that, but... Then --                                22      A. Okay.
23        Q. Don't put it past him.                          23      Q. -- it's your view that purchasers of WWE
24        A. I would -- I would expect players -- or I       24   2K would expect the game to match those changed
25    would expect consumers and players to expect Randy     25   versions of the tattoos?
                                                Page 147                                                    Page 149
 1    Orton to appear in the game with his new tattoos in     1       A. Yes, I would expect that.
 2    the game. I would expect that. And I would expect       2       Q. The purchasing decision isn't about
 3    the creators would try to make that happen as well.     3   something inherent to the tattoos themselves, right?
 4       Q. So when you say that purchasers of WWE 2K         4       A. Yes. I think I already answered that. I
 5    are making purchases of the game based on its           5   don't think people buy the game because of the
 6    inclusion of the tattoos --                             6   tattoos.
 7       A. No, that's not what I'm saying.                   7       Q. Right. They might buy the game, in your
 8       Q. I'm sorry.                                        8   view, because the tattoos exist on Mr. Orton and
 9       A. I'm not saying that people are buying the         9   they want to see a realistic depiction of Randy
10    game because of the tattoos.                           10   Orton in the game?
11       Q. Got you.                                         11       A. I would say people buying the game would
12           So just to be clear, so it's your opinion       12   expect Mr. Orton in the game to look like Mr. Orton
13    that purchasers are not buying the game because of     13   does in real life.
14    the tattoos?                                           14       Q. Is that a yes?
15       A. There might be -- there might be people          15       A. Your question was a bit confusing, so...
16    who buy the game because of the tattoos, but I would   16       Q. So let me try to clarify it.
17    generally say that that's not, like, a purchasing      17          If the tattoos Mr. Orton had everywhere on
18    reason.                                                18   his body were just circles --
19       Q. It's your -- it's your opinion --                19       A. Uh-huh.
20       A. My opinion is that --                            20       Q. -- geometric shape circles --
21       Q. It's your opinion -- sorry.                      21       A. Yes.
22           It's your opinion that it's not a               22       Q. -- and the game also had geometric circles
23    purchasing reason that the tattoo -- strike that.      23   on the real -- on the Randy Orton, the same analysis
24           It's your view that the tattoos are not a       24   of the purchasing decision would apply, right?
25    purchasing reason for the game?                        25       A. What do you mean by "same analysis"?

                                                                                   38 (Pages 146 to 149)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 40 of 92 Page ID #2796

                                               Page 150                                                     Page 152
 1        Q. I'm trying -- maybe you can help me.             1   this before, Randy Orton's tattoos are only part of
 2            There is nothing about the design of the        2   what he looks like, not the entirety of what he
 3    tattoos as works of art that leads to purchasing of     3   looks like. So, in that context, yes.
 4    the -- in the game; it's the fact that they are on      4      Q. And every part of what he looks like is
 5    Randy Orton in real life, and the game is               5   part of the verisimilitudenous discussed in your
 6    replicating the real world, right?                      6   report, right?
 7            MR. FRIEDMAN: Objection, form. Vague.           7      A. Yes.
 8            You can answer, if you can.                     8      Q. So you need to have all of that together
 9            THE WITNESS: So I don't think that              9   to be verisimilitudenous?
10        Mr. Orton's -- for the context of the game, I      10      A. Yes, but I think there are also different
11        think Mr. Orton's tattoos are notable              11   degrees. So if the game gets the pattern on the
12        because -- are notable on the character because    12   soles of his shoes wrong, that's different than if
13        Mr. Orton has them in real life.                   13   they get, you know --
14    BY MR. SIMMONS:                                        14      Q. What his body looks like, right? What his
15        Q. But there's nothing about the artistry of       15   body looks how it looks in the game -- in real life,
16    the tattoos that are leading to purchasing             16   right?
17    decisions, right?                                      17      A. Generally speaking, yes.
18        A. I don't think so.                               18          MR. FRIEDMAN: Mr. Zagal, if you were
19        Q. Would you agree that for verisimilitude,        19      trying to finish an answer, you can finish it.
20    if Mr. Orton looked the way he did in real life but    20          THE WITNESS: No.
21    all of the other wrestlers did not, that would         21          MR. FRIEDMAN: I don't know if you were
22    affect purchasing decisions?                           22      finished. It seemed like you were being cut
23        A. Yes.                                            23      off.
24        Q. Because making sure other wrestlers look        24   BY MR. SIMMONS:
25    how they look in real life is also driving consumer    25      Q. So Mr. Orton -- Mr. Orton's real-world
                                               Page 151                                                     Page 153
 1    demand, right?                                          1   popularity is a contributor to the success of the
 2        A. Yes.                                             2   WWE 2K games, right?
 3        Q. And the settings also need to look how           3       A. I believe so, yes.
 4    they look in real life to drive consumer demand,        4       Q. What is your basis for that opinion?
 5    right?                                                  5       A. My experience with games in general. My
 6        A. To different degrees, but, yes.                  6   layperson's understanding and knowledge of
 7           And also to the wrestlers, to different          7   celebrities and the role they play in the
 8    degrees.                                                8   commercialization of products and services and
 9        Q. But if you had a group -- having Randy           9   whatnot.
10    Orton look realistic and no one else looked            10       Q. Anything else?
11    realistic would be problematic from a consumer         11       A. My experience and knowledge of the games
12    demand point of view, in your view, right?             12   industry.
13        A. Yes, for the kinds of games that we've          13       Q. Did you conduct any studies to determine
14    talked about.                                          14   whether his popularity was contributory to the
15        Q. For these games?                                15   success of the WWE 2K games at issue?
16        A. Yes, for these games specifically, yes.         16       A. Not specifically, no.
17        Q. And the fact that the arenas look the way       17       Q. Did you conduct any research concerning
18    that they look when you're watching WWE wrestling on   18   whether his popularity is a contributor to the
19    television also drives demand for the game?            19   success of the WWE 2K games at issue, other than
20        A. It is a factor, yes.                            20   what is put forth in your report?
21        Q. So the tattoos are just one of the myriad       21       A. So separate from this case, no.
22    of things that would need to be realistic or           22       Q. Are you aware of any studies as to --
23    verisimilitudenous to drive consumer demand for WWE    23   strike that.
24    2K, right?                                             24          If you were going to conduct a study to
25        A. In the context of, and we talked about          25   determine whether Mr. Orton's popularity was
                                                                                   39 (Pages 150 to 153)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 41 of 92 Page ID #2797

                                                Page 154                                                   Page 156
 1    contributing to the success of the WWE 2K games         1       speculation.
 2    sales, you would survey purchasers, right?              2          THE WITNESS: Yeah, what do you mean?
 3       A. I could. But there are other things I             3   BY MR. SIMMONS:
 4    could also do.                                          4       Q. Your opinions aren't based on replicable
 5       Q. But that would be helpful, right?                 5   analysis, right? It is your own personal opinion?
 6       A. It could be helpful.                              6          MR. FRIEDMAN: Objection, form.
 7       Q. And you didn't do that here?                      7          THE WITNESS: On my experience and
 8       A. I did not study purchasers.                       8       knowledge as an expert in video games, yes.
 9       Q. You say that one of the bases for your            9   BY MR. SIMMONS:
10    opinion is your game experience in general.            10       Q. But --
11           Do you mean your experience in purchasing       11       A. But not on a specific study.
12    games? Or something else?                              12       Q. Another expert could not replicate the
13       A. It includes that, but also my knowledge of       13   bases for your opinion that the sales of WWE 2K
14    the industry, of the communities, of the culture, of   14   games at issue would suffer without Mr. Orton's
15    the business trends, and their evolution, the          15   tattoos, right?
16    history of different companies, histories of           16          MR. FRIEDMAN: Object to form.
17    different games, and so on. It's pretty broad.         17          THE WITNESS: You're use of "replicate" is
18       Q. You have not studied the likely purchasers       18       confusing me.
19    of WWE 2K video games, right?                          19   BY MR. SIMMONS:
20       A. I believe you asked me that already.             20       Q. So let me see if I can help you.
21       Q. This is a slightly different question.           21          There are studies where someone does a
22           My question is whether you have studied         22   survey, right?
23    the likely -- who the likely purchasers of WWE 2K      23       A. Uh-huh. Yes.
24    games are?                                             24       Q. Someone might go out and do a word count
25       A. Specifically, no, I have not studied that.       25   in a book to determine how many words are there,
                                                Page 155                                                   Page 157
 1        Q. You say one of the bases of your opinion         1   right?
 2    is your experience and knowledge of the games           2      A. Uh-huh.
 3    industry.                                               3      Q. Those are things that could be replicated
 4           Is that the same as what you just                4   by another person, to determine whether the first
 5    described to me a moment ago, or is that something      5   person's analysis was correct, right?
 6    additional?                                             6      A. So count the words in a book, yes.
 7        A. I believe I was trying to give more detail       7      Q. Surveying consumers is also replicable?
 8    on what the games industry means -- games industry      8      A. It's social science research, which is
 9    culture practices. It's all a big area.                 9   complicated.
10        Q. You believe that sales of the WWE 2K games      10      Q. Do you have any understanding of the
11    at issue in this case would suffer without             11   scientific method?
12    Mr. Orton's tattoos, right?                            12      A. Yes.
13        A. Yes.                                            13      Q. And part of that method is being the
14        Q. What is your basis for that opinion?            14   replicability of the results, right?
15        A. All of my experience and knowledge as           15      A. There are different kinds of research.
16    previously described.                                  16   Not all research lends itself to replication in
17        Q. But you haven't conducted any studies of        17   the standard -- not in the standard -- in the
18    that?                                                  18   authoritarian sense.
19        A. Specifically, no.                               19      Q. So in the sense of being able to replicate
20        Q. And if the Court wanted to hire another         20   research, your opinions in this case are not based
21    expert to make a determination, they couldn't --       21   on something that could be replicated, to determine
22    there would be no study that could be replicated to    22   whether the sales of the WWE 2K games at issue would
23    determine whether your opinions were accurate,         23   suffer without Mr. Orton's tattoos, right?
24    right?                                                 24          MR. FRIEDMAN: Object to form.
25           MR. FRIEDMAN: Objection, calls for              25          THE WITNESS: So my opinion is not based

                                                                                   40 (Pages 154 to 157)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 42 of 92 Page ID #2798

                                                Page 158                                                   Page 160
 1        on a specific study that was done. If someone       1   case, right?
 2        else were to have my same knowledge and             2      A. I don't believe I commented in my report
 3        experience and they read the same things as me,     3   on whether or not tattoos specifically, only by
 4        would they have the same opinion? That's what       4   themselves, devoid of any context, drives sales.
 5        I --                                                5      Q. You believe that video game fans and
 6    BY MR. SIMMONS:                                         6   prospective buyers of WWE 2K games care about
 7        Q. Just for the record, that is no, right?          7   Mr. Orton's appearance in the games at issue, right?
 8    Would they have the same opinion? No, not               8      A. Broadly speaking, yes.
 9    necessarily?                                            9      Q. What is your basis for that opinion?
10        A. I don't know.                                   10      A. Again, my broad knowledge of the industry,
11        Q. Because there isn't something that was          11   and specifically, in the report, I think I provide
12    done that could be redone again, right?                12   some examples of fans caring about Mr. Orton's
13             MR. FRIEDMAN: Objection, form. Asked and      13   appearance in the game specifically.
14        answered.                                          14      Q. So other than the examples cited in your
15             THE WITNESS: I would say no, because we       15   report, you didn't conduct a larger study, right?
16        don't have the methods to be able to answer        16      A. No, I did not conduct a large-scale study.
17        that question at the moment.                       17      Q. And do you remember that the number of
18    BY MR. SIMMONS:                                        18   instances discussed in your report is about less
19        Q. Okay. You believe that the Defendants in        19   than 10?
20    this case expected that use of tattoos on Mr. Orton    20      A. I would have to look at the report to
21    in the WWE 2K games at issue in this case would        21   answer that specifically.
22    drive sales and increase profits to some extent,       22      Q. But it is not -- it is not a high volume,
23    right?                                                 23   right?
24        A. I believe that they expected that the           24      A. What do you mean by "high"?
25    inclusion of Randy Orton in the games the way he       25      Q. Well, you understand that to draw
                                                Page 159                                                   Page 161
 1    looks in real life would drive sales, yes, to a         1   conclusions in a scientific, replicable study, you
 2    certain degree or extent.                               2   would need a certain pool of people to draw -- to
 3        Q. But you don't reach the issue of whether         3   draw conclusions about a broader population, right?
 4    the use of the tattoos was part of that, right?         4       A. So what is your research question?
 5        A. I believe if the tattoos were wrong, that        5       Q. Well, I'm just -- let's focus on it
 6    would -- I believe in my report, I state that if his    6   step-by-step.
 7    tattoos were wrong, as in not the way they look on      7          So you understand that when you are doing
 8    Randy Orton, the person, then that would have a         8   your own studies, you need a certain amount of data
 9    negative effect on sales.                               9   to start being able to draw conclusions that go
10        Q. But your -- just to be clear, your              10   beyond just what is specifically in that data,
11    opinions don't extend to whether the tattoos alone,    11   right?
12    leaving aside this overarching verisimilitudenous      12       A. It depends on the kind of research that
13    question, drives sales or increases profits in the     13   you're doing.
14    games at issue in this case, right?                    14       Q. Okay. Well, for example, when you -- you
15        A. You're asking if I comment on that in my        15   have done studies of -- of reviews of video games,
16    report?                                                16   right?
17        Q. I'm asking if you reached an opinion on         17       A. Yes.
18    it.                                                    18       Q. And you need a certain sample size for
19        A. In the sense that the tattoos are part of       19   those reviews to be able to draw broad-based
20    Randy Orton's character, I think they matter.          20   conclusions for your research, right?
21        Q. But leaving aside the verisimilitudenous        21       A. So the amount of reviews -- what you may
22    issue of their being the same as what exists in the    22   look at and how much of it you need to look at will
23    real world, you didn't reach a conclusion about the    23   depend on the research questions you're asking and
24    tattoos as works of art and whether they drive sales   24   the methods that you're using.
25    or lead to profits of the games at issue in this       25       Q. Right.

                                                                                   41 (Pages 158 to 161)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 43 of 92 Page ID #2799

                                                Page 162                                                    Page 164
 1           So you wouldn't look at one review of a          1   study being done. There are some methods -- some
 2    game and say, Every person thinks the same thing as     2   research methods in which you add reviews, and you
 3    this review of the game, right?                         3   keep on adding reviews until -- or you add data and
 4       A. I would not say that specifically.                4   you keep on adding data until you reach a certain
 5       Q. And that's because the sample size is too         5   moment.
 6    small, correct?                                         6          So the total number of points of data
 7       A. It has to do with the claims being made in        7   being added is not determined -- is not
 8    this case.                                              8   predetermined. Rather, you reach a point of what
 9       Q. Right.                                            9   they might call, let's say, saturation, for example.
10           And so when the claim is, this is a belief      10      Q. It is unlikely to have saturation for
11    about a video game by reviewers at large, you          11   reviewers in general with less than 10 reviews,
12    wouldn't rely on just one reviewer, right?             12   right?
13       A. If I were to make a claim about reviewers,       13      A. It would depend on what those 10 reviews
14    I would to be specific about what I mean by            14   are and how they are selected.
15    reviewers at large, and I only looked at one review,   15      Q. You're not aware of any peer-reviewed
16    that would probably be a -- it would be a really       16   study that has that methodology, right?
17    hard claim to make.                                    17      A. You're asking about a specific study
18       Q. And when you have done studies, you had          18   configuration with only partial details, and so I'm
19    thousands of reviews that you looked at, to draw       19   not aware of a study that has that specificity, off
20    your conclusions about reviewers at large, right?      20   the top of my head.
21       A. I have done different kinds of studies           21      Q. Is it your view that there's crossover
22    looking at different scales of reviews. Some           22   between purchasers of WWE 2K and WWE fans?
23    studies I've done have included many thousands, and    23      A. What do you mean by "crossover"?
24    others less than a thousand.                           24      Q. Are they the same people?
25       Q. But certainly hundreds, right?                   25      A. Yes, I believe that some of the people
                                                Page 163                                                    Page 165
 1        A. I would have to go back and look.                1   that buy the game are also fans of WWE.
 2           What I'm saying is, I have done studies          2        Q. Why do you believe that?
 3    that have looked at reviews and looked at different     3        A. Because of what we know about fans and fan
 4    scales in the amount of reviews being studied.          4   behavior.
 5        Q. Right. And so to draw a conclusion about         5        Q. And what we know is that when you are a
 6    what all reviewers think or to draw a conclusion        6   fan of a -- of a franchise like the WWE, you are
 7    about what reviewers in general think, you would        7   more likely to purchase things connected with that
 8    need a large number of sample -- an appropriate         8   franchise, right?
 9    sample size of reviews, right?                          9        A. Broadly speaking, yes.
10        A. For some studies, an appropriate sample         10        Q. So fans will connect with merchandise,
11    size -- or a predetermined appropriate sample size     11   video games and other products related to the
12    is necessary.                                          12   franchise that they already have fan loyalty to,
13        Q. And a sample size of less than 10 reviews       13   correct?
14    to determine what reviewers think in general would     14        A. Fandom is complicated. There are
15    be small in most studies, right?                       15   different entry points to fandom. Some people might
16        A. That would depend on what the study is          16   be fans of WWE and also like video games, and then
17    about and what it was saying and how it was done.      17   also -- and then purchase the games.
18        Q. Are you aware of a peer-reviewed quality        18           Other people might be fans of the WWE
19    study of less than 10 reviews that was used to reach   19   wrestling, and then through the game discover the
20    conclusions about reviewers in general?                20   characters and so on, and then become fans of the --
21        A. Well, that's super-specific. I'm not            21   I'll call it the show.
22    aware of a specific study that does that.              22        Q. So you would agree that there is a portion
23        Q. That's because the sample size would be         23   of fans that purchase WWE 2K because of their
24    small for the conclusion being reached, right?         24   affinity for the WWE or the WWE's wrestling, right?
25        A. Again, that would depend on the kind of         25        A. Yes, broadly speaking.

                                                                                   42 (Pages 162 to 165)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 44 of 92 Page ID #2800

                                                Page 166                                                   Page 168
 1        Q. Have you determined in this case how many        1       A. I believe so, yes.
 2    purchasers of WWE 2K fall into that category?           2       Q. And the WWE -- the @WWE Twitter handle
 3        A. The category of being fans of --                 3   that you considered is the Twitter handle of the
 4        Q. I will ask the question again.                   4   WWE, as an organization, right?
 5            Have you determined in this case how many       5       A. I think I might have also referred to the
 6    purchasers of WWE 2K primarily purchased the games      6   game one, so...
 7    because of their pre-existing affinity for the WWE      7       Q. But those are not -- neither the game
 8    and the WWE's wrestling?                                8   Twitter handle nor WWE's Twitter handle are
 9        A. No, I have not done that.                        9   representing individual fans of all of the wrestlers
10        Q. You haven't conducted a survey about the        10   of WWE, right?
11    primary purchasing behavior of WWE 2K consumers at     11       A. Hmm.
12    all, right?                                            12       Q. Let me ask it a different way. Not every
13        A. I have not.                                     13   fan of the WWE is going to have Twitter, right?
14        Q. Did you consult any data with regard to         14       A. I believe so, yes.
15    the purchasing intent for the WWE 2K games?            15       Q. Not every fan of WWE 2K is going to have
16        A. Hmm. You mean, like, survey data?               16   Twitter, right?
17        Q. Sure.                                           17       A. Yes, that's fair.
18        A. No, I did not consult survey data               18       Q. We discussed earlier today some of the
19    regarding purchasing intent.                           19   wrestlers that you have played in WWE 2K, and one of
20        Q. Any other kind of data other than consumer      20   them was The Undertaker; do you remember that?
21    reviews or critical reviews?                           21       A. Uh-huh.
22        A. There's online commentary, articles,            22       Q. Do you think that The Undertaker is more
23    people writing about the games, people making videos   23   or less popular than Randy Orton?
24    about the games, people commenting on the games,       24       A. Nowadays?
25    those kind of things I did look at.                    25       Q. Sure.
                                                Page 167                                                   Page 169
 1       Q. And all of the commentary that is the             1       A. I don't know.
 2    basis of your opinions are in your report, right?       2       Q. Do you think The Undertaker drives
 3       A. I did not cite everything I looked at in          3   purchasing for WWE 2K?
 4    my report.                                              4       A. To an extent, probably.
 5       Q. So there are -- there is commentary that          5       Q. Do you think he drives more purchasing
 6    you considered in reaching your opinions that is not    6   power for WWE 2K than Randy Orton?
 7    contained in your report?                               7       A. I don't know.
 8           MR. FRIEDMAN: Object to form.                    8       Q. You haven't considered it?
 9           THE WITNESS: In the broad sense that I           9       A. No.
10       looked at more things and formed my opinions        10       Q. You haven't compared different wrestlers
11       based on everything I looked, yes.                  11   in terms of who drives more purchasing power,
12    BY MR. SIMMONS:                                        12   purchasing of WWE 2K, than other wrestlers, right?
13       Q. I just want to be clear. So there are            13       A. I have not compared different wrestlers in
14    more things than are cited in your report that you     14   terms of their purchasing driving potential, no.
15    considered in reaching your opinions in this case,     15       Q. So based upon your opinions in this case,
16    right?                                                 16   we can't figure out how many purchases -- proportion
17           MR. FRIEDMAN: Same objection.                   17   of purchases would be made because of Randy Orton
18           THE WITNESS: Yes.                               18   being in the game versus the over 200 other
19    BY MR. SIMMONS:                                        19   wrestlers that are in the game, right?
20       Q. Do you remember talking about in your            20       A. So, in my report, I don't claim how much.
21    report the number of social media followers Randy      21       Q. Right. You don't -- you don't apportion
22    Orton has?                                             22   the value of Randy Orton versus other wrestlers to
23       A. Yes.                                             23   the purchasing of WWE 2K, right?
24       Q. And you compare his Twitter followers to         24       A. I do not do that in my report.
25    the WWE's Twitter account itself, right?               25       Q. And you don't apportion the value of the

                                                                                   43 (Pages 166 to 169)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 45 of 92 Page ID #2801

                                               Page 170                                                    Page 172
 1    tattoos at issue in this case versus the other          1      Q. But that is not based on statistics of
 2    aspects of WWE 2K in driving purchasing, right?         2   actual fans, right?
 3        A. In my report, I do not do that, as far as        3      A. No. No, it just looks at Twitter
 4    I recall.                                               4   followers.
 5        Q. And you do not conclude in your report --        5      Q. It's not based on any analysis at all,
 6    strike that.                                            6   right?
 7           Your report does not state that any given        7      A. If the comparison is the physical
 8    purchase of WWE 2K was made because of the tattoos      8   analysis, then, yes, it is, but I'm just comparing
 9    at issue in this case, right?                           9   two numbers.
10        A. I believe I do not make the claim that a        10      Q. But you're comparing people who joined
11    specific purchase of the game was made by someone      11   Twitter and follow those organizations, not people
12    because of the tattoos. I don't believe I make that    12   who indicated an interest in either of those
13    claim.                                                 13   organizations, right?
14        Q. You would agree with me that appearing on       14      A. I'm comparing followers -- Twitter
15    video game front cover -- strike that.                 15   followers exclusively.
16           You would agree that when a wrestler            16      Q. You would agree with me that some Twitter
17    appears on a cover of the WWE 2K games at issue, it    17   followers follow people they are not fans of, right?
18    is likely because they are driving or involved in      18      A. Yes, that might be the case.
19    purchasing behavior among consumers, right?            19      Q. You might follow someone who you don't
20        A. I believe that the decision to place a          20   agree with the politics of, right?
21    particular wrestler on the cover of a game is a        21      A. Yes, that is possible.
22    commercial decision.                                   22      Q. Do you follow anyone on Twitter whose
23        Q. And by that you mean it is a decision           23   politics you disagree with?
24    intended to result in more sales of video games?       24      A. A lot of the people I follow, I have no
25        A. More profit.                                    25   idea what their politics are.
                                               Page 171                                                    Page 173
 1        Q. And Mr. Orton has not appeared on the            1       Q. Are there people who you follow whose
 2    front cover of any of the video games at issue in       2   politics you disagree with?
 3    this case, right?                                       3       A. I believe that it is likely.
 4        A. I believe not.                                   4       Q. Are there people you follow who you are
 5        Q. And would it surprise you to know that           5   not a fan of?
 6    Seth Rollins, who does appear on the cover of one of    6       A. So the people I follow on Twitter are
 7    the video games in this case, has fewer Twitter         7   people I've chosen to follow. So it depends on what
 8    followers than Mr. Orton?                               8   you mean by "am I a fan of."
 9        A. I guess I don't have a basis to form an          9       Q. Are there people who you follow for
10    opinion of how many Twitter followers I would expect   10   reasons other than being a fan?
11    him to have.                                           11       A. What do you mean by "fan," then?
12        Q. Aren't you drawing the conclusions that         12       Q. What did you mean when you said that in
13    more Twitter followers equals more purchasing          13   your report?
14    intent?                                                14       A. I was referring to the broad sense of fan
15        A. More Twitter followers is better as a --        15   as someone who follows something and has an interest
16    it can indicate popularity. It could indicate.         16   in it.
17        Q. But it doesn't make it by itself, right?        17           In the context of specific people I might
18        A. If that's all you had, no, I think it           18   follow on Twitter, there might be a prior
19    would be really hard to make that claim.               19   relationship between the two people, which you would
20        Q. So when you conclude in your report that        20   not describe as a fan.
21    Mr. Orton is half as popular as the WWE as a whole,    21       Q. And so when you say that your description
22    you do that based on the Twitter followers he and      22   of a fan in your report is the broad sense of
23    the WWE have, right?                                   23   someone who follows something they are interested
24        A. As a loose comparison, yes, I make that         24   in, is it fair for me to say that the number of
25    loose comparison in my report.                         25   Twitter followers is not and can't be a barometer

                                                                                   44 (Pages 170 to 173)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 46 of 92 Page ID #2802

                                               Page 174                                                    Page 176
 1    for -- a direct barometer for a purchaser's intent?     1   popularity of his tattoos, right?
 2           MR. FRIEDMAN: Object to form.                    2       A. Not directly, no.
 3           THE WITNESS: What do you mean by "direct         3       Q. It doesn't tell us anything indirectly
 4       barometer"?                                          4   either, does it?
 5    BY MR. SIMMONS:                                         5       A. Well, I think the number of followers is
 6       Q. You could be a fan of something and never         6   an indication of his popularity.
 7    purchase it, right?                                     7       Q. It doesn't tell us anything about the
 8       A. Yes, you could, technically.                      8   popularity of his tattoos, right?
 9       Q. You could be a fan of someone and not want        9       A. My understanding of -- broad understanding
10    to buy anything they are associated with, right?       10   of WWE followers or fans is that tattoos is a part
11       A. That would be unusual, but yes, it's             11   of, I'm going to say broadly, the WWE culture.
12    plausible.                                             12       Q. You have changed the subject.
13       Q. You could be a Twitter follower of an            13          So I'm asking you specifically about the
14    individual and not find their involvement in           14   number of Twitter followers Mr. Orton has.
15    different projects a compelling reason to make a       15       A. Uh-huh.
16    purchasing decision, right?                            16       Q. So my question is: The number of Twitter
17       A. There are lots of different reasons why          17   followers Mr. Orton has does not tell us anything
18    someone might follow someone else on Twitter.          18   about the popularity of his tattoos, right?
19       Q. You could follow someone on Twitter and          19          MR. FRIEDMAN: Asked and answered.
20    not be interested in purchasing products that they     20          THE WITNESS: Just the number? Not
21    are involved with, right?                              21       necessarily.
22       A. Yes, presumably.                                 22   BY MR. SIMMONS:
23       Q. Mr. Orton's tattoos do not have Twitter          23       Q. So it does not, right?
24    accounts, do they?                                     24       A. Not necessarily.
25       A. Not that I'm aware of.                           25       Q. Well, it doesn't tell us that, right?
                                               Page 175                                                    Page 177
 1        Q. Mr. Orton's Twitter followers wouldn't           1           MR. FRIEDMAN: Asked and answered.
 2    tell us anything about the popularity of any given      2           THE WITNESS: So in order to answer your
 3    tattoo, right?                                          3       question, I would have to know all of the
 4        A. What do you mean?                                4       reasons why Mr. Orton is popular. And it's
 5        Q. Mr. Orton's Twitter followers are                5       plausible that one of the reasons he's popular
 6    following Mr. Orton, not his tattoos, right?            6       is because fans of WWE think he has cool
 7        A. I would imagine that most of them, yes.          7       tattoos.
 8        Q. So we can't use his Twitter followers to         8   BY MR. SIMMONS:
 9    tell us about the popularity of any given tattoo on     9       Q. You don't reach that conclusion in your
10    Mr. Orton's person?                                    10   report, right?
11        A. The popularity of any given tattoo on his       11       A. In my report, I believe I do comment that
12    person. To answer that question, we would have to      12   fans of the WWE think that Mr. Orton's tattoos are
13    look at what his followers are tweeting about.         13   cool, in the broad sense of the term.
14        Q. Well, but, you've reached conclusions           14       Q. But you don't reach a conclusion that the
15    based on the number of followers.                      15   number of -- strike that.
16           So my question is: We can't tell from the       16       A. But I don't make any conclusions about the
17    number of followers of Mr. Orton on Twitter anything   17   popularity of his tattoos with regard to his number
18    about the popularity of any of his tattoos, right?     18   of Twitter followers. I do not make any conclusion
19        A. I don't believe I make that conclusion in       19   of that sort.
20    my report.                                             20       Q. You haven't evaluated the popularity of
21        Q. Right. So just to be clear for the              21   any specific tattoo on Mr. Orton's body at all,
22    record, Mr. Orton's Twitter followers -- strike        22   right?
23    that.                                                  23       A. I have not.
24           The number of Mr. Orton's Twitter               24       Q. You don't have an opinion as to whether
25    followers does not tell us anything about the          25   one tattoo drives more sales than another tattoo, do
                                                                                   45 (Pages 174 to 177)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 47 of 92 Page ID #2803

                                               Page 178                                                    Page 180
 1    you?                                                    1   would not make a difference from a purchasing
 2        A. I do not have an opinion on that.                2   perspective whether the game had achieved
 3        Q. You do not have an opinion as to how much        3   verisimilitude, right?
 4    each individual tattoo contributes to the               4      A. Would not make a -- for what?
 5    verisimilitude of WWE 2K, right?                        5      Q. From a purchasing perspective.
 6        A. As stated in my report, no.                      6      A. From a purchasing perspective?
 7        Q. You are not aware of any fans saying that        7      Q. I'll give it to you again.
 8    they purchased WWE 2K because of a particular tattoo    8          If WWE 2K's controls did not work well, it
 9    on Randy Orton, right?                                  9   would not make a difference from a purchasing
10        A. Correct.                                        10   perspective whether the game had achieved
11        Q. You're not aware of anyone saying that          11   verisimilitude, right?
12    they would not license tattoos from Ms. Alexander      12      A. I think it would still matter to a certain
13    because the tattoos appeared in WWE 2K, right?         13   extent.
14        A. I don't have any knowledge of                   14      Q. Why is that?
15    Ms. Alexander's business dealings.                     15      A. Mostly because I think there's lots of
16        Q. You would agree with me that WWE 2K is not      16   different reasons why someone might purchase a game.
17    a substitute for Ms. Alexander's tattoos, right?       17   Some people may not care about the controls.
18        A. A substitute? What do you mean by               18      Q. Would people care if the game was buggy?
19    substitute?                                            19      A. I think broadly speaking, yes. But there
20        Q. No one is purchasing WWE 2K instead of          20   are levels of tolerance for that.
21    getting tattooed by Ms. Alexander, right?              21      Q. Have you played Half-Life?
22        A. I do not think so.                              22      A. Yes, I have.
23        Q. WWE 2K is not a substitute for the tattoos      23      Q. What is Half-Life?
24    at issue in this case?                                 24      A. It's a video game.
25        A. Okay. Yes, I don't -- it does not seem to       25      Q. What kind of video game?
                                               Page 179                                                    Page 181
 1    be.                                               1             A. I think people would call it generally a
 2          MR. SIMMONS: All right. This seems like     2         first-person shooter video game.
 3       a good time for a break. Is that okay with     3             Q. Is it set in a real-world setting?
 4       everyone?                                      4             A. Real-world setting, but fictionalized?
 5          THE VIDEOGRAPHER: We are going off the      5             Q. Is one of its selling points realism?
 6       record at 11:45 a.m.                           6             A. Nowadays?
 7          (Thereupon, a lunch recess was taken,       7             Q. No. When it was released.
 8       after which the following proceedings were     8             A. When it was released? I would speculate
 9       held:)                                         9         that yes, that was one of the reasons.
10          THE VIDEOGRAPHER: This is the beginning 10                Q. And it had particularly good physics for
11       of DVD 4. We are back on the record at        11         video games at that time, right?
12       12:24 p.m.                                    12             A. That was one of its features, yes.
13    BY MR. SIMMONS:                                  13             Q. Do you keep a game log?
14       Q. Dr. Zagal, are you familiar with the work  14             A. I do.
15    of Thomas Shaw?                                  15             Q. I'm going to show you a game log that you
16       A. Thomas Shaw? Hmm. Possibly.                16         created for Half-Life. And I'm going to mark this
17       Q. He's a role-playing game historian, right? 17         as Deposition Exhibit 1 for the purposes of keeping
18       A. Possibly. A lot of stuff I use in my       18         track.
19    academic work, I might just know the last name.  19                (The referred-to document was marked by
20       Q. Are you familiar a role-playing historian  20             the court reporter for Identification as
21    named Shaw?                                      21             Deposition Exhibit 1.)
22       A. It doesn't ring a bell, really.            22         BY MR. SIMMONS:
23       Q. Okay. Let me ask you some questions about  23             Q. Is this a game log that you wrote?
24    WWE 2K.                                          24             A. It does look like one, yes.
25          If WWE 2K's controls did not work well, it 25             Q. And this is a game log for Half-Life 2,
                                                                                  46 (Pages 178 to 181)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 48 of 92 Page ID #2804

                                                Page 182                                                    Page 184
 1    Episode 1, right?                                       1       A. Primarily for whom?
 2       A. It that's what the title says, yes.               2       Q. Well, in this case, it was for you, right?
 3       Q. You wrote this. These are your words.             3       A. For me in this moment in the game, that's
 4       A. I believe they are.                               4   what I seem to be saying, that I was focused on the
 5       Q. What is a game log?                               5   game-play over the realism.
 6       A. So a game log in this context is, I would         6       Q. And that's true of most consumers: If the
 7    say, a term that I coined. It's a blog about the        7   game-play is not good, the realism doesn't really
 8    games that I play. And the main distinctiveness it      8   matter, right?
 9    has with regards to a general blog is that it is        9       A. So "game-play" is a very fuzzy team. It's
10    possible to organize them by game.                     10   used by different people in different ways. So I
11       Q. Right.                                           11   can refer to how I think I might have been using it
12           And these are your views on playing this        12   in this context.
13    game, right?                                           13          I bring that up because people are -- game
14       A. So this was posted in, if the date is            14   fans argue online about what that means and what
15    correct, in December of 2007. So I'd say these were    15   they find to be, air quotes, "good game-play" or,
16    my --                                                  16   air quotes, "bad game-play."
17           THE REPORTER: I'm sorry. December of?           17       Q. What did you mean here?
18           THE WITNESS: 2007. So I haven't read            18       A. Let me reread the whole thing just so I
19       this in a long time. My views might have            19   get the whole context.
20       changed.                                            20          Okay. Can you ask me the question again?
21    BY MR. SIMMONS:                                        21       Q. What did you mean by "game-play" here?
22       Q. Okay. Let's take a look at it. If you            22       A. So I think here I meant to -- game-play as
23    turn to the second page, there's paragraph that says   23   the things I get to do as a player, the things I get
24    "at this time."                                        24   to interact with, and the ways that I might interact
25           Do you see that?                                25   with those in-game elements.
                                                Page 183                                                    Page 185
 1       A. Yes.                                              1       Q. And that was more important to you than
 2       Q. And you say that -- in the fourth                 2   realism?
 3    sentence, you say, "I think that part of what might     3       A. I don't think that fairly characterizes
 4    be going on is that the realistic representation,       4   the entirety of the post here.
 5    including the physics, makes the 'obvious' game-play    5       Q. Did you or did you not say, "I wasn't able
 6    elements less abstract and more 'real.'"                6   to suspend my disbelief and focus on the game-play
 7           Do you see that?                                 7   over the realism"?
 8       A. Yes.                                              8       A. For that specific moment of game-play,
 9       Q. And you go on to say that when faced with         9   yes. But there are other elements where I kind of
10    the same puzzle, albeit more difficult, I wasn't       10   do the opposite.
11    able to suspend my disbelief and focus on the          11       Q. But the point is, realism is not always
12    game-play over the realism.                            12   the primary factor in your game-play experience,
13           Do you see that?                                13   right?
14       A. Yes.                                             14       A. The primary factor in?
15       Q. So you would agree that realism is not           15       Q. Your game-play experience.
16    always the driving force behind enjoyment of video     16       A. So what I say is my game-play experience
17    games by those playing them, right?                    17   is affected by lots of things. Sometimes some
18       A. Yes.                                             18   things might come to the fore and some things might
19       Q. And sometimes the game-play is going to be       19   not. They might come to the fore for good reasons
20    the major driving force with regard to that            20   or they might come to the fore for bad reasons.
21    enjoyment, true?                                       21       Q. Let's talk about your books. You have
22       A. Yes. There are many factors driving              22   three books, right?
23    enjoyment for video games, yes.                        23       A. At the moment, I have four.
24       Q. But the primary one is your ability to           24       Q. Okay. What's your fourth book?
25    actually play the game, right?                         25       A. It's called "Game Design Snacks." It's a

                                                                                   47 (Pages 182 to 185)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 49 of 92 Page ID #2805

                                                Page 186                                                    Page 188
 1    book we wrote with a bunch of students.                 1   listed in the book, and I do not claim authorship
 2       Q. And what is it about?                             2   over chapters that don't have my name on as author.
 3       A. It's about -- so we describe it as nuggets        3       Q. Have you written any books that discussed
 4    of game design wisdom, intended to be easy to           4   consumer purchasing decisions for video games based
 5    consume and digest and understand.                      5   on verisimilitude?
 6       Q. Has that book been published?                     6       A. An entire book exclusively about that, no.
 7       A. Yes.                                              7       Q. Do you have any chapters of your books
 8       Q. Where?                                            8   that focus on consumer purchasing decisions for
 9       A. It was published by ETC Press.                    9   video games based on verisimilitude?
10       Q. What is ETC Press?                               10       A. So I have written and published things
11       A. ETC Press is a publisher, associated with        11   where verisimilitude is discussed, yes. Are they
12    Carnegie Mellon University. I don't have an            12   exclusively about that? No.
13    understanding of what kind of corporation -- not       13       Q. Well, and I'm specifically asking about
14    what kind of corporation -- what kind of               14   the verisimilitude in the context of purchasing
15    organization other than they are -- I would probably   15   decisions. You haven't written about that, right?
16    characterize them as an academic publisher.            16       A. Not specifically, I don't think so.
17       Q. Your other books are "Role-Playing Games,"       17       Q. You have never published scholarly
18    "Ethics," and "Games Education," right?                18   articles about sports video games, have you?
19       A. "Role-Playing Games," "Ethics In Games,"         19       A. Exclusively about sports video games, no,
20    "Games Education," yes.                                20   I don't believe I have.
21       Q. You have not written a book about realism        21       Q. You have never published scholarly
22    in video games, right?                                 22   articles about wrestling video games, have you?
23       A. Not specifically, no.                            23       A. No.
24       Q. You have not written a book about why            24       Q. You have never published scholarly
25    consumers buy certain video games, right?              25   articles about realism as a reason for people
                                                Page 187                                                    Page 189
 1       A. Not specifically, no.                             1   purchase video games, right?
 2       Q. You have not written a book about                 2       A. No.
 3    verisimilitude in video games, right?                   3       Q. Have you ever published scholarly articles
 4       A. Not specifically, no.                             4   about licensing intellectual property for use in
 5       Q. You have not written a book about the             5   video games?
 6    value of certain features in video games, right?        6       A. No.
 7       A. Not exclusively, no.                              7       Q. Have you ever published scholarly articles
 8       Q. You have not written a book about the             8   about video game marketing?
 9    value to consumers of certain features in video         9       A. No. Exclusively about marking, no.
10    games, right?                                          10       Q. You have never published scholarly
11       A. Not exclusively, no.                             11   articles about how different factors impact video
12       Q. Have you written any books that discuss          12   game sales, right?
13    consumer purchasing decisions for video games based    13       A. I'm not sure.
14    on verisimilitude?                                     14       Q. You can't think of an article right now,
15       A. Just to clarify that, some of the books on       15   though, right?
16    that list are books -- are edited books that include   16       A. I could think of articles where that may
17    materials not written by myself.                       17   have been discussed, but I couldn't tell you offhand
18       Q. Uh-huh. And specifically, you did not            18   without sort of looking at the article again.
19    write the video game ethics book other than one        19       Q. The impact of different factors on video
20    chapter, right?                                        20   game sales is not a subject of your expertise,
21       A. I think the introduction, and I did put          21   right?
22    the book together.                                     22          MR. FRIEDMAN: Object to form.
23       Q. But the other chapters are written by            23          THE WITNESS: So I am an expert in video
24    other people?                                          24       games, and so I have knowledge about a lot of
25       A. Yes. So the authors of the chapters are          25       things related to video games.
                                                                                   48 (Pages 186 to 189)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 50 of 92 Page ID #2806

                                               Page 190                                                     Page 192
 1    BY MR. SIMMONS:                                         1   type enterprises, business -- business-to-business,
 2       Q. But you haven't studied specifically the          2   let's say.
 3    impact of different factors on video game sales,        3       Q. Did you create any marketing campaigns
 4    right?                                                  4   while you worked -- what company was this that?
 5           MR. FRIEDMAN: Object to form.                    5       A. Studiocom.
 6           THE WITNESS: Specifically written only           6       Q. Did you work -- create any marketing
 7       about that in an article, no.                        7   campaigns for Studiocom?
 8    BY MR. SIMMONS:                                         8       A. As a sole creator, no.
 9       Q. You don't have any degrees in cultural            9       Q. Did you draft Studiocom's marketing?
10    studies, do you?                                       10       A. The entirety, no.
11       A. No.                                              11       Q. Were you the primary drafter on
12       Q. You don't have degrees in media studies,         12   Studiocom's marketing?
13    do you?                                                13       A. I would say that I participated in a
14       A. No.                                              14   couple of Studiocom's marketing efforts, or -- the
15       Q. You don't have degrees in marketing?             15   work that they were doing for other people, that was
16       A. No. A degree, no.                                16   marketing related.
17       Q. You don't have degrees in business?              17       Q. How many marketing projects did you work
18       A. Hmm. No. With that name, no.                     18   on?
19       Q. You are not a lawyer, are you?                   19       A. At Studiocom?
20       A. No.                                              20       Q. Yes.
21       Q. You are not an economist?                        21       A. I think more than two, but fewer than
22       A. No.                                              22   five.
23       Q. You are not an accountant?                       23       Q. Were you a full-time employee at
24       A. No.                                              24   Studiocom?
25       Q. You are not a consumer behavior expert?          25       A. So I only worked there during the summers,
                                               Page 191                                                     Page 193
 1        A. Broadly, as a consumer behavior expert,          1   and while I was there, I was full time.
 2    or -- ah, no.                                           2       Q. But you didn't work there for nine months
 3        Q. You do not work in video game marketing,         3   of the year?
 4    do you?                                                 4       A. No. I worked only during the summer, I
 5        A. Not currently.                                   5   believe it was three months.
 6        Q. Have you ever worked in video game               6       Q. And at that time you were in graduate
 7    marketing?                                              7   school, right?
 8        A. I did work at an interactive media agency        8       A. Yes.
 9    that did do video game-related work.                    9       Q. And what was your title?
10        Q. You weren't in the marketing group, were        10       A. At Studiocom?
11    you?                                                   11       Q. Yes.
12        A. I think marketing was cross cutting.            12       A. What did I list on my CV?
13        Q. But you weren't in the marketing group,         13       Q. Would it sound right if I said you were
14    right?                                                 14   the director of community development?
15        A. I don't know that this company had a            15       A. If that is what I put on my CV, then that
16    specific marketing group.                              16   is what I believe my role was.
17        Q. But you were in -- you were working in a        17       Q. So your role was focusing on the video
18    technical capacity, right?                             18   game community, not on marketing, right?
19        A. Hmm, no, actually.                              19       A. I don't think anybody at Studiocom had a
20        Q. Okay. What was your role?                       20   marketing title.
21        A. I was brought on as someone who was             21       Q. What was Studiocom?
22    knowledgeable about games and game culture,            22       A. So Studiocom is -- was at that time, think
23    knowledgeable about online communities and online      23   of it as an ad agency. So they were helping other
24    culture, and had a background, work experience in      24   companies market their stuff, and they had a focus
25    those kinds of areas, including business to consumer   25   on interactive and online.
                                                                                   49 (Pages 190 to 193)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 51 of 92 Page ID #2807

                                               Page 194                                                    Page 196
 1           So to give an example, they built and            1       A. Yes, actually.
 2    designed an online virtual world for Coke,              2       Q. Have you ever negotiated a license for a
 3    Coca-cola. That was part of Coke's marketing            3   video game?
 4    efforts. I believe it was called World of Coke.         4       A. No.
 5    People could sign up and play this game, participate    5       Q. You don't have any licensing
 6    in this online social space and engage with the         6   certifications, do you?
 7    brand of Coca-cola.                                     7       A. No.
 8        Q. But that was not -- Coca-cola wasn't             8       Q. You have no affiliation with WWE, do you?
 9    selling a video game, right?                            9       A. No.
10        A. No. I don't believe they were selling a         10       Q. You have had no communications with anyone
11    video game.                                            11   at WWE, have you?
12        Q. Did you work on any marketing for video         12       A. Not expressly -- I might have been at some
13    games at Studiocom?                                    13   point in time a member of their mailing list or, so,
14        A. I don't think I have worked for any             14   in that sense, maybe. But ...
15    companies that were selling video games as a           15       Q. But other than being a member of WWE's
16    product.                                               16   mailing list, you have never communicated with its
17        Q. Are you familiar with E3 Expo?                  17   website or its employees?
18        A. Yes.                                            18       A. Or a member of their website, but not
19        Q. Have you ever been?                             19   directly I'm talking to a specific person at WWE.
20        A. No.                                             20       Q. Certainly you have never talked to them in
21        Q. What is the E3 Expo?                            21   a professional capacity?
22        A. It is a trade event, is how I would             22       A. No.
23    describe it.                                           23       Q. You don't have affiliation with Take-Two
24        Q. It is a video game --                           24   Interactive Software or 2K Games, right?
25        A. Yes, video game industry trade event.           25       A. No.
                                               Page 195                                                    Page 197
 1       Q. And it is attended by a number of US-based        1       Q. You have never communicated with anyone at
 2    and foreign video game companies, right?                2   Take-Two or 2K Games, right?
 3       A. Yes.                                              3       A. So I have a lot of students and former
 4       Q. You are not a licensing expert, are you?          4   students. And I believe there is at least a handful
 5       A. Licensing, broadly speaking, no.                  5   that work at Take-Two or affiliates or subsidiaries.
 6       Q. You don't work in professional wrestling,         6   So in that sense, I may have.
 7    do you?                                                 7       Q. Who of your students work at Take-Two or
 8       A. No.                                               8   2K Games?
 9       Q. You have not studied wrestling?                   9       A. I don't know off the top of my head. I
10       A. What do you mean by "studied"?                   10   have students who worked at. They may not work
11       Q. Written academic articles about?                 11   there anymore is what I'm saying.
12       A. No, I have not written academic articles         12       Q. Have you ever spoken to an employee of
13    about wrestling.                                       13   Take-Two or 2K Games in your official capacity?
14       Q. Have you taught any courses about                14       A. My official capacity as a what?
15    wrestling?                                             15       Q. In your professional capacity.
16       A. I have not taught any courses about              16       A. Yes, it is likely.
17    wrestling.                                             17       Q. In what circumstance?
18       Q. Have you written any books about                 18       A. So I regularly attend the game developers
19    wrestling?                                             19   conference, which is a games-industry event that is
20       A. I have not written any books about               20   attended by a lot of games industry professionals.
21    wrestling.                                             21   And in that context, it is entirely possible that I
22       Q. Have you ever conducted demographic              22   may have met or talked to employees of Take-Two.
23    studies of the WWE fan base?                           23          And I'm at the conference as a game
24       A. No.                                              24   professor. So in that sense, I am in my
25       Q. Have you ever negotiated a license?              25   professional capacity. But I would describe these

                                                                                   50 (Pages 194 to 197)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 52 of 92 Page ID #2808

                                               Page 198                                                     Page 200
 1    as sort of incidental. You know, we were chatting       1   that tattoo.
 2    about a game that came out or a talk that someone       2       Q. The Hangover -- the tattoo in the Hangover
 3    gave, that sort of thing.                               3   2 film was not -- the issue in that case was not
 4       Q. So other than incidental communications at        4   about the tattoo being on the person who bears it in
 5    this conference, have you ever spoken to Take-Two or    5   real life, right?
 6    2K's employees in your professional capacity?           6       A. Yes. So the person -- yeah, it was a
 7       A. I would say probably not.                         7   tattoo on one of the movie's characters.
 8       Q. Do you have any affiliation with Yuke's or        8       Q. But the tattoo that was placed on Ed Helms
 9    Yuke's LA?                                              9   in the Hangover 2 was not a tattoo that Ed Helms had
10       A. No.                                              10   in real life, right?
11       Q. Do you know who is Yuke's and Yuke's LA          11       A. So the character that had the tattoo in
12    are?                                                   12   the movie did not have that tattoo in real life,
13       A. Generally speaking, yes.                         13   yes.
14       Q. What are they?                                   14       Q. So are you aware of any company licensing
15       A. A game company.                                  15   tattoos to be used in photographs of the people who
16       Q. What do they create?                             16   bear them in real life?
17       A. Games. Video game.                               17       A. So I could not give you the name of the
18       Q. What kind of video games?                        18   company that that is what they do.
19       A. All kinds. I think -- I mean, I think            19       Q. You are not aware of such a license?
20    some of the games are wrestling related.               20       A. Of such a company -- if you were to ask
21       Q. Have you had any professional                    21   me, do you think these licenses exist?
22    communications with anyone at Yuke's?                  22       Q. No. That is not my question.
23       A. I would say my answer would be the same as       23       A. Okay.
24    for Take-Two.                                          24       Q. My question is whether you are aware of
25       Q. So, other than potential incidental              25   any company licensing tattoos to be used in
                                               Page 199                                                     Page 201
 1    conversations at this video game conference, you        1   photographs of the people who bear them in real
 2    have never had a professional communication with a      2   life?
 3    Yuke's or Yuke's LA's employee, right?                  3       A. I'm not aware of a specific company that
 4        A. Or former students that may or may not be        4   does only that.
 5    currently employed at Yuke's, so other than that.       5       Q. But you are not aware of anyone who has
 6        Q. Are you aware of a video game company ever       6   ever licensed a tattoo to be used on a person in the
 7    licensing tattoos to be used on the people that bear    7   photograph of the person who bore it in real life,
 8    them in real life in their video games?                 8   right?
 9        A. No, I'm not aware.                               9       A. Of a specific case, no. But I imagine it
10        Q. Are you aware of any company licensing          10   happens.
11    tattoos to be used in photographs of the people who    11       Q. That is supposition, right?
12    bear them in real life?                                12       A. It is informed supposition.
13        A. So I know there is a case of a movie.           13       Q. But you have no license that you can point
14        Q. A lawsuit?                                      14   to, right?
15        A. Yes, a lawsuit, a legal case.                   15       A. Not a specific license, no.
16        Q. There was no license for the tattoos in         16       Q. Are you aware of any time that a tattoo
17    that case, right?                                      17   has been licensed for use in an audio-visual work on
18        A. I don't recall the details of the case,         18   the person who bore that tattoo in real life?
19    but it was a case involving someone having in the      19       A. Can you restate that, please? I'm trying
20    movie -- I think it was The Hangover.                  20   to process that.
21        Q. Uh-huh.                                         21       Q. Are you aware of at any time that a tattoo
22        A. Ew, which one?                                  22   has been licensed for use in a audio-visual work on
23           One of the Hangover movies. A character         23   the person who bore that tattoo in real life?
24    in the movie got a tattoo on their face as part of     24       A. So I think some tattoo artists might
25    the movie's plot. And there was a lawsuit involving    25   license their tattoos to people.

                                                                                   51 (Pages 198 to 201)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 53 of 92 Page ID #2809

                                                Page 202                                                   Page 204
 1        Q. But you don't know of anyone who has             1       Q. So when you say that his tattoos or his
 2    actually done that, do you?                             2   appearance in video games are important to him, that
 3        A. Not specifically, no.                            3   is based on interviews he's done over the years,
 4        Q. So the answer to my question -- strike           4   right?
 5    that.                                                   5       A. Yes.
 6            So are you aware of any time that a tattoo      6       Q. And --
 7    has been licensed for use in audio-visual work on       7       A. Well, not just interviews. Based on
 8    the person who bore that tattoo in real life?           8   information that was publicly available to me when I
 9        A. I'm not aware of that specific case.             9   searched for it.
10        Q. Ms. Alexander has never licensed her            10       Q. How does Mr. Orton's opinion regarding his
11    tattoos for depiction in a video game, right?          11   appearance in WWE 2K impact WWE 2K's sales?
12        A. I don't no idea if she has or has not.          12       A. I think there is some amount of
13        Q. You haven't analyzed it?                        13   speculation there. If Mr. Orton is happy about his
14        A. I have not talked to Ms. Alexander.             14   appearance in this game and he makes public
15        Q. Do you know anything about Ms. Alexander's      15   statements to that effect, I think that can drive
16    licensing history?                                     16   sales, that can be a positive driver for sales.
17        A. No.                                             17          If he were to do the opposite, that might
18        Q. Would you agree with me that if Ms.             18   have a negative effect on sales.
19    Alexander had licensed her tattoos, that would         19       Q. And didn't Mr. Orton actually criticize
20    provide a barometer for any value associated with      20   WWE 2K's portrayal of him in the press?
21    her tattoos?                                           21       A. I believe there is a tweet that I referred
22            MR. FRIEDMAN: Objection, calls for             22   to in my report, yes.
23        speculation.                                       23       Q. And the tweet shows an image of him from
24            THE WITNESS: So if Ms. Alexander had           24   the game and he says -- he's critical of it, right?
25        licensed her tattoos, would she have a better      25       A. Uh-huh. That is what it looks like.
                                                Page 203                                                   Page 205
 1        sense of her tattoo's values? That seems            1      Q. So other than statements by Mr. Orton,
 2        likely.                                             2   public statements by Mr. Orton, whether or not he --
 3    BY MR. SIMMONS:                                         3   whether or not his appearance in the game is
 4        Q. Past licensing by an artist is a way of          4   important to him doesn't drive sales, right?
 5    determining what works created by that artist can be    5      A. I mean, if he has an opinion and never
 6    valued at, right?                                       6   communicates that, then there is no way -- well,
 7        A. It can be used for that, yes.                    7   hmm. I can imagine a case where Mr. Orton might be
 8        Q. Would you agree with me that it would be         8   unhappy with his portrayal in a game, and thus
 9    difficult to track down the tattooists for every        9   decide to not make any future appearances in the
10    tattoo in WWE 2K?                                      10   game. And assuming that was contractually possible,
11        A. I'm not a licensing person, so I really         11   that could have a negative effect on sales.
12    don't have a way to gauge what a licensing person      12      Q. So you are going outside the scope of my
13    would consider hard or complicated or not.             13   question. I just want to ask about his view of his
14        Q. You haven't thought about it?                   14   own appearance.
15        A. I have not thought about it.                    15           Does that drive sales? Not other things
16        Q. You didn't interview Mr. Orton as part of       16   he might do because of his opinion.
17    preparing your report, did you?                        17      A. I think if he makes public statements
18        A. I did not talk to Mr. Orton.                    18   about that, then that can have an affect on sales.
19        Q. You have never talked to Mr. Orton, right?      19      Q. But statements he's making, not the fact
20        A. I have never talked to Mr. Orton.               20   that it is important to him?
21        Q. All right. I have to ask the question and       21      A. Well, I think the way to know his
22    then you can answer, or the court reporter will get    22   opinion -- like, I can't know his opinion if he
23    mad at us.                                             23   doesn't say anything about it, if he doesn't
24           You have never talked to Mr. Orton, right?      24   communicate something about it.
25        A. I have never talked to Mr. Orton.               25      Q. Is it your view that there would be --

                                                                                   52 (Pages 202 to 205)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 54 of 92 Page ID #2810

                                                Page 206                                                   Page 208
 1    that there would be negative backlash by fans of Mr.    1       Q. You haven't tried to generate any kind of
 2    Orton if he did not appear with his tattoos in WWE      2   statistics about purchasing behavior of WWE 2K based
 3    2K?                                                     3   on Mr. Orton's appearance in the game, right?
 4        A. I believe there would be a negative press        4       A. What do you mean "generate statistics"?
 5    and negative commentary online.                         5       Q. Like create a statistical analysis of any
 6        Q. And is it your view that would negatively        6   kind.
 7    impact sales?                                           7       A. No, I have not.
 8        A. Yes, I think that.                               8       Q. It is your view that if Mr. Orton's
 9        Q. What is your basis for that?                     9   tattoos had not been included in WWE 2K, it would
10        A. My knowledge and experience of video            10   have affected sales, right?
11    games, of video game culture. My capacity as an        11       A. I believe I'd say so in the report, yes.
12    expert in those matters. We could also add my          12       Q. By how much?
13    knowledge of online culture, and the role that some    13       A. I do not make any claims about how much in
14    of that plays in the success or not the success of     14   the report.
15    products.                                              15       Q. Because you don't know?
16           There are other games that have been less       16       A. Yes, I do not know.
17    successful commercially due to negative word of        17       Q. So as far as you know, if Mr. Orton's
18    mouth, for example, as seen online.                    18   tattoos didn't appear in WWE 2K and it was otherwise
19        Q. Anything else?                                  19   completely the same, the effect on purchasing could
20        A. Well, it is also the stuff I looked at for      20   be minimal, right?
21    this report.                                           21       A. Well, it depends on what you mean by
22        Q. Anything else?                                  22   "minimal."
23        A. Let's see, what did I say?                      23       Q. Low dollar value.
24        Q. You said, I'm going to ask you a better         24       A. Low as in $5.00? Or low as in --
25    question.                                              25       Q. It could not affect it at all, right?
                                                Page 207                                                   Page 209
 1           Is there anything other than your                1      A. It is possible.
 2    knowledge and experience of video games and video       2      Q. Now, you wrote an initial report, a
 3    game culture, your knowledge of online culture, the     3   supplemental report and rebuttal report in this
 4    role that some of that plays with success, or not,      4   case, right?
 5    of products, and the articles cited in your report,     5      A. Is the rebuttal the one in response to
 6    just from the basis for your view that a negative       6   Dr. Ian Bogost?
 7    press and negative commentary about WWE 2K because      7      Q. Right. It is called Responsive.
 8    Mr. Orton did not appear in the game would              8   Responsive report, right?
 9    negatively impact sales?                                9      A. Yes.
10       A. Except also I'd add my knowledge of the          10      Q. So there are three reports that you have
11    games in the industry, both current and past.          11   written?
12       Q. Anything else?                                   12      A. Yes.
13       A. I think those would be the main things.          13      Q. Are all of the opinions that you have in
14       Q. You didn't commission a study on what            14   this case in those reports?
15    purchasing would be like for a version of WWE 2K       15      A. Are all of the opinions, what?
16    without Randy Orton in it right?                       16      Q. Are all of the opinions that you intend to
17       A. No, I did not conduct a study.                   17   offer in this case included in those reports?
18       Q. You don't know how much sales would be           18      A. I'm not sure what you mean by that. Are
19    negatively impacted, do you?                           19   you saying do I have more opinions?
20       A. No.                                              20      Q. You do not intend to at trial provide
21       Q. You haven't created a version of WWE 2K          21   opinions that have not been disclosed in your three
22    without Mr. Orton in it, and then run a survey to      22   expert reports, right?
23    see what people think about it, have you?              23      A. So I stand by the reports.
24       A. I have not created a version of WWE              24      Q. Is that a yes to my question?
25    Wrestling and then done a study on it, no.             25      A. So at this moment in time, I don't feel
                                                                                   53 (Pages 206 to 209)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 55 of 92 Page ID #2811

                                               Page 210                                                   Page 212
 1    the need to add anything to the reports.               1   BY MR. SIMMONS:
 2       Q. Okay. Are you expecting to add something         2       Q. But you haven't written any academic
 3    to your reports?                                       3   literature connecting the number of Twitter
 4       A. No.                                              4   followers someone has to purchasing decisions,
 5       Q. Okay.                                            5   right?
 6           Your conclusions in the three reports are       6       A. No. I have not written anything like
 7    not based on survey evidence, right?                   7   that.
 8       A. My conclusions on the reports are based on       8       Q. You haven't written any academic articles
 9    the things that I cite in the report.                  9   or books or literature connecting the number of
10       Q. And those are all the bases for your            10   Twitter followers someone has to their popularity,
11    conclusions, right?                                   11   have you?
12       A. The fundamental bases.                          12       A. I have not written, no.
13       Q. You don't have bases for your opinions in       13       Q. And you don't cite any studies connecting
14    your report beyond what you have disclosed to us in   14   those two things, do you?
15    discovery, right?                                     15       A. I believe I do not cite any
16       A. So we have been over this before, where         16   Twitter-related studies in my report. Excuse me.
17    there are things that I looked at that I think        17       Q. You didn't conduct your own investigation
18    played a part in opinion that aren't in the report.   18   of WWE 2K by conducting interviews, did you?
19           Let me give you an example.                    19       A. I did not conduct interviews for writing
20           I might do a Google search and I get 10        20   my report.
21    hits only, 10 findings. And I look at all 10 of       21       Q. You mentioned before that you played WWE
22    them and say, okay, all 10 of these say, hey, Randy   22   2K even before and in preparing your report, right?
23    Orton is a really popular guy.                        23       A. I played it for preparing -- and when you
24           And so I pick the one that I think is the      24   say "WWE 2K," you are referring to a specific
25    most relevant or significant. I didn't cite all of    25   title?
                                               Page 211                                                   Page 213
 1    them, but the other nine, basically confirm or         1       Q. The line of WWE 2K games, yes.
 2    support or sort of basically say the same thing.       2       A. Yes. I have played WWE games prior to
 3       Q. But you didn't include those in your             3   writing my report or being engaged for this case.
 4    report, right?                                         4       Q. And you actually played WWE 2K, correct?
 5       A. No.                                              5       A. I believe that is one of the titles that I
 6       Q. The conclusions in your report are not           6   played.
 7    based on a statistical analysis, are they?             7       Q. Where did you play WWE 2K?
 8       A. Exclusively, no.                                 8       A. In my home.
 9       Q. There are statistics in your reports,            9       Q. And did you play it on a computer or did
10    right?                                                10   you play it on a -- on a television console sort of
11       A. Only as to the Twitter followers, and I do      11   situation?
12    make a comparison. So some people would call that a   12       A. I played it on my Play Station 4.
13    numerically-based analysis.                           13       Q. I just bought one. I'm very excited.
14       Q. Are you an expert in determining what the       14          What size television did you play the game
15    meaning of Twitter followers is to purchasing         15   on?
16    behavior?                                             16       A. Oh, I don't know -- I don't recall the
17           MR. FRIEDMAN: Object to form.                  17   size of my television. I'm looking at a TV over
18           THE WITNESS: I would not say that I'm an       18   there. I would say my television is smaller than
19       expert on Twitter in the academic sense. But I     19   that, but not significantly.
20       would say that I am -- I have been a Twitter       20       Q. So somewhere in the like 36- to 45-inch
21       user for a while now, and I have read research     21   range, approximately?
22       on Twitter and Twitter's use.                      22       A. I'm really bad with inches.
23           So in that sense, I would say I'm not the      23          MR. SIMMONS: I will just the ask
24       same as a regular Twitter person, Twitter user.    24       videographer can you pan the screen over to
25                                                          25       this TV, so we at least have the image on the
                                                                                 54 (Pages 210 to 213)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 56 of 92 Page ID #2812

                                               Page 214                                                     Page 216
 1        video.                                              1   copyright infringement claim in this case has to do
 2           THE WITNESS: The tissue box for                  2   specifically with the tattoos at issue?
 3        reference.                                          3       A. Well --
 4           MR. SIMMONS: Yes, there you go.                  4       Q. So I will try it again.
 5           All right. Thank you.                            5          Do you understand that the copyright claim
 6    BY MR. SIMMONS:                                         6   at issue here has to do with only copying the
 7        Q. Would you say you have an average                7   tattoos Ms. Alexander inked on Mr. Orton?
 8    television?                                             8       A. So it is my understanding that Ms.
 9        A. Yes. I wouldn't say -- I would not say           9   Alexander, that that is the claim that she's making,
10    that my television is -- I do not have a current       10   that there has been copyright infringement with
11    bleeding edge, top of the line television.             11   regards to the copies of the tattoos that appear.
12        Q. And most people don't, right?                   12       Q. In your report, in your report you do not
13        A. I would say most people don't.                  13   analyze the tattoos separately, right?
14        Q. Now, when you played WWE 2K, the wrestlers      14       A. I believe I didn't.
15    appeared smaller than they did in real life, right?    15       Q. And you don't analyze Ms. Alexander's
16        A. Sometimes, yes.                                 16   tattoos separately from any other tattoos Mr. Orton
17        Q. When they were wrestling in the ring, they      17   has?
18    are not life size, right?                              18       A. I did not analyze the other tattoos in
19        A. My television is not that big. But there        19   that way, no, I don't think I did.
20    are moments where it zooms in and they might be.       20       Q. Your view is that players care more about
21        Q. But when they are wrestling in the ring,        21   verisimilitude in wrestling games than in other
22    they are a certain number of inches high as opposed    22   games, right?
23    to real life, right?                                   23       A. I don't think I made that claim.
24        A. Yes, so there are views on the TV screen        24       Q. Okay.
25    when they are smaller than their real life             25       A. I think I made the claim that
                                               Page 215                                                     Page 217
 1    counterparts, yes.                                      1   verisimilitude matters in the case of wrestling
 2        Q. And when you look at the tattoos, they are       2   games.
 3    similarly reduced when they are seen on the screen,     3       Q. And why is that?
 4    right?                                                  4       A. You can refer to the report.
 5        A. When the character on the screen is              5       Q. Okay.
 6    smaller than real life, I would expect the tattoos      6          Other than what is -- strike that.
 7    to be smaller than in real life, but in the same        7          Okay. You agree with Dr. Bogost that the
 8    proportion.                                             8   WWE 2K games are large, right?
 9        Q. One of the things that you look at in            9       A. Dr. Bogost uses large in many different
10    terms of Mr. Orton's popularity is how often he's      10   ways in his report. So which ones do you mean
11    appeared in WWE games, right?                          11   specifically?
12        A. Yes. I believe I commented in my report         12       Q. Well, as a type of video game, it is a big
13    on the general sense of how many games he's appeared   13   video game, right?
14    in.                                                    14       A. But what you mean by "big"?
15        Q. You cited an article that said he was the       15       Q. In terms of content inside the game, there
16    23rd most appearing player, right?                     16   is a lot of content, right?
17        A. Yes. I believe so.                              17       A. So, say, yes, it is a game that has a lot
18        Q. And so he's not in the top 20 players in        18   of characters and a lot of game modes, yes.
19    WWE games, right?                                      19       Q. And more than other games, right?
20        A. According to that article and for the           20       A. Hmm.
21    moment of time when that article was placed, I         21       Q. Certainly more than Tetris, right?
22    imagine that may be correct.                           22       A. There is a new version of Tetris that came
23        Q. As far as you know that is --                   23   out that has a lot of game boards. I'm not familiar
24        A. As far as I know.                               24   with the last version of Tetris, how many boards it
25        Q. Is it your understanding that the               25   has.
                                                                                   55 (Pages 214 to 217)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 57 of 92 Page ID #2813

                                                Page 218                                                    Page 220
 1        Q. Tetris doesn't have characters, does it?         1      A. I haven't bothered to do a thorough
 2        A. As far as I know, it is not.                     2   analysis of his estimation and done my own analysis
 3        Q. As games go, it is creative, but it is           3   and compared those.
 4    simpler than WWE 2K, right?                             4      Q. But Dr. Bogost's estimate sounds right to
 5        A. It depends on what you mean by "simpler."        5   you, right?
 6        Q. Okay. Let me try it again.                       6      A. It is a number, really.
 7           Are you familiar with the game Pong?             7      Q. Right. And it is --
 8        A. Yes, I'm familiar with the game Pong.            8      A. I couldn't tell you if it is a -- if it is
 9        Q. Is WWE 2K more complex than Pong?                9   a plausible number or not.
10        A. It is more -- along most metrics, I would       10      Q. But Dr. Bogost's analysis could be
11    say it is more complex -- I'm sorry. WWE is more       11   replicated, correct?
12    complex than Pong, in case I used the wrong word.      12      A. I would have to look at his report again.
13        Q. Is WWE 2K on the spectrum of sports games       13   My recollection is that his -- the details of his
14    that have existed more graphically dynamic than        14   analysis are not thorough enough that they could
15    prior --                                               15   replicated independently without knowledge of his
16        A. What do you mean by "dynamic"?                  16   analysis.
17        Q. More dynamic elements, more characters,         17      Q. But they could replicate it without
18    more settings, more aspects to the game.               18   knowledge of his analysis, right?
19        A. I would imagine that the newest version of      19      A. I think someone could look at this
20    WWE has features added that were not present in        20   analysis the way he described it and understand what
21    prior games. Whether or not it has more characters,    21   steps he was following. They might agree or
22    at this point, I'm not sure, to be honest.             22   disagree on certain of the assumptions that
23        Q. If you were going to estimate how many          23   Dr. Bogost makes, as well as some estimates that he
24    lines of code it took to write WWE 2K, what would      24   makes.
25    you estimate it being?                                 25      Q. But you're not opining on that in this
                                                Page 219                                                    Page 221
 1        A. I would say I have no idea.                      1   case, right?
 2        Q. You couldn't say one way or the other?           2       A. No, not exclusively.
 3        A. I would imagine a fair amount of code,           3       Q. Or implicitly, right?
 4    enough it would take several programmers a year to      4       A. Well, I think that Dr. Bogost's analysis
 5    write and test and so on.                               5   misses the point.
 6        Q. And you would agree that Mr. Orton's             6       Q. Right.
 7    in-game tattoos are a small part of that code,          7           But you're not taking issue with his
 8    right?                                                  8   estimation of the size of the tattoos in relation
 9        A. I would say his tattoos are probably not         9   to the video game as a whole, right? His
10    computer code.                                         10   estimation?
11        Q. They are images in the files directory,         11       A. I neither agree nor disagree.
12    right?                                                 12       Q. You're not addressing it?
13        A. They are most likely data.                      13       A. No.
14        Q. Okay. The data comprising the in-game           14       Q. You said the fact that it is a small
15    tattoos is a small part of WWE 2K, right?              15   portion of the game -- or Dr. Bogost concludes that
16        A. I don't know for sure. I haven't examined       16   it is a small portion of the game misses the point.
17    the files and compared the size of the files related   17       A. Uh-huh.
18    to tattoos, to all of the other files.                 18       Q. Why do you say that?
19        Q. You are aware that Dr. Bogost estimated it      19       A. Because I think the significance of
20    at being -- that the tattoos being 0.0008 percent of   20   something matters. And I think in this case, the
21    the WWE 2K computer program, right?                    21   significance matters more than the file size,
22        A. If that is what his report says, then,          22   compared to the total file size.
23    yes.                                                   23       Q. So you would do a qualitative analysis
24        Q. And you have no reason to disagree with         24   instead of a quantitative analysis?
25    Dr. Bogost's estimation, right?                        25       A. I think it's a different kind of analysis.
                                                                                   56 (Pages 218 to 221)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 58 of 92 Page ID #2814

                                                Page 222                                                   Page 224
 1    You could do -- you could still do a quantitative       1   at the end of the article or page 5 of the article,
 2    analysis of significance, rather than a quantitative    2   the last sentence of the article, before you get to
 3    analysis of the file size.                              3   the author's information, it's about THQ's WWE
 4           You could also do a qualitative one if you       4   SmackDown versus RAW 2009?
 5    wanted, as well.                                        5       A. Yes. The first line says, "THQ's WWE
 6        Q. You haven't done a quantitative analysis         6   SmackDown versus RAW 2009 hits all platforms on
 7    of the portion of WWE 2K made up of Mr. Orton's         7   Sunday, November 9th."
 8    tattoos, right?                                         8       Q. You understand that that game is not at
 9        A. I have not done a quantitative analysis of       9   issue in this case, right?
10    the proportion of his tattoos with regard to the       10       A. Correct.
11    game. I think that's what you asked me.                11       Q. And it was created by a company that's not
12        Q. Is it your view that a portion of WWE 2K's      12   a party to this case?
13    sales and profits are attributable to                  13       A. Correct. It was created by THQ. I can't
14    Ms. Alexander's copyrightable works?                   14   say for sure if Take-Two was not involved in that or
15        A. If by copyrighted works you refer to her        15   not.
16    tattoos that she made for Randy Orton, the real-life   16       Q. Okay. If you turn to page 2 -- I'm sorry,
17    person, that was then copied and then put in the       17   I should say for the record, this is an article from
18    game, then I think yes.                                18   Destructoid.com, dated November 3, 2008, entitled,
19        Q. You don't say how much?                         19   "WWE's Randy Orton talks video games violence having
20        A. No, I do not say how much.                      20   his face in the game," right?
21        Q. And you never discuss how much -- strike        21       A. That is the title of the game -- of the
22    that.                                                  22   article, yes.
23           What is your basis for that conclusion?         23       Q. So if we turn to page 2, this is an
24        A. I believe that is what most of my report        24   interview of Mr. Orton, right?
25    is establishing.                                       25       A. Let me take a look. Yes, that's what it
                                                Page 223                                                   Page 225
 1        Q. There is nothing outside of your report          1   looks like.
 2    that supports as to that conclusion, right?             2      Q. If you look at the section that starts
 3           MR. FRIEDMAN: Object to form.                    3   with the question, it's sort of a continuation of,
 4           THE WITNESS: That I'm relying on, no.            4   "Yes, that's what they tell me."
 5           MR. SIMMONS: I'm going to show you a             5          Do you see that?
 6        document. This is Deposition Exhibit 2.             6      A. Yes, I see that.
 7           (The referred-to document was marked by          7      Q. There's a paragraph there where Mr. Orton
 8        the court reporter for Identification as            8   discusses his brother playing the WWE video game
 9        Deposition Exhibit 2.)                              9   discussed in this article.
10           THE WITNESS: Okay.                              10          Do you see that?
11    BY MR. SIMMONS:                                        11      A. Yes.
12        Q. This is an article cited by you in your         12      Q. And he says his brother is into wrestling
13    report, right?                                         13   games in general, right?
14        A. I have to look at my report. If you say         14      A. Yes.
15    so.                                                    15      Q. Would you agree that consumers are more
16        Q. You don't remember whether you cited to         16   likely to purchase WWE 2K games because they like
17    this article?                                          17   wrestling games?
18        A. This specific one? I cited a lot of             18      A. Yes, I think that's -- that's a fair
19    things. I don't remember exactly all of them.          19   assumption.
20        Q. Well, I will represent to you that this         20      Q. And, in fact, if you go to page 5, the
21    was an article that you cited in your report.          21   very top of the page, Mr. Orton says, "Fans of
22        A. I will believe you.                             22   wrestling are fans of wrestling video games," right?
23        Q. This article is from 2008, right?               23      A. Yes, that's what he says.
24        A. Uh-huh.                                         24      Q. And that's true, isn't it?
25        Q. And you would agree it is -- if you look        25      A. That's likely. Whether it's true or not

                                                                                   57 (Pages 222 to 225)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 59 of 92 Page ID #2815

                                               Page 226                                                    Page 228
 1    is a separate question.                                 1   and -- strike that.
 2        Q. Do you know whether that's true or not?          2          Don't you understand that as being a
 3        A. Hmm. So, the statement here is pretty            3   positive comparison of this WWE game over Saints Row
 4    narrow. Do I believe there are fans of wrestling        4   or Saints Row 2?
 5    who are not fans of video games? I think those          5      A. Just looking at the paragraph, no. I just
 6    people exist. So not all fans of wrestling are also     6   see him making that point of comparison. But if you
 7    fans of wrestling video games. And so...                7   give me a minute, I would like to read to the
 8        Q. But you know many are, right?                    8   question that leads to him giving that answer,
 9        A. Yes.                                             9   because I think that might give us more context.
10        Q. If you go back -- I'm sorry for jumping         10          So the question -- I'm going to read it
11    around -- if you go to page 3, the top of the page,    11   out loud. "Some video games get a lot of flack for
12    he talks about comparing WWE games to Saints Row and   12   being overly violent, as far as entertainment is
13    Saints Row 2.                                          13   concerned. I think professional wrestling, to some
14           Do you see that?                                14   extent, is open to that kind of criticism as well.
15        A. Yes.                                            15   At the end of the day, both are forms of
16        Q. Are you familiar with either of those           16   entertainment. Do you" -- and he's referring to
17    games?                                                 17   Randy Orton -- "see any parallels between how people
18        A. Yes.                                            18   view violence in games and violence in wrestling?"
19        Q. And what are they?                              19          So I think the question is asking, Hey,
20        A. I would describe them as open-world action      20   how do you compare the violence in -- in these, and
21    games.                                                 21   then Randy, I think, is answering that, saying, I
22        Q. And Mr. Orton describes them as involving       22   think there's less violence in the wrestling video
23    cursing and prostitution and drug use and murdering    23   games than there is in other video games, such as
24    and suicide and carjacking, right?                     24   Saints Row and Saints Row 2.
25        A. Yes, that's what he lists right here.           25          I don't think he's saying it's better or
                                               Page 227                                                    Page 229
 1        Q. And then he said that there's none of that       1   worse. I think he's just saying it's different.
 2    in the WWE game?                                        2      Q. I'm going to show you what I'm going to
 3        A. That's what he says, yes.                        3   mark as Deposition Exhibit No. 3. And I will
 4        Q. And isn't it true that one of the selling        4   represent to you that this is another article that
 5    points for the WWE game is that it doesn't have the     5   you cite in your report.
 6    type of hyper-violence and drug use?                    6          (The referred-to document was marked by
 7        A. I don't know that that's a selling point.        7      the court reporter for Identification as
 8    I'm not aware of any marketing materials related to     8      Deposition Exhibit 3.)
 9    WWE games where they highlighted the fact that, Hey,    9          MR. SIMMONS: For the record, this is an
10    we don't have gory violence.                           10      article titled, "The 20 Coolest Tattoos in WWE
11        Q. But Mr. Orton does think that that is a         11      History."
12    benefit to WWE, right, 2K?                             12   BY MR. SIMMONS:
13        A. I'm not sure that he means it as a              13      Q. Do you see that?
14    benefit. I think he's using it as a point of           14      A. Yes.
15    comparison.                                            15      Q. And you cite to the part of this article
16        Q. Well, he says, starting on page 2, "You         16   on page 12 that talks about Mr. Orton's tattoo.
17    know our product isn't as violent as a lot of games,   17          Do you see that?
18    and the wrestling game is definitely not as violent.   18      A. Page 12, yes.
19    I mean, have you seen Saints Row or Saints Row 2?      19      Q. Now, this article is talking about Randy
20    There's cursing and prostitution and drug use and      20   Orton's tribal design on his back -- his neck,
21    murdering and suicide and carjacking, the list goes    21   shoulders and upper back, right?
22    on. There's none of that in the WWE game," right?      22      A. Yes. "Location: Back and shoulders," is
23        A. That's what he says, yes.                       23   what it says here.
24        Q. So don't you understand that to be him          24      Q. Are you aware that Ms. Alexander did not
25    making a positive comparison between WWE -- WWE        25   create the original back tattoo that Mr. Orton had?
                                                                                   58 (Pages 226 to 229)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 60 of 92 Page ID #2816

                                              Page 230                                                   Page 232
 1        A. I couldn't tell you which tattoos              1   articles that you relied on in your report. I
 2    Ms. Alexander made specifically on Randy Orton.       2   think we're on article 4.
 3        Q. So it wouldn't surprise you that she only      3          (The referred-to document was marked by
 4    created some embellishment on this back tattoo?       4       the court reporter for Identification as
 5        A. Like I said, I don't know what tattoos or      5       Deposition Exhibit 4.)
 6    what parts of what tattoos she worked on.             6   BY MR. SIMMONS:
 7        Q. But when this article ranks Mr. Orton's        7       Q. And this is an article called, "Top 10
 8    tattoos, that's the tattoo that they're talking       8   Coolest WWE Tattoo," by Sportskeeda.
 9    about, right, the tribal design on this back and      9       A. Yes.
10    shoulders?                                           10       Q. Do you see that?
11           You can look at page 11, if that helps.       11       A. Yes.
12        A. Yeah, so it refers to the back tattoo, but    12       Q. Is Sportskeeda an academic source on
13    also how that back tattoo works with other tattoos   13   tattoos?
14    he has.                                              14       A. I do not believe so.
15        Q. But the ranking that you relied on has to     15       Q. Okay. And this is an article about
16    do with the back tattoo tribal design?               16   Mr. Orton's tattoos, and it says, "Randy Orton has a
17        A. So the title for his entry as fifth in        17   picturesque wrestling body. Impressive tattoos are
18    ranking says, "Randy Orton. Tattoo: Tribal design.   18   engraved on Randy's neck, shoulders and upper back."
19    Location: Back and shoulders."                       19          Do you see that?
20        Q. And your understanding is that this a         20       A. Yes.
21    ranking of the back tattoo, right?                   21       Q. That, again, is talking about his back
22        A. I would say it's a ranking of his tattoos     22   tattoo, right?
23    that emphasizes the back one, and the back and       23       A. Neck, shoulders and upper back is what it
24    shoulder.                                            24   says.
25        Q. But the ranking is of the back tattoo,        25       Q. And that's the one we were just looking
                                              Page 231                                                   Page 233
 1    right?                                                1   at, the back tattoo, right?
 2       A. Like I said, it's about his tattoos, and        2       A. Well, it says neck, shoulders and upper
 3    they specifically call out back and shoulders.        3   back. I don't know how that --
 4       Q. The ranked one is the back tattoo, right?       4       Q. Do you know what tattoos Randy Orton has
 5           MR. FRIEDMAN: Objection, form.                 5   on his neck, shoulders and upper back?
 6           THE WITNESS: I didn't make that ranking        6       A. I cannot describe all the tattoos that he
 7       myself.                                            7   has on his body and which tattoos are distinct from
 8           MR. FRIEDMAN: Asked and answered several       8   other tattoos.
 9       times.                                             9       Q. Are you familiar with a website called
10    BY MR. SIMMONS:                                      10   AllGame?
11       Q. The ranking is for the back tattoo?            11       A. Is it one -- did I cite it in my report?
12           MR. FRIEDMAN: Asked and answered.             12       Q. You did.
13           THE WITNESS: So the ranking is of, and I      13       A. Okay.
14       quote the title of the article, "The 20 Coolest   14       Q. Are you familiar with it?
15       Tattoos in WWE History." The header says,         15       A. I would say it's not a cite that I
16       "Tattoo: Tribal design. Location: Back and        16   generally rely upon.
17       shoulders."                                       17       Q. It's not an academic-article website,
18    BY MR. SIMMONS:                                      18   right?
19       Q. So the ranked tattoo is the back tattoo?       19       A. I don't believe I cite it as an
20           MR. FRIEDMAN: Asked and answered.             20   academic-article website.
21           THE WITNESS: I would say it looks like        21       Q. You actually don't cite any academic
22       both -- the entry here is primarily about the     22   articles in your report, do you?
23       back tattoo, back and shoulders tattoo.           23       A. I do not recall. I would have to check
24    BY MR. SIMMONS:                                      24   the report.
25       Q. I'm going to show you another of the           25       Q. Do you remember citing any academic
                                                                                 59 (Pages 230 to 233)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 61 of 92 Page ID #2817

                                              Page 234                                                   Page 236
 1    articles in your report?                              1   directly it addressed an issue, how -- the degree of
 2        A. I remember reading academic articles.          2   relevance to an issue, what the source was, I guess
 3        Q. Do you remember citing them?                   3   looked at some of the videos, the number of views,
 4        A. I don't. I do not remember citing them.        4   for example.
 5    We can go to the report to see.                       5       Q. Did you exclude any articles you
 6        Q. All right. Let's take a break.                 6   identified because you did not view them as
 7           THE VIDEOGRAPHER: We are going off the         7   reliable?
 8        record at 1:33 p.m.                               8       A. It was more selecting than excluding.
 9           (Thereupon, a recess was taken, after          9       Q. So you looked at a group of articles and
10        which the following proceedings were held:)      10   chose the ones that you thought best supported the
11           THE VIDEOGRAPHER: This is the beginning       11   opinions that you had been drawing from reviewing
12        of DVD 5, and we are back on the record at       12   the articles, right?
13        1:45 p.m.                                        13          MR. FRIEDMAN: Objection,
14    BY MR. SIMMONS:                                      14       mischaracterizes.
15        Q. Dr. Zagal, how did you identify the           15          THE WITNESS: Yes. So, it's a process,
16    articles cited in your reports?                      16       and the process was not: Do a bunch of
17        A. A collection of methods, starting with        17       searches and get a set of articles and then
18    general search queries into search engines,          18       only work off of those.
19    following links from other articles. I would say     19   BY MR. SIMMONS:
20    those are the two main ones.                         20       Q. Did you run any searches in the social
21        Q. Any others?                                   21   science research network database?
22        A. Not that I can recall offhand.                22       A. Specifically, no. That included, maybe.
23        Q. What did you search for?                      23   So there are different kinds of research databases,
24        A. Oh, I could not give you a list of all of     24   and some include or I might have also searched
25    the different search terms that I tried and used.    25   through those materials, but that might not be
                                              Page 235                                                   Page 237
 1        Q. Can you give me any of them?                   1   upfront.
 2        A. I would imagine I searched for Orton,          2       Q. Other than Google, did you run research on
 3    tattoos, WWE, the titles of the video games. I'm      3   any other databases?
 4    pretty sure I did those.                              4       A. Yes. I think I used the university -- the
 5        Q. Any others that you're aware of?               5   University of Utah's library search as well.
 6        A. Maybe also used fan. I think others might      6       Q. Their general search?
 7    have been related terms.                              7       A. Well, their general search of library's
 8        Q. What did you do to select the articles for     8   collections and materials.
 9    inclusion in your report once you had identified      9       Q. But you didn't cite any materials from the
10    them?                                                10   library's collections, right?
11        A. So I read them, and based on what I read,     11       A. Not specifically.
12    I made the determination on whether or not to        12       Q. If someone wanted to replicate your
13    include them, I guess, based on the content of the   13   methodology in reaching your opinions in this case,
14    articles.                                            14   they wouldn't be able to do that, right?
15        Q. So you were looking for things that would     15       A. So part of my work relies on the fact that
16    support the opinions that you had put in your        16   I'm an expert in games and game culture and the game
17    report?                                              17   industry. So would a random person off the street
18        A. I did not have a pre-formed opinion.          18   be able to do what I did? Well, if they could, then
19        Q. You had mentioned earlier that you would      19   why is an expert needed?
20    find multiple articles, and you would select one     20       Q. Dr. Zagal, if someone wanted to replicate
21    from the group of articles?                          21   your methodology in reaching your opinions in this
22        A. Uh-huh.                                       22   case, they wouldn't be able to do that, right?
23        Q. What was your basis for selecting the         23       A. I think someone could read my report and
24    articles that you cited in your report?              24   follow the logic and follow the sources as they are
25        A. So why would I pick one over others? How      25   sourced and footnoted.

                                                                                 60 (Pages 234 to 237)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 62 of 92 Page ID #2818

                                               Page 238                                                    Page 240
 1       Q. But they would not be able to read your           1      A. Yes, for many years.
 2    report and determine how you identified the articles    2      Q. And you wrote academic articles in those
 3    on which you base your opinions, right?                 3   areas?
 4       A. I don't think my report explicitly states         4      A. Yes, for many years.
 5    how the articles I chose to cite were selected. I       5      Q. You mentioned the history of games as
 6    don't believe I did that in the report.                 6   being part of game culture and your expertise.
 7           MR. SIMMONS: No further questions.               7          Have you studied the history of video
 8           MR. FRIEDMAN: We can go off the record.          8   games?
 9           THE VIDEOGRAPHER: Going off the record at        9      A. I have studied, yes.
10       1:50 p.m.                                           10      Q. And have you written papers on the history
11           (Thereupon, a recess was taken, after           11   of video games, or involving the history of video
12       which the following proceedings were held:)         12   games?
13           THE VIDEOGRAPHER: This the beginning of         13      A. Yes.
14       DVD 6. We are back on the record at 2 p.m.          14      Q. And you mentioned the technology behind
15                CROSS-EXAMINATION                          15   the video games.
16    BY MR. FRIEDMAN:                                       16          Have you written papers or studied the
17       Q. Welcome back, Dr. Zagal. I just have a           17   technology behind video games?
18    few questions for you.                                 18      A. Yes.
19           You stated earlier in this deposition that      19      Q. Okay. You also mentioned game hardware.
20    you were an expert in game culture. I would like       20   Have you studied or written papers on game hardware?
21    you to please explain what the subject matter of       21      A. Yes.
22    game culture entails.                                  22      Q. You mentioned part of your expertise has
23           MR. SIMMONS: Objection, leading.                23   to do with trends in video games; is that right?
24    BY MR. FRIEDMAN:                                       24      A. Yes.
25       Q. You can answer.                                  25      Q. Okay. What types of trends in video games
                                               Page 239                                                    Page 241
 1        A. So one of the things I stated, game              1   have you studied?
 2    culture is pretty broad, but I would broadly            2       A. It can be all kinds. Some have to do with
 3    categorize it as things that have to do with games,     3   genres, for example, how genres were established,
 4    the history of games, the technology behind games,      4   how they change over time, how they are perceived by
 5    the knowledge and information about the companies       5   players, how they evolve.
 6    that make games, the people that makes games, their     6          Also, a lot of this comes up in my
 7    histories and trajectories, also player preferences     7   teaching as well, which is entirely, I guess, at
 8    and how these might change and not change over time,    8   this point game-specific. So, in a mobile game
 9    what its purposes are, commentary about games and       9   class I taught, I don't know, we had to -- when I
10    also about games, trends in games, the intersection    10   say we, me and the students together, looked at
11    of trends in games with other things, the              11   games and kind of understand what the mobile game
12    intersection of trends in games with player            12   issue was like, what the trends were, in terms of
13    references. I think I said that already.               13   sales and in terms of popularity of titles and the
14        Q. Let me ask you, have you researched and         14   reasons why those trends might have been occurring
15    studied player preferences as they relate to video     15   at the moment in time, all geared towards students
16    games?                                                 16   who have an interest in making these kinds of games
17        A. So I have done studies in -- where the          17   and wanting to learn from that.
18    primary data source was reviews about games, written   18       Q. Is scholarship and research involved in
19    by players, so non-professionally written reviews.     19   games in which realism or verisimilitude is an
20        Q. And you have studied commentary and             20   important element?
21    analyses of video games?                               21          MR. SIMMONS: Objection, leading.
22        A. Yes. A lot of my papers are about               22          THE WITNESS: I have written papers where
23    analyzing games or present specific analyses of        23       realism and verisimilitude are part of those
24    games.                                                 24       papers, yes.
25        Q. You performed research in that area?            25

                                                                                   61 (Pages 238 to 241)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 63 of 92 Page ID #2819

                                               Page 242                                                             Page 244
 1    BY MR. FRIEDMAN:                                        1           CERTIFICATE
 2        Q. Okay. And has your scholarship and               2   STATE OF MISSOURI )
 3    research in player interpretations or preferences                           :
 4    involved games that attempt to achieve some degree      3   COUNTY OF ST. LOUIS )
                                                              4           I, KELLI ANN WILLIS, a Registered
 5    of realism or verisimilitude?                           5   Professional Reporter and Certified Realtime
 6            MR. SIMMONS: Objection, leading.                6   Reporter, do here by certify:
 7            THE WITNESS: I would say yes, especially        7           That the foregoing proceedings were taken
 8        in the sense -- so recently, on the player          8   before me at the time and place herein set forth;
 9        reviews, I did all kinds of reviews of players      9   that the witnesses in the foregoing proceedings,
10        that include games that are notable for --         10   prior to testifying, were placed under oath; that a
11        genres of games that are notable for trying to     11   verbatim record of the proceedings was made by me
12        achieve realism or verisimilitude, sports games    12   using machine shorthand which was thereafter
                                                             13   transcribed under by direction; that the foregoing
13        being an example of that one genre.                14   is a true recording of the testimony given.
14    BY MR. FRIEDMAN:                                       15           Before completion of the deposition,
15        Q. You've written academic papers in that one      16   review of the transcript was requested. If
16    area, right?                                           17   requested, any changes made by the deponent (and
17        A. Broadly speaking, yes.                          18   provided to the reporter) during the period allowed
18            MR. FRIEDMAN: No further questions.            19   are appended hereto.
19                REDIRECT EXAMINATION                       20           I further certify that I am not interested
20    BY MR. SIMMONS:                                        21   in the outcome of the action.
                                                             22           WITNESS my hand this date, 5 July 2019.
21        Q. Dr. Zagal, before you were redirected by        23
22    my colleague, we took a break and you left the room;                        ________________________________
23    is that correct?                                       24                   KELLI ANN WILLIS, RPR, CRR
24        A. That is correct.                                                     Certified Court Reporter
25        Q. Did you speak to Mr. Friedman about the         25                   State of Missouri
                                               Page 243                                                             Page 245
                                                                            *** ERRATA SHEET ***
 1    subject matter of your rebuttal testimony before you    1
                                                                         TRANSPERFECT DEPOSITION SERVICES
 2    gave it?                                                2           216 E. 45th Street, Suite #903
 3        A. What do you mean? Did we speak about what                      NEW YORK, NEW YORK 10017
 4    I just said right now? No.                              3               (212) 400-8845
                                                              4    CASE: CATHERINE ALEXANDER v. TAKE-TWO INTERACTIVE SOFTWARE, INC.,
 5            MR. SIMMONS: No further questions.                   DATE: AUGUST 1, 2019
 6            THE WITNESS: This concludes DVD 6 and the       5    WITNESS: JOSE ZAGAL            REF: 25723
 7        end of the videotaped deposition of Jose Zagal.     6    PAGE LINE FROM                    TO
                                                              7    ____|______|______________________|______________
 8        We are going off the video record on                8    ____|______|______________________|______________
 9        August 1st, 2019, at 2:05 p.m.                      9    ____|______|______________________|______________
10            (The deposition was concluded at 2:05          10    ____|______|______________________|______________
                                                             11    ____|______|______________________|______________
11        p.m.)                                              12    ____|______|______________________|______________
12                                                           13    ____|______|______________________|______________
13                                                           14    ____|______|______________________|______________
                                                             15    ____|______|______________________|______________
14                                                           16    ____|______|______________________|______________
15                                                           17    ____|______|______________________|______________
16                                                           18    ____|______|______________________|______________
                                                             19    ____|______|______________________|______________
17                                                           20
18                                                                     ___________________________
19                                                           21
                                                                         JOSE ZAGAL
20                                                           22
21                                                                 Subscribed and sworn to before me
22                                                           23
                                                                   this ____ day of ____________, 20__.
23
                                                             24
24                                                                 _______________________________
25                                                           25         Notary Public


                                                                                            62 (Pages 242 to 245)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
  Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 64 of 92 Page ID #2820
                                                                                                Page 246

          A            172:2                  165:22 170:14,16      216:18                205:14 208:3
ability 183:24       ad 193:23                172:16,20 178:16     analyzed 202:13      appearances 205:9
able 10:11 86:24     add 31:11 41:17          183:15 202:18        analyzing 239:23     appeared 87:2
  105:23 157:19        164:2,3 206:12         203:8 217:7 219:6    angle 107:6            133:19,24 134:2,6
  158:16 161:9,19      207:10 210:1,2         220:21 221:11        angles 25:7            134:25 171:1
  183:11 185:5       added 97:4 106:12        223:25 225:15        angry 43:25 45:20      178:13 214:15
  237:14,18,22         146:20 164:7         ah 56:3,16 91:24       animations 66:7        215:11,13
  238:1                218:20                 191:2                Ann 1:24 2:5 5:14    appearing 170:14
abnormal 50:16       adding 164:3,4         ahead 17:4              244:4,24              215:16
abstract 183:6       additional 42:25       air 11:20 28:23        announcements        appears 45:11
abstracted 21:15       72:3,8 155:6           30:25 66:10           75:10,12,13,15,16     98:25 102:5,12,15
academic 60:17,18    address 125:19           184:15,16            announcers 74:2,4      170:17
  105:7 130:19,22    addressed 126:24       al 5:5                  74:8 75:11,12,14    appended 244:19
  179:19 186:16        236:1                albeit 183:10          answer 9:10 10:3,8   applied 21:16
  195:11,12 211:19   addressing 64:22       Alexander 1:5 5:3       15:14 17:4 39:22    applies 100:18
  212:2,8 232:12       221:12                 6:21 7:3 91:15,18     48:11 51:6 52:24    apply 114:12
  233:21,25 234:2    advances 124:1           92:1,2,4,7,9 96:23    63:3 67:4 70:5        149:24
  240:2 242:15       Adventure 44:23          178:12,21 202:10      96:10 150:8         apportion 169:21
academically 89:14     45:1,2,3               202:14,19,24          152:19 158:16         169:25
academic-article     advertise 43:14          216:7,9 229:24        160:21 175:12       appropriate 163:8
  233:17,20          advertisers 126:18       230:2 245:4           177:2 198:23          163:10,11
accomplish 86:24     advice 65:15           Alexander's 178:15      202:4 203:22        approximately
accomplished         affect 150:22            178:17 202:15         228:8 238:25          5:11 213:21
  103:15               205:18 208:25          216:15 222:14        answered 52:24       approximation
account 167:25       affiliates 197:5       algorithm 113:7         96:1 99:22 108:15     58:21
accountant 190:23    affiliation 196:8,23   Alley 39:1              109:8 110:3,16      architect 54:24
accounting 11:25       198:8                AllGame 233:10          122:16 149:4        area 155:9 239:25
accounts 174:24      affinity 165:24        allowed 65:22           158:14 176:19         242:16
accurate 155:23        166:7                  70:20 244:18          177:1 231:8,12,20   areas 130:21 138:4
accurately 25:14     afriedman@sim...       allows 63:6            answering 228:21       191:25 240:3
  27:4                 3:6                  aloft 29:4             answers 9:4,11       arena 64:17 65:3
achieve 29:22 40:6   age 6:2                ambiguous 43:8          123:12                66:23
  41:23 99:12,13     agency 191:8             101:17 102:7         ANTHONY 3:5          arenas 71:11 73:22
  242:4,12             193:23                 103:8 143:17         anybody 193:19         73:23 151:17
achieved 180:2,10    ago 56:4 155:5         amount 116:11          anymore 197:11       argue 38:7 128:1
achieving 40:12      agree 41:16 47:13        161:8,21 163:4       appear 72:20,21        184:14
acrobatics 59:20       47:22 52:9 71:1,2      204:12 219:3          77:19 85:7,24       arguing 64:23
act 13:11              77:18 83:7 86:11     amounts 139:12          86:2,4 91:15        argumentative
acting 60:1            87:14 91:14 97:3     analyses 239:21,23      98:25 106:11          46:25 122:16
action 23:6 30:3       97:10,21 98:11       analysis 149:23,25      135:11 138:10,13    Arndt 3:19 5:12
  226:20 244:21        99:14,19 113:20        156:5 157:5 172:5     138:18 147:1        art 35:23 36:1 53:6
active 133:10          113:24 115:23          172:8 208:5 211:7     171:6 206:2 207:8     150:3 159:24
actor 80:21            116:23 117:3,23        211:13 220:2,2,10     208:18 216:11       article 4:13,15,16
actors 27:2 55:6,9     118:18 123:14          220:14,16,18,20      appearance 100:19      33:7,11 189:14,18
actresses 27:3         127:18 128:16          221:4,23,24,25        101:6 118:18          190:7 215:15,20
actual 13:11 97:22     133:9 143:11           222:2,3,6,9           121:16 160:7,13       215:21 223:12,17
  112:24 116:16        148:12 150:19        analyze 216:13,15       204:2,11,14 205:3     223:21,23 224:1,1


                            TransPerfect Legal Solutions
                        212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 65 of 92 Page ID #2821
                                                                                             Page 247

  224:2,17,22 225:9      101:5 170:2         authorship 188:1    232:21,23 233:1,3   beat 82:7
  229:4,10,15,19         218:18              author's 224:3      233:5 234:12        beautiful 144:4
  230:7 231:14         asserted 78:4         availability 127:22 238:14,17           bedroom 144:3
  232:2,7,15           assist 94:5           available 63:1,19  background           beginning 8:18
articles 33:2,4,10     assistants 35:8         78:4 120:11       191:24               88:20 179:10
  46:11,12 89:17       associated 174:10       127:19 128:17,22 backlash 206:1        234:11 238:13
  166:22 188:18,22       186:11 202:20         204:8            bad 56:14,20 85:12   behalf 6:23
  188:25 189:3,7,11    assume 6:23 10:3,7    Avenue 3:9,14       184:16 185:20       behave 67:24
  189:16 195:11,12       40:20 65:18 73:21   average 59:2 64:2   213:22              behaved 79:2,11
  207:5 212:8 232:1      73:24 75:9 125:24     214:7            ball 28:22 29:6,24   behaves 25:18
  233:22 234:1,2,16    assumes 39:17         award 51:10         30:3,4               67:25
  234:19 235:8,14      assuming 7:20 12:4    awards 50:21,25    balloon 29:2 30:25   behavior 46:10,15
  235:20,21,24           106:6 205:10        aware 39:6 56:2    bar 21:24             46:23 47:2 48:20
  236:5,9,12,17        assumption 225:19       78:3,6 89:3 90:12barometer 173:25      49:1,2 165:4
  238:2,5 240:2        assumptions 47:15       90:14 92:4 101:23 174:1,4 202:20       166:11 170:19
artifacts 16:23          220:22                114:5 126:16     base 195:23 238:3     190:25 191:1
  35:24                Atari 44:23 45:16       129:11 134:10,18 baseball 69:17,20     208:2 211:16
artist 203:4,5           45:19,24              153:22 163:18,22  69:22               behaviors 49:5
artistic 16:22 17:10   athletic 64:12          164:15,19 174:25 based 23:15 25:9     belief 162:10
  35:23,24 37:1        attempt 242:4           178:7,11 199:6,9  26:8 27:1,7,8,9     believe 7:10 15:22
  50:17,19             attend 10:14            199:10 200:14,19  47:14 48:4 53:12     20:1 21:10 39:2
artistry 150:15          197:18                200:24 201:3,5,16 70:6 73:20,23        51:22 75:6 81:1
artists 37:4,5 54:15   attended 18:5           201:21 202:6,9    91:25 93:19,23       92:22,24 93:2
  54:18 201:24           195:1 197:20          219:19 227:8      94:14 97:2 107:2     96:7 102:14 103:5
artworks 53:8          attendees 18:6          229:24 235:5      107:7 111:4          103:14,15,17,21
aside 159:12,21        attending 105:6       a.m 1:16 5:11 8:15  120:23 137:14        103:25 104:4,11
asked 12:8 35:2        attention 130:25        8:20 88:17,22     141:17 147:5         105:2,12 106:23
  95:25 99:22            131:4,6,10,12         179:6             156:4 157:20,25      107:1,22 116:21
  108:14 109:7         Attorneys 3:3,8,13                        167:11 169:15        122:21 124:1
  110:2,15 122:16      attract 63:14                  B          171:22 172:1,5       127:9 129:14
  126:8 141:19,23      attractive 63:2,20    B 3:15 4:10 42:15   175:15 187:13        131:2 132:14
  141:25 142:2         attributable 222:13   back 8:19 28:8      188:4,9 204:3,7      134:9,20 136:5,11
  154:20 158:13        attribute 95:1         35:21 42:3 50:17   208:2 210:7,8        137:16 139:4,7,9
  176:19 177:1         attribution 45:7,14    52:16 62:22 64:18  211:7 235:11,13      139:15,21,23,25
  222:11 231:8,12      audio 31:14,22         64:19,20 65:2     bases 154:9 155:1     140:2,2 143:14
  231:20                 32:12 114:21         67:15 68:24 85:6   156:13 210:10,12     144:18,20 153:3
asking 36:5,7 50:8     audio-visual           87:8,20 88:21      210:13               154:20 155:7,10
  58:4 67:7 100:7        201:17,22 202:7      102:24 103:2      basically 11:4        158:19,24 159:5,6
  122:17 126:11        audio/visual 37:10     105:12 120:17      28:22 45:9 69:22     160:2,5 164:25
  131:25 132:2         August 1:16 5:10       134:13 138:25      131:18 211:1,2       165:2 168:1,14
  143:18 159:15,17       243:9 245:4          163:1 179:11      basis 153:4 155:14    170:10,12,20
  161:23 164:17        authentic 24:22        226:10 229:20,21   160:9 167:2 171:9    171:4 173:3
  176:13 188:13        author 16:8 26:4       229:22,25 230:4,9  206:9 207:6          175:19 177:11
  228:19                 188:2                230:12,13,16,19    222:23 235:23        182:4 188:20
aspect 33:12           authoritarian          230:21,23,23,25   bear 199:7,12         193:5,16 194:4,10
aspects 13:4 33:6        157:18               231:3,4,11,16,19   200:16 201:1         197:4 204:21
  92:9 100:19,21       authors 187:25         231:23,23 232:18 bears 200:4            206:4 208:11


                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 66 of 92 Page ID #2822
                                                                                                Page 248

  212:15 213:5         188:1,6             buddies 120:12          209:7 232:7 233:9      129:13 133:20,25
  215:12,17 216:14    books 27:16 185:21   buggy 180:18          calling 64:24            134:7,12 137:2
  222:24 223:22        185:22 186:17       buildings 11:15       calls 44:4 91:4 97:5     138:9,19 148:9
  226:4 232:14         187:12,15,16,16     built 194:1             155:25 202:22          153:21 155:11
  233:19 238:6         188:3,7 195:18,20   bunch 26:4 60:22      camera 83:19 87:7        157:20 158:20,21
bell 179:22            212:9                68:11 113:12           98:3                   159:14 160:1
benefit 227:12,14     booth 105:14,15       118:5 186:1          campaign 127:3           162:8 166:1,5
best 101:10 236:10    bore 201:7,18,23      236:16                 128:17 133:11          167:15 169:15
better 37:10 41:3      202:8               busier 127:14         campaigns 126:1          170:1,9 171:3,7
  57:2 101:20 121:1   bothered 220:1       business 12:18          126:15,18,22           172:18 178:24
  122:3,4 123:17,24   bottom 72:2           99:10 154:15           127:1,7,20,23          184:2 199:13,15
  171:15 202:25       bought 148:5          178:15 190:17          128:10,13 192:3,7      199:17,18,19
  206:24 228:25        213:13               191:25 192:1         capacity 191:18          200:3 201:9 202:9
beyond 80:20          box 214:2            business-related        196:21 197:13,14       205:7 209:4,14,17
  130:21 161:10       brand 194:7           11:22                  197:15,25 198:6        213:3 216:1 217:1
  210:14              break 88:14 179:3    business-to-busi...     206:11                 218:12 221:1,20
big 66:12 155:9        234:6 242:22         192:1                capture 104:5,15         224:9,12 237:13
  214:19 217:12,14    bring 27:6 44:17     busy 128:18             105:24                 237:22 245:4
bit 23:22 57:9         184:13              buttons 42:9,25       captured 104:7,13      cases 7:9,11 41:14
  104:20 111:19       broad 32:2 109:1      43:15                  104:25 105:1,13      casual 61:11
  118:23 149:15        117:20 154:17       buy 45:17 51:8,13       105:17,20 106:22     categories 31:4,23
bits 112:25            160:10 167:9         52:2 62:5,9 63:4,7     108:22                 32:11
bleeding 214:11        173:14,22 176:9      143:19,24 144:7      capturing 104:16       categorize 239:3
blemishes 124:24       177:13 239:2         144:12,13,14,18      care 122:5 160:6       category 31:18
block 83:21           broader 123:23        144:20 147:16          180:17,18 216:20       32:2 166:2,3
blocks 102:24          161:3                148:4 149:5,7        Career 84:4            Catherine 1:5 5:3
blog 182:7,9          broadly 17:14         165:1 174:10         caring 160:12            6:21 245:4
blurred 88:10          23:14 28:17 31:25    186:25               carjacking 226:24      Catolica 10:21,22
boards 217:23,24       37:4,11 40:23       buyers 160:6            227:21               caught 10:25
bobbing 9:12           46:16 49:8 51:7     buying 144:11         Carnegie 186:12        Cause 5:7
body 73:10 77:8        53:14,22 73:15       147:9,13 149:11      case 6:21 7:9,12,19    celebrities 36:22
  87:11 107:5 148:9    77:10 79:14 91:1    buzzers 75:5,7          7:22 8:2,7,12          153:7
  149:18 152:14,15     91:6 95:18 98:10                            18:25 27:9,23        celebrity 80:18
  177:21 232:17        98:14,18,19                   C             30:17 35:13,15       Center 3:14
  233:7                104:17 135:9,13     C 3:1 244:1,1           36:8 41:15 44:3      certain 18:21 23:18
Bogost 15:8,18,19      137:16 160:8        call 30:6,8 34:24       45:9 46:20 55:17       25:16 26:24 30:18
  130:16 132:11        165:9,25 176:11       35:4 54:10 57:20      58:7 60:4,5 68:14      30:19,20 42:9
  209:6 217:7,9        180:19 191:1          119:9 121:15          73:4 78:4 79:23        43:21 68:14
  219:19 220:23        195:5 239:2           164:9 165:21          85:25 89:5,9,10        125:20,20 159:2
  221:15               242:17                181:1 211:12          89:22 91:23,25         161:2,8,18 164:4
Bogost's 219:25       broad-based            231:3                 92:19,21,24 93:5       180:12 186:25
  220:4,10 221:4       161:19              called 7:25 14:22       93:7,23 94:14          187:6,9 214:22
booing 74:24          Brock 78:20,23         14:23 22:4 42:17      95:8,11 96:6,14        220:22
book 38:18 156:25      79:1,17               44:23 45:2,3 49:7     96:24 103:6,22       certainly 162:25
  157:6 185:24        broke 145:23           57:20 77:13 84:4      104:12,20 107:2        196:20 217:21
  186:1,6,21,24       brother 225:8,12       84:5 92:25 105:7      109:3 114:11         certificate 18:17,19
  187:2,5,8,19,22     brought 191:21         185:25 194:4          116:17,20 128:7        18:20


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 67 of 92 Page ID #2823
                                                                                                  Page 249

certificates 18:23     charismatic 142:3       138:23 233:25        colleges 13:20        communications
certifications 196:6   chatting 198:1          234:3,4              color 115:5,7           196:10 198:4,22
Certified 2:6,7        check 35:20 68:24     claim 162:10,13,17     colors 115:18         communities
  244:5,24               130:13 233:23         169:20 170:10,13     combination 11:19       154:14 191:23
certify 244:6,20       cheering 74:22          171:19 188:1         come 19:23 33:23      community 193:14
change 146:3,18        chicken-and-egg         216:1,5,9,23,25        46:8 63:5 185:18      193:18
  239:8,8 241:4          141:6               claims 47:19 162:7       185:19,20           companies 43:13
changed 145:15         child 29:2              208:13               comes 65:21 241:6       54:5,17,18 55:8
  146:15 148:9,17      Chile 10:21           clarify 13:25 19:18    comfortable             55:24 56:5 154:16
  148:21,24 176:12     choice 37:12,17,20      28:7 149:16            122:10                193:24 194:15
  182:20                 38:17 39:3 40:16      187:15               comment 120:22          195:2 239:5
changes 145:16           41:11,12 43:5       class 20:20 44:16        120:23 122:18       company 8:8 32:14
  244:17                 50:18,19 85:12        44:19 45:25 46:4       159:15 177:11         39:14,18,19,20,25
chapter 187:20         choices 17:15 37:9      46:5 49:1 241:9      commentary 74:4         45:15 54:2,4,7
chapters 187:23,25       38:8 39:16 40:6     classes 44:17 49:4,7     74:8 166:22 167:1     55:3,17,20 56:7
  188:2,7                50:6,11,13,17         67:12                  167:5 206:5 207:7     191:15 192:4
character 22:2           57:7 62:14,19,20    classic 80:24            239:9,20              198:15 199:6,10
  25:8,9 26:3,15,15      63:1,6,7            clear 102:8 147:12     commented 160:2         200:14,18,20,25
  26:16 64:8 76:20     choose 59:12 63:4       159:10 167:13          215:12                201:3 224:11
  76:24 77:1,6,9,16      63:10,21 76:20        175:21               commenting            company's 8:4,9
  77:25 80:5,8 84:9      79:1                Clicker 131:2            166:24              compare 25:24
  85:22 87:3 102:10    choosing 62:14,14     clicking 30:22         commercial 134:15       121:7 167:24
  102:14 110:5         chose 85:22 132:6     closer 122:9,9           170:22                228:20
  124:4 146:20           236:10 238:5        clothes 101:11,15      commercialization     compared 169:10
  150:12 159:20        chosen 173:7          clothing 83:21           153:8                 169:13 219:17
  199:23 200:11        chronologically         100:22               commercially            220:3 221:22
  215:5                  10:18               coaches 73:19,20         139:16 206:17       comparing 27:23
characteristics        circles 149:18,20     coaching 94:6,8        commercials             30:4 79:8 172:8
  101:2 119:15           149:22              Coca-cola 194:3,7        133:24 134:11,24      172:10,14 226:12
characterization       circumstance            194:8                commission 207:14     comparison 121:23
  97:23                  197:17              code 42:17,18,18       common 25:4             123:6 171:24,25
characterize 84:16     cite 92:22 93:10,16     42:22,24 43:3,10       42:11 54:9            172:7 211:12
  186:16                 95:12 96:3 133:18     43:17 44:7,10        commonly 21:16          227:15,25 228:3,6
characterizes            133:23 167:3          54:8,9 218:24          118:11 120:11       compelling 174:15
  185:3                  210:9,25 212:13       219:3,7,10             124:17              competitive 53:17
characters 25:22         212:15 229:5,15     coding 13:12 14:11     commonly-used         complaint 7:20
  27:10 59:24 65:17      233:11,15,19,21       14:14                  21:18,23              92:24 93:3
  65:23 66:3,4,23        237:9 238:5         coherent 64:14         common-use            complete 69:7,11
  67:15,16,16,17       cited 16:4 92:12      coined 182:7             121:19              completely 10:8
  72:18 78:5 85:8        93:5,9,20,24 94:3   Coke 194:2,4           communicate             66:25 148:9,10,17
  86:1,2 120:24          94:11,15,24 95:6    Coke's 194:3             205:24                148:21 208:19
  144:24 165:20          95:24 134:14,18     colleague 242:22       communicated          completion 244:15
  200:7 217:18           160:14 167:14       collection 234:17        92:6 196:16 197:1   complex 218:9,11
  218:1,17,21            207:5 215:15        collections 237:8      communicates            218:12
character's 84:19        223:12,16,18,21       237:10                 205:6               complicated 23:22
  84:21,22,25            234:16 235:24       college 10:14,17       communication           76:1 114:7 157:9
  142:21,22            citing 134:1 138:12     13:20 84:10            199:2                 165:14 203:13


                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 68 of 92 Page ID #2824
                                                                                                Page 250

Compound 145:7        conference 105:7        151:4,11,23         controlling 76:11       69:4 192:14
compress 113:20         105:10 132:17         166:20 187:13       controls 31:15,22     course 12:15 14:9
compressed 112:19       197:19,23 198:5       188:4,8 190:25        179:25 180:8,17       14:24 16:11,12
  112:25 114:8          199:1                 191:1,25            conversations           20:3,6,8 45:23
  125:15              configuration         consumers 32:17         96:23 97:8 199:1      48:23,24,25 121:8
compression 113:3       164:18                32:22 46:20 49:25   converted 108:12      courses 19:21
  113:25 114:4,6,9    confirm 211:1           50:4,10 51:24         108:17                195:14,16
  114:13,21,24        confused 111:20         52:2,10 135:12      cool 177:6,13         court 1:1 2:7 5:5,13
  125:18                141:7                 146:25 157:7        coolest 4:15 229:10     8:23 9:18 10:23
comprising 219:14     confusing 149:15        166:11 170:19         231:14 232:8          15:16 88:14
computer 11:8,12        156:18                184:6 186:25        copied 222:17           101:21 155:20
  13:2 14:10,15,18    congratulated           187:9 225:15        copies 73:7,9,12        181:20 203:22
  14:21,22,24 15:7      129:24              contained 167:7         216:11                223:8 229:7 232:4
  105:8,9 213:9       congratulations       containing 106:9      copy 93:2 126:6         244:24
  219:10,21             130:8               content 32:24         copying 216:6         cover 109:2 132:6
concept 21:24 22:3    congratulatory          44:20 71:22         copyright 16:15,19      134:7 170:15,17
  26:22 42:8 100:6      128:25                217:15,16 235:13      16:20 216:1,5,10      170:21 171:2,6
  119:24              connect 142:6,8       context 19:25 20:1    copyrightable         covered 138:4
concepts 1:9 25:2       165:10                21:13 24:21 32:19     222:14              covers 11:23 17:7
  28:2                connected 24:7          37:24 43:20 44:15   copyrighted 16:25       57:16
concerned 228:13        116:10 165:7          44:18 45:13 47:20     17:6 222:15         Cow 131:2
concerning 96:24      connecting 212:3,9      51:21,23 62:4       core 71:7             crazy 110:21
  153:17                212:13                64:3 104:20         corporation 186:13    create 17:15 26:25
conclude 170:5        connection 12:6,13      121:25 140:4,5        186:14                29:18 65:8 67:3
  171:20                89:5 122:12           150:10 151:25       correct 7:13,14         70:20,22,24 76:25
concluded 243:10        137:23                152:3 160:4           15:11 27:5 38:5       77:5 99:9 113:16
concludes 221:15      consciously 39:6        173:17 182:6          47:9 86:9 87:9        113:18 192:3,6
  243:6                 63:8                  184:12,19 188:14      90:20 104:3 109:4     198:16 208:5
conclusion 136:21     consecutive 14:4        197:21 228:9          109:12 134:9          229:25
  159:23 163:5,6,24   consider 51:10        contexts 18:22          144:9 157:5 162:6   created 31:19 37:8
  175:19 177:9,14       53:7 59:4 62:3      context-sensitive       165:13 178:10         44:2 73:1 90:5,8
  177:18 222:23         76:9 89:12 203:13     120:7                 182:15 213:4          96:6,20 97:3,11
  223:2               considered 36:22      continuation 225:3      215:22 220:11         99:4,15 105:17
conclusions 47:14       37:4 95:7,23        contracts 127:11        224:10,13 242:23      107:20 117:18
  48:5 161:1,3,9,20     167:6,15 168:3      contractually           242:24                132:24 181:16
  162:20 163:20         169:8                 205:10              correctly 26:21         203:5 207:21,24
  171:12 175:14       considering 49:19     contribute 142:18       31:1                  224:11,13 230:4
  177:16 210:6,8,11   consist 20:21           142:18              correlation 113:11    creating 13:11
  211:6               console 44:24         contributes 61:24     costs 40:21 126:18      17:12 35:25 39:25
conduct 48:4            213:10                178:4               costumes 100:23         40:1,22,25 41:2
  153:13,17,24        consult 166:14,18     contributing 101:7    costuming 101:8         53:1,20,24 98:12
  160:15,16 207:17    consume 186:5           154:1               counsel 5:15 94:6       98:16
  212:17,19           consumer 46:9,14      contributor 153:1     count 156:24 157:6    creation 45:7
conducted 155:17        46:23 47:1,23,24      153:18              counterparts 66:5     creative 16:23
  166:10 195:22         48:4,9,14,19 49:1   contributory            66:8 215:1            35:24 218:3
conducting 50:3         49:2,5,19 51:8,12     153:14              COUNTY 244:3          creativity 17:13
  212:18                62:2 63:18 150:25   control 29:4          couple 8:25 34:1      creator 37:21


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 69 of 92 Page ID #2825
                                                                                              Page 251

  192:8                 78:10 90:6         2:2 103:5,22          5:8 9:1,9 33:14      determination
creators 21:2 36:21   customers 132:25     158:19                34:8,20,23 35:3        117:19 155:21
  37:1 45:16 52:20    cut 152:22          define 12:8            181:17,21 223:6,9      235:12
  52:25 99:9 100:1    cutting 191:12      definitely 36:10,21    229:3,8 232:5        determine 153:13
  147:3               CV 13:18 193:12      227:18                238:19 243:7,10        153:25 155:23
critic 51:3,9,13,24     193:15            definition 114:8       244:15 245:1           156:25 157:4,21
  52:10,12,13,14                          degree 14:2,6,7,21    describe 31:5 63:22     163:14 238:2
critical 130:25               D            14:23 15:4,6          63:24,24 64:3,4      determined 164:7
  131:15 166:21       D 4:2                17:22 18:15 32:2      64:15,16 106:14        166:1,5
  204:24              daily 25:23          159:2 190:16          118:6 119:7 120:2    determining
criticism 228:14      Dali 53:16           236:1 242:4           121:5,18 122:8,24      140:15 203:5
criticize 204:19      danger 22:3         degrees 17:24          173:20 186:3           211:14
critics 52:3,6        data 136:20,25,25    24:14 30:15 151:6     194:23 197:25        developed 45:10
critic's 52:6          137:19 161:8,10     151:8 152:11          226:20 233:6         developer 54:25
critique 133:8         164:3,4,6 166:14    190:9,12,15,17       described 26:3,9,16   developers 36:15
cross 191:12           166:16,18,20       degree-dependent       106:24 107:1           54:8,11 132:17
crossover 164:21       219:13,14 239:18    18:3                  155:5,16 220:20        197:18
  164:23              database 236:21     degree-related        describes 226:22      developer's 136:17
CROSS-EXAMI...        databases 236:23     18:3                 describing 28:1       developing 54:9
  238:15               237:3              demand 136:14          63:25                development 124:3
crowd 64:17 67:24     date 79:19 96:13     151:1,4,12,19,23     description 173:21      193:14
  67:25 75:1           182:14 244:22      demographic           design 21:10,12,13    devoid 160:4
crowds 74:22,24        245:4               195:22                21:15,18,23 22:4     Diagon 39:1
CRR 244:24            dated 224:18        department 12:19       23:18 28:21 29:17    dictated 41:13
cultural 190:9        dates 96:8,9        depend 37:16           49:6,7,8,11,13       difference 117:13
culture 23:14         day 228:15 245:23    52:12 110:18          65:20 85:12 150:2      118:6 119:7 120:2
  137:15 154:14       days 120:11          118:9 133:12          185:25 186:4           121:15,18 180:1,9
  155:9 176:11        de 10:21             138:11 161:23         229:20 230:9,16      different 8:11 11:4
  191:22,24 206:11    dead 128:19          163:16,25 164:13      230:18 231:16          20:22 22:5,5
  206:13 207:3,3      deal 22:6           depending 108:24      designed 18:6           24:25 25:2,3,7
  237:16 238:20,22    dealing 115:19      depends 31:7 40:23     22:23 23:1,5,8,20      27:11,19 28:2
  239:2 240:6         dealings 178:15      43:2 47:25 59:7       24:9 28:12,20          31:15 39:15,23,24
curious 79:2          debate 36:3          113:12 114:3          29:21 32:22 37:13      40:1,3,4 41:10
current 57:25 72:2    decade 56:4          161:12 173:7          48:25 52:17 53:2       42:9 45:20 50:4,4
  72:6,7,12 98:8      December 182:15      208:21 218:5          133:4,6,7 194:2        50:5,10,11 51:4
  148:13 207:11        182:17             depict 112:25         designing 30:18,19      54:3,4,6 59:22
  214:10              decide 205:9        depicted 27:18         32:25 49:9             61:25 63:16 66:11
currently 139:4       decided 59:16        72:21,25             Destiny 57:20,21        70:23 71:20,20
  148:16 191:5        decision 141:17     depicting 27:2         58:5,6                 79:10,15 83:24
  199:5                145:10 149:2,24    depiction 27:24       destroy 64:25           99:3 101:1,5
curriculum 12:20       170:20,22,23        29:13,19 71:3        Destructoid 4:13        106:14 108:23
cursing 226:23         174:16              98:3 149:9 202:11    Destructoid.com         119:8 122:20
  227:20              decisions 85:2,3    depictions 104:22      224:18                 127:10,11,12,13
Curtis 3:15 5:20       150:17,22 187:13   deponent 244:17       detail 22:22 155:7      132:25 138:21,22
curtis.krasik@kl...    188:4,8,15 212:4   deposed 7:7,9         details 41:17           139:11,12 142:24
  3:16                Defendant 3:8       deposition 1:15 2:1    126:16 164:18          143:5,7 144:11
custom 77:15 78:5     Defendants 1:11      4:11,13,14,16 5:2     199:18 220:13          145:2 148:10,21


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 70 of 92 Page ID #2826
                                                                                                 Page 252

  151:6,7 152:10,12     71:6 137:22          draw 48:4 160:25        12:17               encoded 117:18
  154:16,17,21          146:17 152:5          161:2,3,9,19         economist 190:21      engage 194:6
  157:15 162:21,22      160:18 168:18         162:19 163:5,6       Ed 200:8,9            engaged 213:3
  163:3 165:15          188:3,11 189:17      drawing 47:13         edge 214:11           engaging 76:10
  168:12 169:10,13      225:9                 171:12 236:11        edited 125:5          engineer 11:8
  174:15,17 180:16    discusses 225:8        drive 105:25 113:9      187:16              engineering 11:13
  184:10,10 189:11    discussing 68:18        136:14,22 137:4      editing 124:13,25       11:15,16,17,19,23
  189:19 190:3        discussion 36:4         137:13 143:12          125:14                12:7,9,13,14 13:4
  217:9 221:25          122:6                 151:4,23 158:22      educated 16:16          14:7,23
  229:1 234:25        display 115:14,15       159:1,24 204:15      education 17:17       engineers 12:4
  236:23              displayed 115:15        205:4,15               48:19,21 186:18     engines 234:18
differently 50:12     distinct 233:7         driven 137:20           186:20              engraved 232:18
  79:11               distinction 102:10     driver 204:16         educational 18:2      enjoy 36:12 57:5
difficult 9:18        distinctiveness        drives 151:19           23:6                  62:18
  119:16 183:10         182:8                 159:13 160:4         effect 137:12 159:9   enjoyable 42:1
  203:9               distinguish 119:6       169:2,5,11 177:25      204:15,18 205:11    enjoyed 57:22
digest 186:5          distinguishable        driving 150:25          208:19                59:19
digital 20:15           117:25                169:14 170:2,18      efforts 192:14        enjoyment 56:25
  105:24              distortions 125:3       183:16,20,22           194:4                 57:3 183:16,21,23
digitally 107:10,12   District 1:1,2 5:5,6   drug 226:23 227:6     egg 44:21,22          entails 238:22
dimensions 115:7      divided 53:12           227:20               eggs 41:22 44:18,20   enterprises 192:1
diploma 11:9          dividing 57:4          due 127:15 206:17     either 17:23 18:18    entertaining 60:2
direct 174:1,3        Division 1:3 5:7       duly 6:2                77:22 117:12        entertainment 1:9
direction 25:17       Doctor 67:11 126:5     DVD 8:19 88:21          127:24 172:12         1:9 59:14 228:12
  244:13              document 181:19         179:11 234:12          176:4 226:16          228:16
directly 92:2,7         223:6,7 229:6         238:14 243:6         element 21:25 65:9    entire 28:14 188:6
  106:1 126:25          232:3                dynamic 218:14,16       241:20              entirely 105:13
  176:2 196:19        doing 11:20 20:24       218:17               elements 21:14          197:21 241:7
  236:1                 50:14 76:7 131:18                            26:24 65:4,25       entirety 69:8,11,14
director 193:14         131:21,23 132:1               E              67:9,13,21 70:11      69:16 87:13 152:2
directory 219:11        161:7,13 192:15      E 3:1,1 4:2,10 6:4      70:13 71:6,7          185:4 192:10
disagree 172:23       dollar 208:23            244:1,1 245:2         101:8 103:3 183:6   entitled 224:18
  173:2 219:24        Dr 6:8 8:22 10:14      earlier 34:25 35:22     184:25 185:9        entry 165:15
  220:22 221:11         15:8,18,19 17:2        48:8 50:18 80:2       218:17                230:17 231:22
disapprove 63:13        67:12 88:24 94:3       132:16 142:14       Ellis 3:8 5:17        Episode 182:1
disbelief 183:11        94:13 130:16           168:18 235:19       embellishment         equal 46:20
  185:6                 132:11 179:14          238:19                230:4               equals 171:13
disclosed 209:21        209:6 217:7,9        early 45:5            emphasizes 230:23     equipment 106:17
  210:14                219:19,25 220:4      East 1:3 5:6          employed 6:10           106:19
discover 165:19         220:10,23 221:4      Easter 41:22 44:17      18:8 54:16 55:3     equivalent 47:23
discovery 93:10,12      221:15 234:15          44:20,21,22           199:5                 48:1
  95:12 210:15          237:20 238:17        Easter-egg-style      employee 192:23       ERRATA 245:1
discuss 7:17 24:11      242:21                 44:11                 197:12 199:3        especially 242:7
  129:12 187:12       draft 192:9            easy 186:4            employees 39:20       ESQ 3:5,10,10,15
  222:21              drafter 192:11         econ 12:5,18            196:17 197:22       establish 127:11
discussed 13:4 14:2   drama 64:19            economics 11:25         198:6               established 102:20
  18:25 35:15 51:17   dramatic 64:11           12:3,4,7,10,12,14   encode 115:5,13         241:3


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 71 of 92 Page ID #2827
                                                                                                 Page 253

establishing 222:25   examples 129:7,10       127:7                 159:2 169:4            98:22 104:12
estimate 218:23,25      129:12 160:12,14    experience 28:25        180:13 228:14          113:3 124:11,14
  220:4               example's 94:25         29:1 30:13,21,25    eyes 117:9 119:1         127:10 179:14,20
estimated 219:19      exceed 146:17           31:2,10,17,19,21    E-sports 23:19           194:17 217:23
estimates 220:23      excited 213:13          32:12 42:1 53:7     E3 194:17,21             218:7,8 226:16
estimation 219:25     exciting 64:12          67:2 76:16 98:1                              233:9,14
  220:2 221:8,10      exclude 236:5           122:18,21 137:14             F             familiarity 57:6,17
et 5:4                excluded 45:16          144:21 153:5,11     F 244:1                  58:4 61:18 62:19
ethics 45:25 186:18   excluding 236:8         154:10,11 155:2     face 77:3 86:3         family 84:19,21
  186:19 187:19       exclusively 110:6       155:15 156:7          143:19,25 144:1        89:1
evaluated 177:20        135:20 172:15         158:3 185:12,15       145:6 146:21         fan 46:22 59:3,4
event 60:8 194:22       187:7,11 188:6,12     185:16 191:24         199:24 224:20          62:3,4,4 165:3,6
  194:25 197:19         188:19 189:9          206:10 207:2        faced 183:9              165:12 168:13,15
everybody 47:19         211:8 221:2         experiences 50:5      faces 73:8               173:5,8,10,11,14
evidence 210:7        excuse 30:7 212:16      57:8 62:19 63:9     facial 100:23            173:20,22 174:6,9
evoke 53:7            exhaustive 23:7         63:12,17,19           142:17,20,24           195:23 235:6
evokes 53:16          Exhibit 4:11,13,14    experiential 30:8       143:11,14            fandom 165:14,15
evolution 154:15        4:16 181:17,21      expert 6:23 7:25      facing 87:7            fans 37:6 46:20,20
evolve 241:5            223:6,9 229:3,8       17:3 18:25 19:3     fact 42:3 61:25          62:6,8 65:3
Ew 199:22               232:5                 24:11 36:7 68:17      72:14 87:14 96:13      139:13 140:1,4,6
exact 13:17 20:14     exist 26:11 125:13      68:21 73:17 89:11     117:6 132:20           140:8,9,10,19
  129:4                 145:2 148:16          89:12,19 92:13,16     137:13 140:16          141:19,21 142:6,8
exactly 21:21 68:24     149:8 200:21          92:19 93:6 124:22     141:13 144:8           142:13 144:1,12
  84:5 98:4,5           226:6                 155:21 156:8,12       146:6,8 150:4          160:5,12 164:22
  115:16 139:3        existed 65:12 122:3     189:23 190:25         151:17 205:19          165:1,3,10,16,18
  223:19                218:14                191:1 195:4           221:14 225:20          165:20,23 166:3
Examination 4:4,4     exists 23:16 26:11      206:12 209:22         227:9 237:15           168:9 172:2,17
  4:5 242:19            44:23 114:6           211:14,19 237:16    factor 101:7 151:20      176:10 177:6,12
examined 116:14         159:22                237:19 238:20         185:12,14              178:7 184:14
  219:16              expect 27:9 43:4,18   expertise 189:20      factors 118:4,5          206:1 225:21,22
example 18:4,9          46:8 65:4 66:17       240:6,22              183:22 189:11,19       226:4,5,6,7
  21:22,25 26:17,23     66:24 74:18 75:14   explain 120:8           190:3                fantasy 82:22
  27:16 28:18 29:14     75:18 88:7 138:6      238:21              facts 92:1,6,20 93:6   far 9:17 17:19
  38:16 41:21 45:5      144:21 146:19,24    explicitly 238:4      fair 10:5 41:20 52:1     22:12 170:3
  46:22 49:21 51:10     146:25,25 147:2,2   exploits 140:5          62:8 83:10 97:23       208:17 215:23,24
  57:20 59:8 70:21      148:13,24 149:1     Expo 194:17,21          124:7 168:17           218:2 228:12
  83:1,5,17 85:21       149:12 171:10       express 38:25           173:24 219:3         Faster 81:16
  92:14 95:12           215:6                 90:25 117:6,13        225:18               favorite 61:9,10
  101:23 102:25       expectation 43:21     expressing 53:8       fairly 185:3           feature 42:11
  115:17,21 119:17      98:24               expression 36:10      faithfully 103:6,10    featured 134:11
  125:25 128:24,24    expectations            90:19 91:3          fall 25:16 166:2       features 42:9,19,25
  138:6 139:18          120:24 121:3        expressive 38:11      fame 80:20,22            43:2 70:23 73:6
  143:8 145:22        expected 76:15          38:14,24            familiar 15:8 36:18      77:6,8 86:22
  161:14 164:9          146:2 158:20,24     expressly 126:24        42:12 56:18 57:21      100:23 142:17,20
  194:1 206:18        expecting 133:3         130:4 196:12          57:23 58:9,10,15       142:24 143:12,13
  210:19 236:4          210:2               extend 159:11           62:11 63:23 77:23      143:15 144:7,8
  241:3 242:13        expensive 53:20       extent 94:1 158:22      79:4 89:21 90:7        145:5,8,11,15


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 72 of 92 Page ID #2828
                                                                                               Page 254

   181:12 187:6,9        57:11 65:15 105:2   foregoing 244:7,9       34:11,23 35:3,13    14:11,13 17:12
   218:20                105:3 118:16          244:13                35:16,18 37:15,23   21:15,16 23:13,15
feedback 30:19           157:4 224:5         foreign 195:2           43:8 44:4,25 45:2   23:15,16,17 24:3
feel 12:22 30:14       first-person 181:2    forever 70:7            46:25 48:7 51:5     24:6,7,16 25:8,13
   126:6 209:25        five 56:7 94:24       form 36:1,10 37:15      61:14 90:21 91:4    25:14,15,15,17
felt 100:1               192:22                43:8 59:13 61:14      93:25 94:8,16       26:2,5,6,8,14,15
fewer 171:7 192:21     fixed 125:3             90:21 92:20           95:9,17,25 97:5     26:19,24 27:1,4,7
fictional 26:3,10,24   flack 228:11            101:13 109:18         99:22 101:13,17     27:17,24 28:18,19
   32:9,10 84:9        float 25:22             110:3,16 112:21       102:7,19 103:8      28:21 29:5,12,16
fictionalized 181:4    focus 12:14,22,23       118:21 120:5          108:14 109:7,18     29:17,18,21,25
field 16:1 23:25         14:14,16,17 16:12     133:7 136:24          110:2,15 111:12     30:14 31:2,3,22
   24:1                  22:13,14 27:2         137:5,25 143:17       111:18 112:21       32:14,16,20,21,25
fifth 230:17             76:13 87:25 88:1      145:7,19 148:1        118:17,21 120:5     33:12 36:25 37:8
figure 8:5 119:7         88:3,8 144:17         150:7 156:6,16        122:15 126:5,10     37:10,12,14,21,22
   122:6 123:5           161:5 183:11          157:24 158:13         128:11 136:24       38:7 39:14,18,19
   169:16                185:6 188:8           167:8 171:9 174:2     137:5,25 140:18     39:21,25 40:2,4,6
file 105:24 106:2,3      193:24                189:22 190:5          143:17 145:7,19     40:13,17,18,21,22
   106:8,12 112:24     focused 13:5 46:23      211:17 223:3          148:1 150:7         41:1,2,12,17,23
   113:1,11,12,17,18     184:4                 231:5                 152:18,21 155:25    42:6,10,19,21
   113:19 114:18,21    focusing 193:17       formal 17:20 18:13      156:6,16 157:24     43:1,13 44:23,25
   116:2,4,16,22       follow 140:5,20         18:19 19:4            158:13 167:8,17     45:4,6,7,16,17,24
   138:15,17 221:21      172:11,17,19,22     format 106:3            174:2 176:19        46:18 47:8,16,24
   221:22 222:3          172:24 173:1,4,6      113:12                177:1 189:22        48:5 49:6,6,9,15
filed 6:1 7:20 60:4      173:7,9,18 174:18   formats 114:7           190:5 202:22        49:22,23,25 50:5
   60:5                  174:19 237:24,24    formatted 117:18        211:17 223:3        50:19 51:3,3,9,13
files 107:20,24        follower 174:13       formed 167:10           231:5,8,12,20       51:14,24 52:2,7,8
   108:8 115:24        followers 130:11      former 197:3 199:4      236:13 238:8,16     52:10,20,21 53:1
   116:15 219:11,17      130:17 167:21,24    forms 38:14 138:21      238:24 242:1,14     53:7,11,11,15,17
   219:17,18             171:8,10,13,15,22     228:15                242:18,25           54:2,7,17,18,24
filing 92:5 96:13        172:4,14,15,17      forth 25:12 153:20    friends 59:9 84:23    55:14,19,24 56:12
film 107:16 200:3        173:25 175:1,5,8      244:8                 84:25               56:22,25 57:7,20
filmmaker 36:16          175:13,15,17,22     forward 41:23         front 170:15 171:2    57:23 58:9 62:1,1
filmmakers 36:19         175:25 176:5,10     found 119:16          full 7:11 193:1       62:5,9 63:1,5,6,7
films 27:2,3,7,8,9       176:14,17 177:18    foundation 51:5       full-time 192:23      63:12,19,21 64:5
   27:10,11,15,20        211:11,15 212:4       140:18              fun 41:18 43:6        65:8,9,12,12,20
finance 11:24            212:10              four 34:21 61:3         49:21,22 59:11,17   65:22 66:4,9 67:2
find 41:25 43:16       following 8:17          95:2 185:23           59:21,25            67:5,13 69:20,24
   174:14 184:15         88:19 175:6 179:8   fourth 31:11 183:2    fundamental 69:15     70:2,7,10,12,15
   235:20                220:21 234:10,19      185:24                210:12              70:25 71:22 72:13
findings 210:21          238:12              franchise 165:6,8     further 4:5 238:7     72:15 74:20 77:2
fine 122:11            follows 6:3 173:15      165:12                242:18 243:5        77:3,13 79:3,9
finish 15:14 152:19      173:23              free 38:4               244:20              80:12 82:13,16
   152:19              footage 120:17        frequency 61:24       future 124:2 205:9    85:6,9,15,24 86:5
finished 152:22        football 24:8         frequently 58:24      fuzzy 184:9           86:10,16 87:1,4,8
Firm 2:3 3:3 5:9,23    footnoted 237:25      Friedman 3:5 4:4                            88:2,8 97:4,12,25
first 6:2 10:19        force 183:16,20         5:22,22 17:1                G             98:13,17,21,23,25
   15:22 44:2 56:2     fore 185:18,19,20       33:16,25 34:4,7     game 4:12 13:11       99:5,6,10,10,16


                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 73 of 92 Page ID #2829
                                                                                            Page 255

99:21,23 100:1,2    202:11 204:14,24     133:20,25 134:7        133:10              give 18:4 21:22
100:10,11,15,16     205:3,8,10 206:11    134:11 137:12,15     game-design 43:5        22:2,19 28:18
100:22 102:9,15     207:3,8 208:3        144:11,12,18,20      game-play 135:1         58:21,22 59:8
104:5,14,23 105:5   213:14 217:12,13     144:22 151:13,15       183:5,12,19 184:5     85:21 115:17
105:18,19 106:13    217:15,17,18,23      151:16 153:2,5,11      184:7,9,15,16,21      145:22 155:7
107:6 110:5         218:7,8,18 221:9     153:15,19 154:1        184:22 185:6,8,12     180:7 194:1
112:13 115:25       221:15,16 222:11     154:12,17,19,24        185:15,16             200:17 210:19
116:5,7 120:9,12    222:18 224:8,20      155:2,8,8,10         game-related 19:5       228:7,9 234:24
120:25 121:2,4,6    224:21 225:8         156:8,14 157:22        191:9                 235:1
121:9,12,16 122:4   227:2,5,18,22        158:21,25 159:14     game-specific         given 22:17 41:11
122:19 123:1,8,15   228:3 237:16,16      159:25 160:6,7         241:8                 62:17 72:11 83:7
123:20,23 124:5     238:20,22 239:1      161:15 165:11,16     garments 101:8          87:10 114:22
131:2,17,20,21,22   240:6,19,20 241:8    165:17 166:6,15      Gates 3:13,14 5:21      128:17 132:14,16
131:25,25 132:3,6   241:11               166:23,24,24         gauge 203:12            170:7 175:2,9,11
132:8,11,15,17,20 Gameplay 134:3         170:17,24 171:2,7    geared 241:15           244:14
132:21,22,24      games 1:8 5:18         181:11 182:8         general 13:7,8        giving 51:10 62:21
133:3 135:12        7:23 13:1,6,7,7,8    183:17,23 186:17       36:22 37:20 56:12     228:8
136:16,18,23        14:15 16:2,24        186:18,19,19,20        62:3 89:6,23        go 8:25 10:16,18
137:4,15 142:20     17:6,10 19:1,2,7,8   186:22,25 187:3,6      108:4,10 109:24       13:20,24 15:2
142:25 143:16,19    20:2,7,15 21:11      187:10,13 188:4,9      129:9 153:5           17:4 28:7 64:23
143:25 144:7,8,13   21:13,16,20 22:5     188:18,19,22           154:10 163:7,14       67:15 68:24 70:11
144:13,14,15,25     22:7,23,25 23:8      189:1,5,24,25          163:20 164:11         105:12 110:11
145:3,16 146:1,8    23:13,20 24:1,10     191:22 194:13,15       182:9 215:13          111:8,15 119:19
146:13,20 147:1,2   24:13,15 25:20       196:24 197:2,8,13      225:13 234:18         124:7 134:13
147:5,10,13,16,25   28:12 30:12 32:18    197:20 198:17,18       237:6,7               138:25 156:24
148:4,5,14,24       33:3,5 35:21,25      198:20 199:8         generally 7:20 24:2     161:9 163:1 183:9
149:5,7,10,11,12    36:9,11,13,15,20     204:2 206:11,16        24:20 54:14,16        214:4 218:3
149:22 150:4,5,10   36:23 37:24 38:1     207:2,11 213:1,2       55:11 81:17 82:6      225:20 226:10,11
151:19 152:11,15    38:11 41:22 43:20    215:11,13,19           108:5,7 112:14        234:5 238:8
154:10 160:5,13     44:12 45:25 46:8     216:21,22 217:2,8      113:2,4 147:17      goal 38:6,8,15,21
162:2,3,11 165:1    46:10,15,24 47:2     217:19 218:3,13        148:3 152:17          39:18 40:7,9,12
165:19 168:6,7      47:4,11 48:15,20     218:21 224:19          181:1 198:13          40:15 41:20 52:20
169:18,19 170:11    50:11,21,25 52:14    225:13,16,17,22        233:16                52:20,25 53:1
170:15,21 179:17    52:17,19,22 53:2     226:5,7,12,17,21     generate 208:1,4        67:8,19 82:13
180:2,10,16,18,24   53:20,24 54:10,19    227:9,17 228:11      genre 23:3 57:6         86:23 99:8,12,13
180:25 181:2,13     54:22 55:5,20        228:18,23,23           242:13                103:16
181:15,23,25        56:11,14,15,17,19    235:3 237:16         genres 241:3,3        goals 39:15,20 40:1
182:5,6,10,13       57:2,13 58:3,10      239:3,4,4,6,6,9,10     242:11                40:4 41:9 49:21
183:25 184:3,13     58:12 60:20 61:6     239:10,11,12,16      geometric 149:20      God 105:2 106:3
185:25 186:4        61:9,10,13,22,24     239:18,21,23,24        149:22                120:13,18 130:12
187:19 189:8,12     62:7,14,18 63:10     240:5,8,11,12,15     Georgia 15:3,10,21    goes 116:21 227:21
189:20 190:3        63:11,15,15,16       240:17,23,25           15:23               going 8:14,25 9:9
191:3,6,22 193:18   68:18,20 76:4        241:11,16,19         getting 27:5 111:19     10:3,7,8 15:13,16
194:5,9,11,24,25    79:25 80:1,2         242:4,10,11,12         122:9,10 123:24       28:24 29:15 33:17
195:2 196:3         97:18 110:19       games-industry           127:4,5 131:24        37:21 42:5 50:17
197:18,23 198:2     122:1,7 124:2        197:19                 144:16 178:21         55:9,11 64:25,25
198:15,17 199:1,6   126:2 130:24       game's 100:19          gist 33:24              87:10 88:13,16


                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 74 of 92 Page ID #2830
                                                                                               Page 256

  100:5 113:21         group 105:8 151:9     Harry 26:2,2,3,6,6    histories 154:16      90:25
  117:8 119:10           191:10,13,16          26:7,9,14,19,19       239:7             Illinois 1:2 5:6
  146:21 153:24          235:21 236:9          26:23,23,25 27:1    history 4:15 43:11  image 104:16
  168:13,15 176:11     guarantee 16:6          38:16,17 39:2         154:16 202:16       105:20 107:20,24
  179:5 181:15,16      guess 25:2 43:9       hated 52:14             229:11 231:15       108:1,21 109:6,14
  183:4,19 205:12        56:8 59:1 64:10     head 9:12 28:11         239:4 240:5,7,10    109:16 110:6,10
  206:24 218:23          64:13 75:13 87:6      61:7 80:15 164:20     240:11              110:23 113:3,7,8
  223:5 228:10           102:8 106:13          197:9               hit 49:13 81:10       113:21 114:13,15
  229:2,2 231:25         108:24 111:21       header 115:6          hits 210:21 224:6     114:16,17,18,25
  234:7 238:9 243:8      119:5 122:1 125:8     231:15              hitting 49:12         115:3,6,9,14,24
gold 83:5                127:9 137:18        health 21:24 22:2     hmm 23:5 44:13        116:10 117:7,16
good 6:6,7 44:13         171:9 235:13        hear 9:22 74:22         47:17 70:25 88:1    117:18 118:8,9
  51:4 56:15,17,22       236:2 241:7           75:2,7,16             88:5 166:16         119:25 204:23
  121:9,10,11 179:3    guessing 56:19        heard 10:4 55:16        168:11 179:16       213:25
  181:10 184:7,15      guy 45:10 210:23        55:19                 190:18 191:19     images 106:21
  185:19                                     hedging 76:2            205:7 217:20        108:13 109:21
Google 210:20                   H            held 5:8 8:17 88:19     226:3               110:1 112:18
  237:2                H 4:10 80:13 81:3       179:9 234:10        hockey 24:8           114:11 115:15
gory 227:10            habits 76:1             238:12              holistic 94:18        116:5 117:24
gotten 130:24          hair 77:11,14         Helms 200:8,9         home 213:8            125:3 148:10,21
  131:3                 100:23 143:5         help 18:6 150:1       honest 66:25 88:2     219:11
grad 46:2,4            hairstyle 77:12         156:20                218:22            image-captured
graduate 13:14          143:7                helped 28:21          honestly 28:10        105:4
  193:6                half 171:21           helpful 15:16 154:5   hoped 49:16         imagine 30:13
graduated 11:7         Half-Life 4:12          154:6               hour 88:13            94:23 99:9,25
grainy 119:14           180:21,23 181:16     helping 193:23        hours 34:1,19 69:4    107:11,15 114:12
graphic 67:21           181:25               helps 230:11          huge 66:14 133:15     120:9 123:17
  122:11,24 123:15     hand 244:22           hereto 244:19         human 112:2 117:9     125:12 126:20
graphically 122:25     handful 197:4         heretofore 6:1          124:6               127:5,16,25
  218:14               handle 168:2,3,8,8    hesitant 47:19        hundreds 162:25       128:21 132:14
graphics 29:5,8,11     hands 30:23           hey 35:9 115:6,9      hyper-violence        144:10 175:7
  29:23 30:4,7,7,10    handsome 140:13         210:22 227:9          227:6               201:9 205:7
  31:2,10,21 32:12      140:16,21              228:19                                    215:22 218:19
  105:8 120:16         Hangover 199:20       high 8:3 84:10,13               I           219:3 235:2
  121:20,23 122:1       199:23 200:2,2,9       120:3 160:22,24     Ian 15:8,18 209:6   impact 36:23
  123:9,17,19,24       happen 33:18 43:4       214:22              idea 49:9 70:6        136:16 189:11,19
  124:3,8               43:14 147:3          higher-resolution       91:17 97:7 126:23   190:3 204:11
graphics/entertai...   happened 105:21         40:25 113:7           172:25 202:12       206:7 207:9
  105:10                133:14                 119:11,15             219:1             impacted 207:19
grapple 81:23          happens 9:18 65:2     highest 51:1          ideas 125:19        implemented 21:20
grappling 81:13         113:25 201:10        highlighted 227:9     Identification        22:5
gravity 25:16,17,21    happy 204:13          highly 37:1             181:20 223:8      implicitly 221:3
  29:6 30:8,17         hard 63:3 113:9       high-quality 56:11      229:7 232:4       importance 146:12
great 39:10             162:17 171:19        high-resolution       identified 235:9    important 9:16
green 146:21            203:13                 40:21 113:15          236:6 238:2         104:4,9 139:5,6,8
ground 9:1 28:22       hardware 70:9         hire 55:11 155:20     identify 234:15       139:20 142:11,12
  82:8,11               240:19,20            historian 179:17,20   identity 90:20,23     145:5,12 185:1


                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 75 of 92 Page ID #2831
                                                                                               Page 257

  204:2 205:4,20        124:5,8                52:22 170:24        involving 199:19   keeping-the-ball-...
  241:20              individual 40:5,14       186:4                 199:25 226:22      29:25
Impressive 232:17       40:16 41:12 168:9    intent 146:16           240:11           Kelli 1:24 2:5 5:13
inches 213:22           174:14 178:4           166:15,19 171:14    in-game 74:4         244:4,24
  214:22              industrial 11:8,13       174:1                 146:18 184:25    key 20:25 66:14
incidental 198:1,4      11:14,16,17 12:9     interact 184:24,24      219:7,14         kind 8:11 12:1,3,17
  198:25                13:3                 interactive 1:8 5:4   in-person 120:2      12:18,21 14:12
inclined 59:12        industry 36:21           5:18 55:17 191:8    IP 66:2 89:14        22:25 23:2 29:3
include 18:12           40:13 53:17 54:1       193:25 196:24       issue 43:22 55:8     56:24 59:21 63:25
  32:24 67:14 71:24     54:10 56:12,21         245:4                 68:14 89:22 96:24  67:2 106:2,17
  72:5,7 99:5 107:6     137:15 153:12        interchangeably         129:13 133:20,25   120:11 131:12
  127:7 187:16          154:14 155:3,8,8       54:11                 134:7,12 138:9     133:8 161:12
  211:3 235:13          160:10 194:25        interest 105:8          148:8 153:15,19    163:25 166:20,25
  236:24 242:10         197:20 207:11          172:12 173:15         155:11 156:14      180:25 185:9
included 14:13          237:17                 241:16                157:22 158:21      186:13,14,14
  103:6 137:3         infinite 69:19,24      interested 37:6         159:3,14,22,25     198:18 208:1,6
  162:23 208:9        inform 135:11            173:23 174:20         160:7 170:1,9,17   221:25 228:14
  209:17 236:22       information 22:1         244:20                171:2 178:24       241:11
includes 12:1,20        106:9 113:21         interesting 21:4        200:3 216:2,6    kinds 23:6 35:11
  71:5,9,15,18 72:1     114:1,19,23 115:7      30:11 132:7           221:7 224:9 236:1  39:12 57:6,7
  72:4 73:25 74:2       115:13 116:10        interface 30:18         236:2 241:12       61:13 127:10,11
  144:24 154:13         204:8 224:3 239:5    Internet 42:4         issues 46:6 65:19    127:12 151:13
including 98:11,15    informational          interpretations       items 77:13,14       157:15 162:21
  99:11,12,15,20        135:15,18,22,24        242:3                                    191:25 198:19
  100:10,14 183:5     informed 95:19         intersection 239:10             J          236:23 241:2,16
  191:25                201:12                 239:12              Jacob 3:19 5:12      242:9
inclusion 104:14      infringement 216:1     interview 203:16      Job 1:25           Kirkland 3:8 5:17
  105:5 106:22          216:10                 224:24              joined 172:10        5:20
  147:6 158:25        infringing 8:8         interviews 204:3,7    joke 132:23 133:8  knew 79:7 91:15,18
  235:9               inherent 149:3           212:18,19           Jose 1:15 2:1 4:3    98:22
incorporate 49:7      initial 209:2          introduce 5:15          5:2,25 243:7     knock 82:5
  49:11               injecting 100:5        introduction            245:5,21         know 7:1,2 9:22,24
increase 37:13,21     inked 90:9 91:16         187:21              Joshua 3:10 5:16     9:25 10:2 15:15
  40:17 158:22          97:11 216:7          investigate 78:7      joshua.simmons...    15:17,19,20 35:9
increases 159:13      input 39:21            investigation           3:11               39:9,11,13 41:21
independent 96:15     inputted 106:9           212:17              judge 9:7            42:1,5 44:6 45:18
  96:17               inputting 43:3         involve 19:7,10       July 244:22          45:19 48:11,14,17
independently         inside 217:15          involved 7:23         jumbotrons 110:20    48:21 49:22 53:16
  220:15              instances 28:8           22:18 24:10 30:24   jumping 226:10       54:3 56:8,18 59:1
indicate 17:6           133:18,23 160:18       39:25 53:23         jury 9:7             71:14 73:18 74:15
  171:16,16           Institute 15:3,10,21     129:12 170:18       J.K 38:17,20 39:1    74:19 77:5,21,22
indicated 172:12      intellectual 16:10       174:21 224:14                            81:4,5 84:12
indication 176:6        16:13 65:19 89:15      241:18 242:4                 K           85:25 90:5,9
indirectly 92:3,7       89:18 189:4          involvement           K 3:13               91:19 92:23 94:9
  176:3               intend 37:25 38:2        174:14              keep 28:21,23 70:6   96:5,10,19,22
indistinguishable       209:16,20            involves 17:12,15       164:3,4 181:13     98:5 116:4,13,14
  117:16,25 118:7,8   intended 38:18           108:5               keeping 28:25 29:3   120:1 121:12
                                                                     30:25 181:17

                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 76 of 92 Page ID #2832
                                                                                                 Page 258

 126:14 127:24         162:15,20 163:8        121:5 127:13           159:1 199:8,12      logic 237:24
 128:2,3,23 129:17     217:8,9                146:20 161:5           200:5,10,12,16      logos 67:22
 129:19 130:12       largely 49:4             164:9 182:22           201:2,7,18,23       long 31:7 33:25
 131:8 133:17        larger 64:10,11          185:21 192:2           202:8 214:15,18       56:5 69:3 70:3,8
 142:1,5 152:13,21     111:3 160:15           206:23 234:6           214:23,25 215:6,7     145:2,16 182:19
 158:10 165:3,5      larger-than-life      level 8:3 17:20 18:2   life-sized 107:25      look 14:8 27:10
 169:1,7 171:5         64:9                   29:22 31:9,23          108:11 109:5,13       51:18 62:22 66:4
 177:3 179:19        large-scale 160:16       69:15 109:24           109:25 110:12         67:15,23 95:13
 191:15 197:9        laughing 36:2            146:2                  111:9,16 112:16       103:12,13,23
 198:1,11 199:13     laundry 66:14         levels 180:20          lights 65:6              104:10 119:13
 202:1,15 205:21     Law 2:3 3:3 5:9,23    Lexington 3:9          likelihood 145:18        120:17,18,24
 205:22 207:18       lawful 6:2            library 237:5          likeness 104:2           121:1,2,10 123:7
 208:15,16,17        lawsuit 199:14,15     library's 237:7,10        108:22                123:9,20,21 124:8
 213:16 215:23,24      199:25              license 65:16          line 27:5 57:4 68:2      133:21 134:4,5,22
 218:2 219:16        lawyer 190:19            178:12 195:25          68:3,3,4 72:2         135:3 138:14,25
 226:2,8 227:7,17    lay 64:2                 196:2 199:16           213:1 214:11          144:19 146:12,13
 230:5 233:3,4       layperson 117:15         200:19 201:13,15       224:5 245:6           149:12 150:24,25
 241:9                 125:1                  201:25              lines 218:24             151:3,4,10,17,18
knowing 42:22        layperson's 16:16     licensed 32:24         link 105:23,25           159:7 160:20
 49:12,25              128:5 153:6            201:6,17,22 202:7   links 234:19             161:22,22 162:1
knowledge 26:11      LA's 199:3               202:10,19,25        lips 121:12              163:1 166:25
 63:18 76:4 96:16    lead 101:6 159:25     licenses 89:14         list 22:20 23:7 31:6     175:13 181:24
 96:18 101:10        leading 150:16           200:21                 31:10,12 33:9         182:22 210:21
 137:14 153:6,11       238:23 241:21       licensing 39:11           45:19 60:23 62:17     215:2,9 220:12,19
 154:13 155:2,15       242:6                  54:21 89:15,19         62:21 66:15,17,18     223:14,25 224:25
 156:8 158:2         leads 150:3 228:8        189:4 195:4,5          134:22 135:25         225:2 230:11
 160:10 178:14       learn 18:6 21:2          196:5 199:7,10         136:3,6,9 138:16    looked 46:12 79:8
 189:24 206:10,13      47:4 241:17            200:14,25 202:16       138:24 148:5          89:25 90:3 94:18
 207:2,3,10 220:15   learned 48:22            203:4,11,12            187:16 193:12         94:23 95:10,19
 220:18 239:5        learning 20:23        life 33:3,8,11,12         196:13,16 227:21      150:20 151:10
knowledgeable          66:19,20               58:24 59:1 60:17       234:24                162:15,19 163:3,3
 191:22,23           leave 35:10              60:18 64:10,11      listed 92:16 188:1       167:3,10,11
known 10:22 14:21    leaving 159:12,21        72:21 73:13 79:8    lists 135:6,10           206:20 210:17
 101:24              left 34:15 42:14,15      90:3 99:1 101:12       226:25                236:3,9 241:10
knows 131:9            242:22                 103:13,19,24        literally 70:1         looking 47:22 95:3
Konami 42:17,18      legal 5:12 16:20         104:8,10 111:25     literature 212:3,9       111:5 144:25
 42:18,22,24 43:3      17:2 199:15            112:17 116:25       litigation 7:16          162:22 189:18
 43:10,17,20 44:7    lends 157:16             117:1 118:20,24     little 23:22 57:9        213:17 228:5
 44:10               Lesnar 78:20,23          119:8 121:24           104:20                232:25 235:15
Krasik 3:15 5:20       79:1,17                122:7,10,19 123:1   lives 25:23            looks 25:8,9 26:15
K&L 3:14 5:20        letters 10:25            123:3,7 124:9       living 38:23             41:3 103:19,24
                     letting 94:9             142:25 143:6        LLP 3:8                  104:10 120:13,20
         L           let's 10:19 26:1         144:9,19,25 145:2   Location 229:22          121:9,11 122:4,25
L 3:10,13              29:12 59:15 64:2       145:15,16 146:9        230:19 231:16         123:2,6 146:7
LA 1:10 198:9,11       65:18 82:23 84:15      146:13,16 149:13    locations 17:18          152:2,3,4,14,15
large 52:7,11 54:6     88:14 94:23,24         150:5,13,20,25      log 4:12 181:13,15       152:15 159:1
  113:17,18 162:11     115:3 119:20           151:4 152:15           181:23,25 182:5,6     172:3 204:25


                            TransPerfect Legal Solutions
                        212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 77 of 92 Page ID #2833
                                                                                              Page 259

  225:1 231:21        main 182:8 207:13     74:7,14 82:17         143:13 149:25       message 128:25
loose 113:21           234:20               101:16 102:13         154:11 156:2        met 7:3 15:22 34:4
  171:24,25           maintain 146:2       materials 17:7 73:3    160:24 162:14        34:10,25 121:7,13
Loosely 125:22        maintained 70:3       92:8,11,12,15,18      164:23 166:16        197:22
lose 114:15           major 11:2 183:20     93:4,8,9,11,13,15     170:23 173:8,11     method 107:1
losing 29:4 114:1     majored 11:3,11,12    93:18,20,21,23        173:12 174:3         157:11,13
loss 114:24           majority 34:12        94:15,19,19,20,21     175:4 178:18        methodology
lossless 114:5,9,13   maker 37:9,12,17      94:24 95:1,6,11       184:17,21 195:10     164:16 237:13,21
lot 11:24 13:1        makers 37:3           95:19,22 96:8,12      198:19 205:5        methods 107:19
  20:21 25:1 31:15    making 38:9 39:3      97:1,2 107:3,22       208:4,21 209:18      158:16 161:24
  52:14 53:23 56:1     39:16 40:9,20        126:24 134:21,23      217:10,14 218:5      164:1,2 234:17
  57:19,20 64:20       49:10 52:11,21       187:17 227:8          218:16 227:19       metric 63:8
  65:1 66:11 67:21     75:13 99:6 102:10    236:25 237:8,9        243:3               metrics 218:10
  71:24 72:4 93:11     120:21 147:5        Matt 33:15,15         meaning 211:15       microeconomics
  129:6 130:24         150:24 166:23       matter 5:3 18:24      means 3:10 5:19       11:25
  131:13 172:24        205:19 216:9         20:5,11 49:20         9:11 49:14 55:12    mind 24:24
  179:18 189:24        227:25 228:6         67:6 105:11 145:9     62:4 66:11 104:13   minimal 208:20,22
  197:3,20 217:16      241:16               145:11 159:20         140:4 155:8         minute 228:7
  217:17,18,23        man 36:2              180:12 184:8          184:14 227:13       minutes 88:14
  223:18 227:17       Mankind 80:13         238:21 243:1         meant 184:22         Miranda 3:10 5:19
  228:11 239:22        81:2                matters 146:7         mechanics 82:16      miranda.means...
  241:6               mark 181:16 229:3     206:12 217:1         medal 83:5            3:11
lots 25:7 33:4 54:5   marked 181:19         221:20,21            media 130:25         mischaracterizes
  63:16 174:17         223:7 229:6 232:3   McMahon 64:22          167:21 190:12        48:7 94:1 117:4
  180:15 185:17       market 2:4 3:4 5:9   mean 6:22 11:15,16     191:8                138:1 145:20
loud 228:11            49:24 50:3,14        13:11 17:20 19:1     medium 36:9           148:2 236:14
Louis 1:3,17 2:4       114:6 193:24         19:11,14,15 23:2     meet 33:25           missed 78:21
  3:5 5:7,10 244:3    marketing 11:25       23:11 24:19 25:13    meeting 34:12,16     misses 221:5,16
low 61:24 208:23       133:16 189:8         29:9,11 32:7          34:17 35:18,19      misshaped 145:24
  208:24,24            190:15 191:3,7,10    39:12 40:24 43:2      121:23              Missouri 1:17 2:4,8
lower 116:24 118:3     191:12,13,16         43:10 46:11 47:25    Mellon 186:12         3:5 5:10 244:2,25
  118:19               192:3,6,9,12,14      51:15 52:10 53:4     member 196:13,15     mixing 113:10
lower-end 120:4        192:16,17 193:18     53:25 54:2 57:18      196:18              mobile 241:8,11
lower-resolution       193:20 194:3,12      57:19 58:2,22        members 89:1         mode 69:8,12 76:10
  113:16 119:12,13     227:8                61:2 63:13 64:5,5     91:11                84:2,3,6 85:2,6
low-resolution        marking 189:9         66:14 67:10 69:2     memory 112:19        models 25:14
  40:22               master's 14:1,6,16    69:6 70:1,13          126:10              modes 83:24
loyalty 165:12         14:17,20,20,22       75:11 81:15 85:20    mention 96:7          217:18
lunch 35:11 179:7     mat 82:12             86:15 89:25 91:10    mentioned 20:6,12    moment 80:3 87:10
                      match 64:16 65:5      92:12 98:19,20        22:10 24:5 79:25     120:19 155:5
        M              66:24 74:17 75:2     100:21 103:9          80:2 97:16 101:3     158:17 164:5
M 6:4                  75:8 82:14,21,22     104:7,15 106:4,5      212:21 235:19        184:3 185:8,23
machine 244:12         82:25,25 83:9        111:20 112:22         240:5,14,19,22       209:25 215:21
mad 203:23             86:5,6,7,11 97:22    116:2 118:24         mentioning 46:7       241:15
magazines 42:4         145:16 148:24        119:22 125:9,22      menu 77:13           moments 86:16,25
magic 26:11,11        matched 145:3         131:22 135:7         merchandise           87:12 214:20
mailing 196:13,16     matches 69:7,11       136:8 137:6 139:6     139:18 165:10       money 40:21 63:14


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 78 of 92 Page ID #2834
                                                                                            Page 260

 99:10,18,24 100:2   137:2 158:9        non-fans 62:9           118:21 120:3        oh 12:10 14:14
 126:18              176:21,24          non-professionally      136:24 137:5,25       34:25 36:2 39:9
months 193:2,5     necessary 163:12      239:19                 143:17 145:7          56:7 60:5,22
morning 6:6,7      neck 229:20 232:18   non-verbal 11:21        156:16 157:24         96:13 105:2,20
motion 29:6          232:23 233:2,5     non-video 14:11         167:8 174:2           106:3 120:13,18
mouse 30:23        need 9:9 41:22        23:15 66:4             189:22 190:5          120:20 130:12
mouth 206:18         43:23 65:16,16     normal 85:6             211:17 223:3          213:16 234:24
move 41:23 67:16     66:3,6,9 67:9,13   normally 106:25       objection 17:2        okay 6:16 10:8,20
 81:8,13,17,18,19    67:15 117:17       nose 138:5 145:23       37:23 44:4 46:25      11:14 13:14,19,24
 121:13              126:7 146:17        146:3,4                48:7 61:14 91:4       18:4,23 19:17
movement 53:6,9      151:3,22 152:8     notable 150:11,12       93:25 97:5 101:13     28:6 32:21,23
moves 59:22 66:7     161:2,8,18,22       242:10,11              101:17 102:7,19       35:1 55:16 76:25
 79:15 81:25         163:8 210:1        Notary 245:25           103:8 108:14          100:8 105:20
movie 80:18 199:13 needed 115:14        notice 2:2 6:1          109:7,18 110:2,15     111:25 112:9,15
 199:20,24 200:12    237:19             notion 23:14,17,19      120:5 122:15          115:2,8 117:6
movies 27:19       needs 9:13 67:18      24:21 31:25            128:11 140:18         129:15 148:22
 199:23              67:23 101:19       novels 26:4,10,16       145:19 148:1          158:19 161:14
movie's 199:25     negative 159:9        26:20 27:8,12          150:7 155:25          178:25 179:3,23
 200:7               204:18 205:11       39:2                   156:6 158:13          182:22 184:20
moving 88:11         206:1,4,5,17       November 224:7          167:17 202:22         185:24 191:20
multiple 13:19 41:8  207:6,7             224:18                 231:5 236:13          200:23 210:2,5,22
 109:20 235:20     negatively 206:6     nowadays 81:5           238:23 241:21         216:24 217:5,7
Multiples 109:17     207:9,19            121:5 168:24           242:6                 218:6 219:14
murdering 226:23   negotiated 195:25     181:6                objections 94:16        223:10 224:16
 227:21              196:2              nuggets 186:3           95:9,17,25 111:12     232:15 233:13
music 73:25        neither 168:7        number 25:11            111:18                240:19,25 242:2
myriad 151:21        221:11              69:24 71:21          objective 123:11      old 45:4
                   network 236:21        112:25 136:17        obligations 127:12    Olympics 83:4
         N         never 64:9 69:25      141:10,13 160:17     observing 83:6        once 59:2 60:7
N 3:1 4:2 6:4,4      130:5 134:6         163:8 164:6          obstructed 87:15        105:17,20 126:5
name 5:12,16 7:11    136:16 174:6        167:21 173:24        obstructions 86:12      235:9
 14:7 25:11 39:10    188:17,21,24        175:15,17,24         obtain 105:23         ones 56:20 57:4,5
 42:13,16 45:11,23   189:10 196:16,20    176:5,14,16,20       obvious 183:5           61:1,4 68:23,25
 80:8 136:9 179:19   197:1 199:2         177:15,17 195:1      obviously 30:22         80:14 127:21
 188:2 190:18        202:10 203:19,20    212:3,9 214:22         33:23                 217:10 234:20
 200:17              203:24,25 205:5     220:6,9 236:3        occasion 105:6          236:10
named 6:1 45:10      222:21             numbers 52:11         Occasionally 83:13    one-to-one 108:9
 179:21            new 3:9,9 84:15       71:21 172:9          occurring 241:14      online 70:2,2,9
names 135:25         146:4 147:1        numerically-based     offer 209:17            166:22 184:14
 136:3,6,11 138:24   217:22 245:2,2      211:13               offhand 189:17          191:23,23 193:25
narrative 84:6     newcomer 84:17                               234:22                194:2,6 206:5,13
narrow 226:4       newer 61:1                    O            office 35:9 121:8       206:18 207:3
nature 7:16        newest 218:19        O 6:4                 offices 2:3           open 228:14
necessarily 20:19  nine 193:2 211:1     oath 6:3 9:7 244:10   official 197:13,14    open-world 226:20
 22:14 28:4 51:1   nitpicky 70:17       object 32:8 37:15     off-the-cuff 120:23   Operations 12:1
 83:3 94:4 108:2,9 noise 65:6             43:8 51:5 90:21     oftentimes 29:10      opining 220:25
 114:3 130:10      non 46:13              101:20 112:21         102:1               opinion 36:5,7 52:7


                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 79 of 92 Page ID #2835
                                                                                              Page 261

  93:19 94:18,20      90:9,15,16 91:15    Orton's 86:21         papers 239:22         patent 7:22 8:7,9
  95:14,18 116:19     91:18 96:23 97:11     99:12 103:6 104:1    240:10,16,20         pattern 22:4
  128:4,5,6 147:12    98:12,22 99:5,11      107:5 109:5,13       241:22,24 242:15      152:11
  147:19,20,21,22     99:16,20 100:10       115:24 138:9        paragraph 182:23      patterns 21:10,12
  153:4 154:10        100:15 101:11,15      141:4 142:17         225:7 228:5           21:13
  155:1,14 156:5,13   101:24 102:9,12       143:11,14 148:9     parallels 228:17      pay 54:13,15 55:10
  157:25 158:4,8      102:14 103:19,23      148:20 150:10,11    part 12:20 13:2       paying 55:12
  159:17 160:9        103:23 104:5,6,10     152:1,25 153:25      24:16 27:6 30:10      126:24
  171:10 177:24       106:21 107:21,23      155:12 156:14        31:17 34:24 35:18    peer-reviewed
  178:2,3 204:10      107:24,25 108:11      157:23 159:20        43:1,19 44:18         163:18 164:15
  205:5,16,22,22      108:17 109:25         160:7,12 174:23      62:10 86:13 87:15    Pennsylvania 3:15
  210:18 235:18       110:4,5,12,13         175:1,5,10,22,24     88:2 90:22 91:2      people 29:10 30:12
opinions 93:17,23     111:9,10,16,17,24     177:12,21 204:10     92:19 103:19          34:17 38:1,4
  94:14 95:7,23       112:17 118:24         208:3,8,17 215:10    104:1 109:19,22       39:24 40:3,5
  116:16 155:23       121:7 123:14          219:6 222:7          115:25 116:7          41:18 43:5,7
  156:4 157:20        124:5,6,9 128:25      229:16,20 230:7      122:5 124:24          45:19 46:7 47:4
  159:11 167:2,6,10   129:17 133:15,19      232:16               133:15 140:15         47:10,14 53:23
  167:15 169:15       133:24 134:6,10     other's 21:3           141:1,4 142:10,21     54:3,13,16 55:12
  209:13,15,16,19     134:17,25 135:1,2   outcome 82:25          142:23 146:14         70:16 76:5 87:19
  209:21 210:13       137:3 139:4,19,21     244:21               152:1,4,5 157:13      90:14 104:13,22
  235:16 236:11       139:23,25 140:2     output 110:19          159:4,19 176:10       107:16 117:1,21
  237:13,21 238:3     140:11,13,20,23     outside 35:16 36:23    183:3 194:3           117:22 125:14
opponent 85:23        141:10,20,22          81:9 104:12,19       199:24 203:16         132:20 137:18
opportunities 18:2    142:3,5,21,22         205:12 223:1         210:18 219:7,15       143:19,24 144:7
  39:11               144:13 145:23,23    out-of-wrestling       229:15 237:15         144:10,10,11,18
opportunity 66:19     146:15,20 147:1       80:22                240:6,22 241:23       144:20 147:9,15
  66:21               149:8,10,12,12,17   overall 115:25        partial 164:18         148:4 149:5,11
opposed 30:9          149:23 150:5,13       116:7               partially 28:4         161:2 164:24,25
  214:22              150:20 151:10       overarching 99:8       30:21                 165:15,18 166:23
opposite 185:10       152:25 158:20,25      145:4 159:12        participants 20:22     166:23,24 172:10
  204:17              159:8 167:22        overlap 14:5 25:1     participate 126:1      172:11,17,24
optimization          168:23 169:6,17     overlapping 27:25      126:15,22 127:20      173:1,4,6,7,9,17
  125:11              169:22 171:1,8,21     28:4                 194:5                 173:19 180:17,18
optimized 125:6,8     175:6,17 176:14     overly 228:12         participated 45:6      181:1 184:10,13
  125:9               176:17 177:4                               192:13                187:24 188:25
order 35:10 99:18     178:9 203:16,18             P             participates 127:3     192:15 194:5
  106:10 177:2        203:19,20,24,25     P 3:1,1               participating 18:20    199:7,11 200:15
organization 168:4    204:13,19 205:1,2   page 182:23 224:1     participation          201:1,25 207:23
  186:15              205:7 206:2 207:8     224:16,23 225:20     126:17,25             211:12 214:12,13
organizations         207:16,22 210:23      225:21 226:11,11    particular 12:23       226:6 228:17
  172:11,13           216:7,16 222:16       227:16 229:16,18     44:22 170:21          239:6
organize 182:10       224:19,24 225:7       230:11 245:6         178:8                people's 20:24
original 229:25       225:21 226:22       paid 54:17 55:2       particularly 63:20    perceived 241:4
origins 44:7          227:11 228:17         126:21 127:4,5       181:10               percent 67:20
Orton 78:13 80:4      229:25 230:2,18       129:18 130:2,3,5    partly 58:6            219:20
  85:22 86:10,13,16   232:16 233:4          130:6,9             parts 28:16 230:6     perfect 119:20
  87:7,24 88:10       235:2               pan 213:24            party 224:12          performed 239:25


                           TransPerfect Legal Solutions
                       212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 80 of 92 Page ID #2836
                                                                                                 Page 262

performing 54:4         107:9,13,16,21,23     47:2,4,8 49:23         41:18 47:11,16,24    175:18 176:1,6,8
period 61:22            117:24 119:9,11       56:25 57:13,24,25      58:8 62:18,25        176:18 177:17,20
 244:18                 119:12 124:19,24      58:12 61:13,25         70:6 76:5,9,13       212:10 215:10
permutations            125:5,14 138:3,5      66:10 68:20,23         79:17 81:7 85:5      241:13
 69:24 70:21            138:7 199:11          69:1,3,5,10,11,12      85:18 86:15 120:9   population 161:3
person 25:9,10,10       200:15 201:1          69:13,16,20,20,25      120:12 132:21       portion 165:22
 27:24 32:8 34:6      photography             70:1,2,4,10 72:17      182:12 183:17        221:15,16 222:7
 45:6 55:2 63:25        124:15                75:19,19,21,24         225:8                222:12
 64:2 84:14 109:5     Photoshop 124:11        76:5 78:12 85:23     plays 75:22 76:3      portrayal 204:20
 109:13 112:2           124:14,17 125:10      110:19 112:8,10        95:3 112:13          205:8
 119:22,23 133:19     Photoshopped            133:10 153:7           140:17 206:14       positive 47:18
 139:20 142:4           124:16                182:8 183:25           207:4                204:16 227:25
 157:4 159:8 162:2    physical 73:6 172:7     194:5 213:7,9,10     PlayStation 120:10     228:3
 175:10,12 196:19     physics 31:13,17,21     213:12,14            PlayStation-era       possible 69:10,13
 200:4,6 201:6,7        67:17,18 181:10     played 23:20 57:21       61:4                 69:16,19 70:17,18
 201:18,23 202:8        183:5                 58:2,2,5,6 60:21     play-testing 49:15     70:24 76:4 103:7
 203:11,12 211:24     Ph.D 5:25 15:7          61:3 68:7,10,19      please 5:15 201:19     129:21 172:21
 222:17 237:17        pick 81:10 121:10       68:22 69:8 70:19       238:21               182:10 197:21
personal 36:5           210:24 235:25         74:19,20 76:17,19    plot 199:25            205:10 209:1
 56:23,24,25 57:3     picture 29:12,19        76:21,23 78:9,13     plus 72:8             Possibly 53:4 68:10
 63:17 91:2 156:5       113:15,16,17,19       78:14,18 79:9,25     point 34:13 43:15      179:16,18
personality 139:24    pictures 89:25          80:1,2,9,11 84:2,3     114:16,23 117:14    post 129:18 185:4
 140:1,7 142:7,9        102:3 108:6,6         85:8 95:2 97:20        123:11,23 145:4     posted 182:14
personally 36:12        138:17                134:23 168:19          151:12 164:8        poster 144:2
 63:4 75:21 140:14    picturesque 232:17      180:21 210:18          185:11 196:13       potential 169:14
 142:5                piece 65:15             212:21,23 213:2,4      201:13 218:22        198:25
personas 59:24        Pittsburgh 3:15         213:6,12 214:14        221:5,16 227:7,14   Potter 26:2,2,3,6,6
person's 157:5        pixels 114:16,19      player 22:1 30:14        228:6 241:8          26:7,9,14,19,20
perspective 13:9,10     115:4,4,4,8,10,10     30:20 43:21 48:5     points 58:4 72:15      26:23,23,25 27:1
 99:3 180:2,5,6,10    place 50:16 64:17       49:10,11,19 63:18      164:6 165:15         38:16,18 39:2
phone 34:8 35:18        78:4 106:25           76:1 86:23 110:23      181:5 227:5         power 145:17
photo 118:10,14,19      170:20 244:8          112:13 136:21        policies 45:14         146:16 169:6,11
 124:13               placed 97:12 106:4      137:16 184:23        politics 172:20,23    practical 49:14
photograph 106:6        200:8 215:21          215:16 239:7,12        172:25 173:2        practice 14:8
 106:7,8,18 114:1       244:10                239:15 242:3,8       Pong 218:7,8,9,12     practices 155:9
 115:19 117:7         places 67:22          players 43:16,18,24    Pontificia 10:21      predetermined
 119:13,15 120:4      Plaintiff 1:6 5:23      48:15 49:15,21       pool 161:2             83:1 163:11 164:8
 201:7                  6:20,25               67:3 70:3 72:17      popular 37:5 80:16    prefer 57:12 58:8
photographed          Plaintiffs 3:3          81:7 132:13 133:2      81:5 140:3,4,16      58:12 62:25
 104:22               planned 21:1            135:25 136:7,8         141:2,5,9,14,24     preference 56:24
photographer          plateaued 123:25        146:19,24,25           142:1 168:23         63:18
 124:22               platforms 224:6         215:18 216:20          171:21 177:4,5      preferences 239:7
photographers         plausible 22:15         239:19 241:5           210:23               239:15 242:3
 124:18                 38:21 128:22          242:9                popularity 127:15     preparation 34:8
photographing           174:12 177:5        player-centered          139:12,13 141:18     34:25 35:4 79:22
 73:1                   220:9                 49:8                   153:1,14,18,25       79:24 80:9
photographs 107:5     play 42:21 46:24      playing 29:2 36:12       171:16 175:2,9,11   prepare 33:13


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 81 of 92 Page ID #2837
                                                                                                Page 263

 34:23 35:3,13        probably 33:6          197:24                134:21 244:18          98:12,16 99:5,6
preparing 34:20        38:13 53:14 61:1     professorship 6:16    providing 116:20        99:15,19 100:9,12
 60:13 68:21 80:5      64:13 66:13 67:24    profit 37:25 38:2,6   public 7:18 91:9,10     105:14 113:22
 203:17 212:22,23      70:25 88:6 121:6      38:9,15,19 39:4       91:12,16 204:14        125:6 135:15,17
presence 35:16         135:14 162:16         40:9 41:1,13          205:2,17 245:25        135:18,22
present 3:19 21:5,9    169:4 186:15          170:25               publication 135:23    purposes 97:24
 34:10 218:20          198:7 219:9          profits 37:13,22      publicly 7:21 204:8     100:13,14,17
 239:23               problem 123:4          41:9 158:22          published 42:4          181:17 239:9
presentation 22:6     problematic            159:13,25 222:13      72:1 186:6,9         pursuant 2:1
 22:13                 151:11               program 11:4,16        188:10,17,21,24      put 24:2 37:7 39:1
presentations         proceedings 8:17       12:13 106:10          189:3,7,10             41:17 42:24 43:14
 20:22 22:17,20        88:19 105:13          124:13,14 219:21     publisher 186:11        43:23 56:19 66:22
presented 21:10        179:8 234:10         programmers            186:16                 68:17 77:15,25
presently 6:10         238:12 244:7,9,11     54:10 219:4          pull 59:22              125:6 146:23
press 42:8 131:13     process 25:14         programs 14:15        purchase 51:24          153:20 187:21
 131:16,19,24          106:25 108:5,7,10     18:13,24              62:7 63:10,21          193:15 222:17
 132:3,5,8,10          108:22,24 109:20     projects 174:15        143:12,16 148:6        235:16
 186:9,10,11           110:11 111:8,20       192:17                165:7,17,23 170:8    puzzle 183:10
 204:20 206:4          111:21,22,24         prolific 16:8          170:11 174:7         P.C 3:3
 207:7                 112:5,7,19 113:24    promote 133:20,24      180:16 189:1         p.m 179:12 234:8
presumably 55:4        116:11 124:25        promotion 130:9        225:16                 234:13 238:10,14
 123:8 174:22          201:20 236:15,16     promotional 126:1     purchased 98:21         243:9,11
presume 97:13         processed 107:10       126:15,18,22,25       98:21 166:6 178:8
pretty 16:5 24:13      107:12,13             127:3,7,20 128:9     purchaser 51:4                 Q
 33:5 110:20          produce 55:13          128:13,17 133:11     purchasers 143:15     qualify 35:7 82:19
 154:17 226:3          56:11                 135:17                146:3 147:4,13       qualitative 221:23
 235:4 239:2          produced 129:15       property 16:11,13      148:12,23 154:2,8     222:4
previous 121:1,3       129:16                65:19 89:15,18        154:18,23 164:22     quality 29:22 40:17
 122:4                product 194:16         189:4                 166:2,6               117:8 118:3 119:9
previously 122:3       227:17               proportion 169:16     purchaser's 174:1      120:15,16 163:18
 155:16               productive 139:16      215:8 222:10         purchases 52:11       quantitative
previous-game         products 125:16,17    props 82:2             147:5 169:16,17       221:24 222:1,2,6
 122:5                 153:8 165:11         prospective 160:6     purchasing 145:10      222:9
pre-existing 24:2      174:20 206:15        prostitution 226:23    145:17,17 146:16     queries 234:18
 166:7                 207:5                 227:20                147:17,23,25         question 10:4
pre-formed 235:18     professional 2:6      protect 16:22          149:2,24 150:3,16     15:14 17:4 19:18
primarily 166:6        71:15 72:20,25       provide 10:11,23       150:22 154:11         30:11 35:7 36:3,6
 184:1 231:22          73:6 84:10 90:16      17:1 22:1 50:4,10     166:11,15,19          36:24 41:1 44:13
primary 52:20 53:1     91:8 107:17           57:8 63:16 74:4,8     169:3,5,11,12,14      48:11,12 51:17
 148:6 166:11          124:15,19,23          160:11 202:20         169:23 170:2,19       52:16 58:6 61:16
 183:24 185:12,14      195:6 196:21          209:20                171:13 174:16,20      61:23 62:23 63:3
 192:11 239:18         197:15,25 198:6      provided 71:23         178:20 180:1,5,6      65:20 67:7 70:5
prior 34:4 57:24       198:21 199:2          77:2 92:1,2,8,12      180:9 187:13          95:16 99:3 100:7
 58:9 80:9 173:18      228:13 244:5          92:15,18,20 93:2      188:4,8,14 207:15     100:9 110:16
 213:2 218:15,21      professionals 46:19    93:5,6,8,11,15,19     208:2,19 211:15       111:6,7 120:1,7
 244:10                197:20                95:11 97:1 105:22     212:4                 123:13 128:20
pro 84:16             professor 6:15         106:1 107:3,8,23     purpose 97:4,12,21     141:6 149:15


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 82 of 92 Page ID #2838
                                                                                                 Page 264

 154:21,22 158:17       228:17,21 229:19      145:3,15,16 146:9     127:22 162:16        receives 30:20
 159:13 161:4           230:2,18 232:16       146:13,16 149:13      171:19 179:22        reception 133:2
 166:4 175:12,16        233:4                 149:23 150:5,6,13     184:7 203:11         recess 8:16 88:18
 176:16 177:3         Randy's 232:18          150:20,25 151:4       210:23 213:22          179:7 234:9
 184:20 200:22,24     range 213:21            152:15 159:1,23       220:6                  238:11
 202:4 203:21         ranked 231:4,19         183:6 199:8,12      Realtime 2:7 244:5     recognition 40:13
 205:13 206:25        ranking 230:15,18       200:5,10,12,16      real-life 33:5 77:19   recognizable
 209:24 225:3           230:21,22,25          201:1,7,18,23         104:5 112:2            139:20,21
 226:1 228:8,10,19      231:6,11,13           202:8 214:15,23       148:20 222:16        recognize 26:19
questions 9:3,10,23   ranks 230:7             214:25 215:6,7      real-world 25:10       recollection 220:13
 10:1 126:8 161:23    RAW 224:4,6           realism 20:1,6,13       25:14 27:23 32:7     record 7:18 8:14,19
 179:23 238:7,18      reach 159:3,23          22:6,11,15,18         73:20,23 74:14         88:17,21 158:7
 242:18 243:5           163:19 164:4,8        24:25 25:5,13         82:17 88:4 104:13      175:22 179:6,11
quickly 81:14,15        177:9,14              27:13,25 28:25        119:17 120:2           224:17 229:9
quite 144:16          reached 159:17          30:3,9 31:5,24        135:1 152:25           234:8,12 238:8,9
quote 231:14            163:24 175:14         52:17 65:10 67:13     181:3,4                238:14 243:8
quotes 11:20 66:10    reaching 95:7,23        87:16 97:18         reason 10:10,13          244:11
 184:15,16              167:6,15 237:13       100:18 101:6          39:2 41:10 51:9      recorded 9:4
                        237:21                118:10,10,14,15       51:13 63:10 69:16    recording 244:14
         R            react 49:16 50:6,12     118:19 122:11,25      69:21 76:2 103:18    records 35:20
R 3:1,5 244:1         read 33:20 46:11        123:15 181:5          132:24,25 137:7      recreate 29:1 30:13
random 237:17           89:16,17 131:10       183:12,15 184:5,7     141:1,4 142:10         30:21,24
Randy 78:13 80:4        131:19 158:3          185:2,7,11 186:21     147:18,23,25         recreated 108:21
  85:22 86:10,16        182:18 211:21         188:25 241:19,23      148:6 174:15           109:14,25
  87:7,17 90:9,15       228:7,10 235:11       242:5,12              188:25 219:24        red 115:5,5,11
  91:18 97:11 98:22     235:11 237:23       realistic 25:18,21    reasons 58:8,11,14     REDIRECT
  99:5,15,20 100:10     238:1                 26:8,10 27:1,18       62:24 128:18           242:19
  100:14 102:9,14     reading 234:2           29:6,11 50:19         143:15 144:11        redirected 242:21
  103:19 104:1        real 25:6 26:12         52:17 53:11 65:8      173:10 174:17        redone 158:12
  106:21 107:25         28:13,14,14,16,20     65:24 66:1 67:8       177:4,5 180:16       reduce 107:25
  108:11,17 109:25      29:13,20 33:3,8       67:10,18 71:2         181:9 185:19,20        113:8
  110:4,5,12,13         33:11,12 72:21        87:19,22 98:9,13      241:14               reduced 109:6,10
  111:9,10,16,16,24     74:7 75:2 79:8        98:16 99:7,17,21    rebuttal 209:3,5         215:3
  112:16 118:24         87:20 90:3 99:1       100:3,11,16 101:9     243:1                REF 245:5
  121:7 123:14          101:12 103:13,19      104:22 115:19       recall 13:17 15:25     refer 21:14,18
  124:4,6,9 128:25      103:24 104:7,10       121:20,22 122:2       19:9 22:12 34:14       36:19 37:4 73:2
  129:17 133:15,19      111:25 112:16,17      122:25 123:3,6,10     35:14 56:3 78:17       184:11 217:4
  133:24 134:6          116:25 117:1,7,16     123:16,18,20,24       78:25 79:19 84:5       222:15
  140:2 142:21,22       117:24 118:1,20       124:4 143:3,9         84:13,20,24 85:14    referees 73:16
  144:13 146:20,25      118:23 119:8,14       149:9 151:10,11       94:10 96:9 126:23      83:18
  149:9,23 150:5        119:19,22,24          151:22 183:4          129:16 131:19        reference 32:7 92:9
  151:9 152:1           120:14,19,20        reality 82:24           134:1 170:4            126:7 214:3
  158:25 159:8,20       121:2,3,16,23,24    really 30:15 31:7,7     199:18 213:16        references 239:13
  167:21 168:23         122:7,9,19 123:1      36:18 45:4 49:20      233:23 234:22        referent 32:1,3,3,6
  169:6,17,22 178:9     123:3,7 124:9         53:15,16 54:6,6     receive 18:23          referred 168:5
  207:16 210:22         142:25 143:5          57:22 70:17 95:1      131:12                 204:21
  222:16 224:19         144:9,19,25 145:2     100:6 121:9,11      received 17:17 73:3    referred-to 181:19


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 83 of 92 Page ID #2839
                                                                                               Page 265

  223:7 229:6 232:3   relies 237:15            128:14,24 129:5,7     183:4               163:6,7,14,20
referring 20:8,9      rely 162:12 233:16       129:11 133:19,21    representative        164:11
  35:8 77:14 173:14   relying 93:16 223:4      134:2,4,18 135:5      48:10,15          reviewing 236:11
  212:24 228:16       remember 7:11,19         138:13,23 139:1     represented 105:24 reviews 46:18,22
refers 11:17 24:1       19:25 20:3,5,10        146:17 152:6        representing 5:17     47:5,23 48:4,10
  25:5 49:9 230:12      20:11,16 22:9,10       153:20 159:6,16       5:21,23 168:9       48:14 161:15,19
reflect 97:21           22:16,21 42:13         160:2,11,15,18,20   reputation 56:14      161:21 162:19,22
reflecting 98:1         51:19,21 60:8,11       167:2,4,7,14,21       56:15,17            163:3,4,9,13,19
regard 30:3 46:23       60:25 61:5 62:15       169:20,24 170:3,5   requested 244:16      164:2,3,11,13
  62:13 71:6 86:12      62:21 68:11 77:12      170:7 171:20,25       244:17              166:21,21 239:18
  146:11 166:14         78:19 80:8 105:15      173:13,22 175:20    require 125:17        239:19 242:9,9
  177:17 183:20         105:16,22,25           177:10,11 178:6     reread 184:18       right 5:1 8:12 16:2
  222:10                106:17 126:3           203:17 204:22       research 12:2 14:9    16:8 17:10,13
regarded 16:1           129:1,4,6 135:5        206:21 207:5          46:11,18 49:24      18:18 19:13 25:15
regarding 166:19        139:2,3 160:17         208:11,14 209:2,3     50:3,14 153:17      32:5 36:17 37:2
  204:10                167:20 168:20          209:3,8 210:9,14      157:8,15,16,20      37:10,14,22 38:4
regardless 86:3         223:16,19 233:25       210:18 211:4,6        161:4,12,20,23      40:7,10,13,22
regards 182:9           234:2,3,4              212:16,20,22          164:2 211:21        41:6,13,19 42:1,6
  216:11              remind 62:16             213:3 215:12          236:21,23 237:2     42:10,14,15,19
Registered 2:5        removed 124:24           216:12,12 217:4       239:25 241:18       43:7 46:24 47:8
  244:4               rephrase 21:17           217:10 219:22         242:3               47:16 50:1,6 51:1
regular 11:19,20        50:9 99:25             220:12 222:24       researched 46:9,21    51:4,14,25 52:3
  12:5,18 211:24      replicability            223:1,13,14,21        239:14              52:11,18,23 53:3
regularly 197:18        157:14                 229:5 232:1         resolution 29:22      53:12,18,21 54:8
relate 32:10 41:1,2   replicable 156:4         233:11,22,24          40:24 113:8,10      54:13,19,25 55:6
  41:4 239:15           157:7 161:1            234:1,5 235:9,17      116:23 117:2,5      55:10,14 58:13
related 18:24 19:1    replicate 74:13          235:24 237:23         119:20,25 120:4     62:11 66:7 67:22
  27:21 28:3 32:11      156:12,17 157:19       238:2,4,6           response 9:13         68:15,18 69:20
  38:8 89:9 165:11      220:17 237:12,20     Reported 1:23           209:5               71:9,16,19 72:7,8
  189:25 192:16       replicated 155:22      reporter 2:6,7,7      responses 75:1        72:15,22 73:6,8
  198:20 219:17         157:3,21 220:11        5:13 9:11,19        Responsive 209:7,8    73:11,14,16,25
  227:8 235:7           220:15                 10:24 15:16 88:15   rest 88:15            74:5,11,20 75:3,8
relation 46:10,15     replicates 73:5,8,10     101:21 118:13       restate 111:7 141:3   75:13,17,20 77:6
  48:20 89:10 221:8     73:16                  181:20 182:17         201:19              77:20 80:6,16,18
relationship 6:20     replicating 150:6        203:22 223:8        result 170:24         80:25 81:3,8,11
  6:24 32:3 52:4,6    replication 157:16       229:7 232:4 244:5   resulted 17:22        81:14,19 82:14,17
  91:17 145:4         report 7:10,12           244:6,18,24         resulting 109:21      83:9,12,16,19,22
  173:19                19:12,16,19 24:11    reporting 132:10      results 157:14        83:23,25 84:11,19
relationships           24:18,21 28:8        reports 18:25 19:3    revenue 51:21,23      85:2,9,13,24 86:5
  127:12                35:13 51:17,18,20      33:20 125:20        review 47:7 91:22     86:14,22 87:4,8
released 181:7,8        60:14 68:17,21         209:10,14,17,22       94:2,9 96:12        87:20,25 88:11
releasing 136:17        73:2 80:1,3,5,10       209:23 210:1,3,6      162:1,3,15 244:16   89:11,19 90:6,10
  137:20                92:13,16,19,22         210:8 211:9         reviewed 89:24        90:17 91:9,16
relevance 236:2         93:6,9,16,24 94:2      234:16                93:18               93:17 95:24 96:16
relevant 210:25         94:9,11,15 95:7      represent 223:20      reviewer 162:12       97:4,12,22 98:3
reliable 236:7          95:24 106:23,24        229:4               reviewers 162:11      98:13,17 99:7,17
relied 230:15 232:1     116:21 126:6,12      representation          162:13,15,20        99:21 100:20,25


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 84 of 92 Page ID #2840
                                                                                          Page 266

101:9 102:2,6,13    172:13,17,20        rigorous 47:15        228:24,24             84:20,22,24
102:18 103:20,24    174:7,10,16,21        48:3              sake 94:25            schedules 127:15
107:17,21 108:1     175:3,6,18,21       ring 64:25 67:23,23 sale 100:6            scholarly 46:12
108:13 110:1,8,14   176:1,8,18,23,25      76:14,18 81:8,9   sales 52:7 136:18       188:17,21,24
111:11,17 112:3     177:10,22 178:5,9     82:2 179:22         136:22 137:4,12       189:3,7,10
112:11,20 113:9     178:13,17,21          214:17,21           137:13,16,19,24     scholarship 21:14
113:22 114:2,17     179:2,17 180:3,11   rings 71:13           154:2 155:10          241:18 242:2
114:20,25 115:20    181:11 182:1,11     Robinett 45:10,12     156:13 157:22       school 15:1 84:10
116:1,8,13 118:1    182:13 183:17,25    rock 80:12,18         158:22 159:1,9,13     84:13 193:7
118:25 120:25       184:2,8 185:13,22     144:3,3             159:24 160:4        science 11:8,12
121:21 125:21       186:18,22,25        role 54:9 95:2,4      170:24 177:25         13:3 14:10,18,21
126:19,22 127:4,8   187:3,6,10,20         133:10 137:16       189:12,20 190:3       14:23,24 15:7
127:24 128:4,18     188:15 189:1,12       153:7 191:20        204:11,16,16,18       105:9 157:8
129:1,3,8,15,20     189:14,15,21          193:16,17 206:13    205:4,11,15,18        236:21
129:22 130:5,9,12   190:4 191:14,18       207:4               206:7 207:9,18      sciences 14:8,25
130:14,20 133:5     193:7,13,18 194:9   roles 54:4,7          208:10 222:13       scientific 47:18
133:20,25 134:3,8   195:2 196:24        role-playing          241:13                157:11 161:1
134:12,19 135:12    197:2 199:3,17        179:17,20 186:17  sample 161:18         scientifically 48:3
135:16,19 136:1     200:5,10 201:8,11     186:19              162:5 163:8,9,10    scope 205:12
136:14,18,23        201:14 202:11       Rollins 171:6         163:11,13,23        screen 21:25 45:11
137:4,13,17,20,24   203:6,19,21,24      rookie 84:15        satisfy 65:10           85:7,11,14,15
138:10,13,20,24     204:4,24 205:4      room 242:22         saturation 164:9        86:8 88:11 106:11
140:6,11,24 141:2   207:16 208:3,10     roster 72:2,6,8,12    164:10                110:8,9,13,19,24
141:5,15,20,24      208:20,25 209:4,7     78:2 135:24       saw 87:17 133:13        110:25 111:5,16
143:1,6 144:19      209:8,22 210:7,11     136:17 137:3      saying 9:19 35:9        112:11,14 115:18
145:5,14,18 146:4   210:15 211:4,10       138:2,7,10,11,12    58:5 69:23 109:4      119:3 120:10
146:18 148:14       212:5,22 214:5,12     138:15,19,23        109:12 114:20         213:24 214:24
149:3,7,24 150:6    214:15,18,23        rosters 135:10,23     144:6 147:7,9         215:3,5
150:17 151:1,5,12   215:4,11,16,19        136:3,6,9,13,22     163:2,17 178:7,11   screens 120:16
151:24 152:6,14     216:13,22 217:8       137:12,20,23        184:4 197:11        scripted 86:2
152:16 153:2        217:13,16,19,21       138:14,21           209:19 228:21,25    search 210:20
154:2,5,19 155:12   218:4 219:8,12,15   Row 226:12,13         229:1                 234:18,18,23,25
155:24 156:5,15     219:21,25 220:4,5     227:19,19 228:3,4 says 65:21 115:6        237:5,6,7
156:22 157:1,5,14   220:7,18 221:1,3      228:24,24           182:2,23 204:24     searched 204:9
157:23 158:7,12     221:6,9 222:8       Rowling 38:20 39:1    219:22 224:5          235:2 236:24
158:23 159:4,14     223:2,13,23 224:9   Rowling's 38:17       225:12,21,23        searches 236:17,20
160:1,7,15,23       224:20,24 225:13    RPR 244:24            227:3,16,23         seasoned 84:16
161:3,11,16,20,25   225:22 226:8,24     rules 9:1             229:23 230:18       second 182:23
162:3,9,12,20,25    226:25 227:12,22    run 207:22 236:20     231:15 232:16,24    secret 45:11
163:5,9,15,24       229:21 230:9,21       237:2               233:2               section 225:2
164:12,16 165:8     231:1,4 232:22                          scale 119:20,24       Security 25:11
165:24 166:12       233:1,18 234:6               S            121:17 122:9        see 8:8 21:19 33:9
167:2,16,25 168:4   236:12 237:10,14    S 3:1 4:10            123:11                33:10 50:6,12
168:10,13,16        237:22 238:3        sad 43:24           scales 162:22 163:4     59:22 65:4 79:2
169:12,19,21,23     240:23 242:16       Sagan 7:14          scan 77:3               79:11 85:17,18
170:2,9,19 171:3    243:4               Saints 226:12,13    scene 86:4              86:17,21,24 87:8
171:17,23 172:2,6 rights 66:2             227:19,19 228:3,4 scenes 64:21 84:18      87:11,12,19,20,23


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 85 of 92 Page ID #2841
                                                                                                 Page 267

  91:12 94:2 102:17      203:1 211:19,23       68:1,5 72:12          179:2,13 181:22       224:6
  102:21 103:2           215:13 242:8          81:18 137:19,23       182:21 190:1,8      small 54:6 115:24
  105:12 110:9         sensitive 117:21        138:7 165:21          203:3 212:1           116:7 162:6
  116:24 117:9         sentence 183:3          181:15 223:5          213:23 214:4,6        163:15,24 219:7
  118:25 119:2,3         224:2                 229:2 231:25          223:5,11 229:9,12     219:15 221:14,16
  134:14,15 144:5      separate 36:24        shows 64:5 67:5         231:10,18,24        smaller 108:1,12
  148:13 149:9           48:10 75:11           72:17 204:23          232:6 234:14          109:6,10,14,15,25
  156:20 182:25          153:21 226:1        side 30:8               236:19 238:7,23       110:13,18 111:3
  183:7,13 206:23      separately 216:13     sides 87:11             241:21 242:6,20       113:1,8,19 213:18
  207:23 225:5,6,10      216:16              SIGGRAPH 105:7          243:5                 214:15,25 215:6,7
  226:14 228:6,17      sequence 42:24        sign 194:5            Simon 2:3 3:3 5:8     Snacks 185:25
  229:13,17 232:10       43:15               significance 221:19     5:23                social 25:11 157:8
  232:19 234:5         series 38:18            221:21 222:2        simple 115:21           167:21 194:6
seeing 49:15 83:15     seriously 132:21,21   significant 116:11    simpler 218:4,5         236:20
  84:20,24 85:14       serve 135:15,18,22      210:25              simply 87:6           Software 1:8 5:4,18
  86:13 119:8 122:7    servers 70:3          significantly         simulate 33:3           55:17 196:24
  122:18,19 126:23     serves 98:12,16         213:19              simulated 28:12,14      245:4
  132:12               services 153:8        similar 28:19 29:1    simulating 30:17      sold 32:16,18,21
seen 70:11,14 102:3      245:1                 46:1 60:24 68:3       33:8                sole 11:7 192:8
  206:18 215:3         set 50:13 105:14        75:1,16 98:6,7      single 16:12 39:18    soles 152:12
  227:19                 108:12 181:3          122:20 144:19         109:15 133:9        solution 21:23
sees 110:23              236:17 244:8        similarly 215:3       sitting 22:12 48:17   solutions 21:19
select 77:6 235:8,20   Seth 171:6            Simmons 3:10 4:4        96:11               someone's 67:8
selected 80:4 85:8     setting 32:8 64:15      4:5 5:16,16 6:5     situation 8:11        sorry 6:8 12:10
  164:14 238:5           106:5,5 181:3,4       8:21 10:23 11:1       213:11                15:13,17 23:25
selecting 235:23       settings 27:3           17:9 37:19 38:3     situations 41:15        33:15 78:21 80:1
  236:8                  125:11,12 151:3       43:12 44:8 45:22    Sixth 3:14              122:15 147:8,21
sell 52:14 139:18        218:18                47:6 48:13 51:11    six-year 11:9           148:19 182:17
selling 51:1 72:15     shaking 9:12            61:17 88:13,23      size 53:25 54:3         218:11 224:16
  181:5 194:9,10,15    shape 146:4,7,8         90:24 91:7 94:6       110:18 111:4          226:10
  227:4,7                149:20                94:12 95:5,15,21      112:18,22,24,24     sort 11:22 12:5,17
sending 128:25         shapes 138:22           96:4 97:9 100:4       113:1,11,17,18,19     29:3 30:6,25 31:4
sense 22:3 24:15       share 21:4              101:14,19,22          115:25 116:2,2,17     35:8 38:24 41:25
  26:18 28:24 36:22    Shaw 179:15,16,21       102:11,23 103:11      116:22 161:18         43:6 44:1,18
  37:6 49:14,18,20     SHEET 245:1             108:18 109:11,23      162:5 163:9,11,11     59:20 61:11 64:18
  57:22 58:22 65:10    shirt 119:1             110:7 111:1,14,23     163:13,23 213:14      64:21 65:1 76:12
  68:4 79:16 83:2      shoes 152:12            112:23 119:4          213:17 214:18         80:14 95:3 106:10
  86:1 89:7,8,23       shooter 181:2           121:14 122:23         219:17 221:8,21       120:22 122:8
  92:10 93:19 94:18    shooters 23:5           126:9,11,13           221:22 222:3          132:22,23 177:19
  95:14 96:2 98:20     shorthand 244:12        128:15 137:1,8      sizes 54:6              189:18 198:1,3
  109:15 114:13        shot 64:20              138:8 140:22        skill 59:21             211:2 213:10
  117:20 122:1,2       shoulder 230:24         143:20 145:13,21    skydiving 30:14,15      225:3
  124:4 129:9          shoulders 229:21        148:7 150:14        sliding 121:17        sorts 68:6
  139:17 157:18,19       229:22 230:10,19      152:24 156:3,9,19     122:9               sound 7:14 50:15
  159:19 167:9           231:3,17,23           158:6,18 167:12     slightly 154:21         66:7 67:16 114:22
  173:14,22 177:13       232:18,23 233:2,5     167:19 174:5        slow 81:16              114:22 130:14
  196:14 197:6,24      show 29:12 67:20        176:22 177:8        SmackDown 224:4         193:13


                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 86 of 92 Page ID #2842
                                                                                                 Page 268

sounds 50:15 74:10      162:14 163:22         23:8,14,17,21,24       85:2                  155:22 156:11
  74:13,14,16,16        164:17 170:11         23:25 24:2,6,8       straightforward         158:1 160:15,16
  220:4                 173:17 177:21         188:18,19 218:13       108:3                 161:1 163:16,19
source 145:9            185:8 191:16          242:12               street 2:4 3:4 5:9      163:22 164:1,16
  232:12 236:2          196:19 201:3,9,15   Sportskeeda 4:16         237:17 245:2          164:17,19 207:14
  239:18                202:9 212:24          232:8,12             strict 70:17            207:17,25
sourced 237:25          223:18 239:23       St 1:3,17 2:4 3:5      strike 103:4 113:22   studying 12:4
sources 237:24        specifically 19:8       5:6,9 244:3            139:24 147:23         15:20,22
Southern 1:2 5:6        21:8 22:22 43:17    stadium 64:17 71:9       148:19 153:23       stuff 64:20 65:1
space 113:9 115:12      44:7,10,21 46:17      110:20                 170:6,15 175:22       179:18 193:24
  115:13 116:4          63:4 78:8 89:16     stage 64:18,19,21        177:15 202:4          206:20
  194:6                 96:21 104:19          65:2                   217:6 222:21        stylized 29:8,9
speak 9:16 27:17        130:6 140:12        stand 209:23             228:1               subject 18:24 19:20
  34:22 35:1,2,12       141:21 151:16       standard 157:17,17     strong 113:11           20:5,11 36:3
  127:22 242:25         153:16 154:25       standards 120:15       structure 84:7          176:12 189:20
  243:3                 155:19 160:3,11     standing 83:19         structured 20:19        238:21 243:1
speakers 21:3           160:13,21 161:10      123:21               struggling 94:10      Subscribed 245:22
speaking 17:14          162:4 176:13        stands 98:2 105:7      student 12:11,18      subset 47:10,14
  37:11 40:23 46:16     186:23 187:1,4,18   star 144:3,4             15:24 65:7,11,21    subsidiaries 197:5
  49:8 51:7 53:14       188:13,16 190:2,6   start 10:19 161:9        66:16,22            substitute 178:17
  53:22 54:14 55:11     202:3 216:2         starting 227:16        students 186:1          178:18,19,23
  73:15 77:10 79:14     217:11 230:2          234:17                 197:3,4,7,10        success 132:12
  82:6 91:1,6 95:18     231:3 236:22        starts 225:2             199:4 241:10,15       141:1,4 153:1,15
  98:10,14,18,19        237:11              state 2:8 27:25 72:9   studied 44:9,11         153:19 154:1
  104:17 108:7        specificity 31:9,23     159:6 170:7 244:2      60:16,18 89:4,6,8     206:14,14 207:4
  125:22 135:9,13       164:19                244:25                 89:14 104:18,19     successful 140:23
  148:4 152:17        specifics 90:7        stated 95:10 178:6       137:12 140:10         141:8 206:17
  160:8 165:9,25      spectacle 64:12         238:19 239:1           154:18,22,25        suffer 155:11
  180:19 195:5          65:6                statement 117:3          163:4 190:2 195:9     156:14 157:23
  198:13 242:17       spectator 98:2          132:22 226:3           195:10 239:15,20    sufficiently 47:15
special 12:17 42:6    spectrum 218:13       statements 204:15        240:7,9,16,20       suicide 226:24
  42:19 43:15 79:15   speculate 94:4          205:1,2,17,19          241:1                 227:21
  105:8                 116:18 127:16,25    states 1:1 5:5 11:5    studies 13:2 47:20    suit 92:5
specialist 5:13         181:8                 13:23 15:2 238:4       153:13,22 155:17    Suite 2:3 3:4 5:9
specialized 106:10    speculation 44:5      Station 213:12           156:21 161:8,15       245:2
specific 13:6 14:19     91:5 97:6 133:7     statistical 208:5        162:18,21,23        sum 31:20
  20:19 21:15 31:8      156:1 202:23          211:7                  163:2,10,15         summary 108:4
  38:11 39:3 40:14      204:13              statistics 11:24         190:10,12 195:23    summer 193:4
  43:11 52:12 68:8    spend 63:14             172:1 208:2,4          212:13,16 239:17    summers 192:25
  77:25 78:1 85:21    spent 34:20             211:9                Studiocom 192:5,7     Sunday 224:7
  85:25 89:8 94:20    spoken 7:5 34:7       step 108:22              192:19,24 193:10    superstar 84:17
  94:21 106:19          55:5 91:20,21       steps 220:21             193:19,21,22        super-specific
  107:1 108:24          197:12 198:5        step-by-step 161:6       194:13                163:21
  126:8,12,16         spokesperson          stop 69:21             Studiocom's 192:9     supplemental
  136:25 144:6          80:21               store 45:17              192:12,14             106:24 209:3
  145:1,5,8,11        sport 23:16           story 68:2,3,3,4       study 12:7,23 48:4    support 211:2
  156:11 158:1        sports 1:8 19:7,8       69:8,12 84:2,6,18      153:24 154:8          235:16


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 87 of 92 Page ID #2843
                                                                                                 Page 269

supported 236:10      switching 35:21         151:14,25 196:20       100:10,15,23        technical 13:9,9,10
supporting 136:20       85:6                  197:22 202:14          102:18,22 103:6       92:23 117:17
supports 70:9         sworn 6:3 245:22        203:19,20,24,25        103:12 104:1          191:18
  223:2                                     talking 19:22 29:24      115:24 116:6,10     technically 174:8
supposed 20:21                  T             30:2,9 35:22           116:17,24 118:19    technological
supposition 201:11    T 4:10 6:4 244:1,1      50:18 51:19 61:18      119:2 136:7,11        117:14
  201:12              table 65:20 81:10       66:16 99:2 101:18      137:24 138:4,6,9    technology 8:5
sure 7:17 10:6        tackle 81:21            102:9 111:21,22        138:13,17 146:12      15:3,11,21 239:4
  14:13 16:5 21:24    take 9:19 12:10         132:11,11 135:5        146:15,18 147:1,6     240:14,17
  22:8 33:5 34:14       20:21 55:13 88:14     167:20 196:19          147:10,14,16,24     television 82:22
  35:19 39:22 43:9      102:8 107:16,24       229:19 230:8           148:5,8,13,16,20      119:3 120:16
  49:10 50:7 52:13      113:6,15,17           232:21                 148:25 149:3,6,8      134:11 151:19
  56:5 61:15 66:3,6     114:23 115:12       talks 105:11 132:15      149:17 150:3,11       213:10,14,17,18
  66:9 67:21 72:9       138:21 182:22         132:16 224:19          150:16 151:21         214:8,10,11,19
  72:10,11,13 82:12     219:4 224:25          226:12 229:16          152:1 155:12        tell 28:10 66:22
  88:1 90:1 97:17       234:6               tap 28:23                156:15 157:23         175:2,9,16,25
  105:13 116:14       takeaway 21:1         Tape 5:2                 158:20 159:4,5,7      176:3,7,17,25
  118:24 119:21       takeaways 20:16       tapping 29:3             159:11,19,24          189:17 220:8
  122:13 128:3        taken 2:2 8:16        targets 49:13            160:3 170:1,8,12      225:4 230:1
  131:8,8 134:1,5       16:10 48:23,24      tattoo 77:25 83:22       174:23 175:6,18     telling 93:22 94:13
  134:16,22 135:3       88:18 107:5           89:11 136:10           176:1,8,10,18       tennis 24:7
  150:24 166:17         112:18 116:4          138:5 146:21           177:7,12,17         tenured 6:16,18
  168:25 189:13         125:5 179:7 234:9     147:23 175:3,9,11      178:12,13,17,23     term 16:20 19:19
  209:18 218:22         238:11 244:7          177:21,25,25           199:7,11,16           23:9,11 24:1
  219:16 224:14       takes 59:21 84:9,12     178:4,8 199:24         200:15,25 201:25      25:25 66:12 92:23
  227:13 235:4          84:14 106:25          200:1,2,4,7,8,9,11     202:11,19,21,25       104:25 118:10
surface 82:18,20        113:9                 200:12 201:6,16        204:1 206:2 208:9     121:17,19,22
surprise 130:16       Take-Two 1:8 3:8        201:18,21,23,24        208:18 215:2,6        177:13 182:7
  131:11 132:12         5:4,18 55:17,23       202:6,8 203:10         216:2,7,11,13,16    terminology 123:5
  171:5 230:3           126:14,21,24          229:16,25 230:4,8      216:16,18 219:7,9   terms 25:4 27:21
surprised 16:6          196:23 197:2,5,7      230:12,13,16,18        219:15,18,20          49:12 56:24 98:2
  86:25 87:1 98:24      197:13,22 198:5       230:21,25 231:4        221:8 222:8,10,16     117:1 120:15
  116:9,12 132:19       198:24 224:14         231:11,16,19,19        229:10 230:1,5,6      169:11,14 215:10
  133:2                 245:4                 231:23,23 232:8        230:8,13,22 231:2     217:15 234:25
surprising 76:2       talk 8:6 24:13          232:22 233:1           231:15 232:13,16      235:7 241:12,13
  130:18                27:13,22 31:2,13    tattooed 178:21          232:17 233:4,6,7    test 126:10 219:5
surreal 53:3,5,15       31:14,14,15 44:17   tattooists 203:9         233:8 235:3         tested 136:16,19
surrealism 53:5,8       44:22 45:5,13       tattoos 4:15 77:15     tattoo's 203:1        testified 6:3 8:22
  53:10                 46:2,5 62:20          77:19,23 78:4        taught 20:3 67:12     testifying 244:10
surrealist 53:10        66:18 117:1           83:8,11,16 86:17       195:14,16 241:9     testimony 8:2 9:7
survey 154:2            119:16 128:12         86:24 87:2,15        teach 44:16,17 46:4     10:12 48:8 79:22
  156:22 166:10,16      185:21 198:2          88:24 89:2,4,6,13      49:1,4,6              91:25 94:1 138:1
  166:18 207:22         203:18                89:21 90:5,6,8,13    teaches 15:10           243:1 244:14
  210:7               talked 17:18 19:2       90:15,19 91:16       teaching 241:7        Tetris 217:21,22,24
Surveying 157:7         22:15 33:17 45:24     92:5 96:6,19,24      team 40:3 54:21         218:1
suspend 183:11          62:13 86:12           97:3,10 98:15,24       184:9               text 138:15,17
  185:6                 141:21 142:14         99:6,12,16,20        Tech 15:23            Thank 214:5


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 88 of 92 Page ID #2844
                                                                                              Page 270

theatrics 60:1        85:10 92:8 93:14      80:11                 60:23,25 61:2,5     tribal 229:20 230:9
thing 14:12 18:21     94:22,22,25 97:23   thinks 47:24 51:4       68:12 71:20           230:16,18 231:16
  31:11 42:6 43:6     99:2,2,23 100:12      162:2                 141:10,14,17        tricky 26:1 39:17
  44:1 62:13 65:1     100:13 102:20       third 31:11             213:5 235:3           87:5 118:23
  108:9 114:9 162:2   107:1 108:5 109:1   Thomas 179:15,16        241:13              tried 208:1 234:25
  184:18 198:3        109:2 114:20        thorough 220:1,14     today 10:12 22:13     Triple 80:13 81:3
  211:2               117:4,15,17,20      thought 132:6           33:18 34:25 48:17   true 38:11,13 44:3
things 8:6 11:23,23   118:15,22,22          203:14,15 236:10      97:16 107:14          66:20 72:18 73:13
  12:1,21 18:6        122:12 123:2,10     thousand 162:24         114:6 123:22          74:8,14 80:21
  20:20 25:16 27:18   130:15,21 131:2     thousands 162:19        142:14 168:18         81:2 84:2,7 86:14
  31:16,20 35:10,11   131:19 132:2,10       162:23              today's 120:15          86:19 91:3 100:16
  39:12 44:12 45:20   133:1,12,12,15,22   THQ 129:15            tolerance 180:20        104:2 143:3
  47:4 48:21,22       134:21,23,24          224:13              Tony 5:22               183:21 184:6
  49:16 51:16 57:19   140:13,16,19,20     THQ's 224:3,5         tool 70:19 124:17       225:24,25 226:2
  59:22 62:17 66:11   141:16,25 142:3,6   three 17:18 34:21     tools 77:2 107:8        227:4 244:14
  66:14 68:6 71:22    142:8,10,12,17        61:3 62:17 95:1     top 28:11 61:7 72:3   truly 114:5
  76:11 83:11,14      143:18,24 144:3       185:22 193:5          80:14 164:20        truthful 10:11
  89:16 101:3         146:19 149:4,5        209:10,21 210:6       197:9 214:11        try 71:1 79:10 82:5
  108:24 113:10,13    150:9,11,18         three-dimensional       215:18 225:21         82:7 101:20 147:3
  113:25 117:21       152:10 159:20         87:3 106:7 107:25     226:11 232:7          149:16 216:4
  121:10 145:1        160:11 163:6,7,14     108:11 109:5,13     topics 97:16            218:6
  151:22 154:3        168:5,22 169:2,5      109:24 110:12       top-level 54:25       trying 8:5,8 20:18
  157:3 158:3 165:7   171:18 176:5          111:9,15 112:3      total 164:6 221:22      29:1,18,21 30:12
  166:25 167:10,14    177:6,12 178:22     tied 39:3,5,5         touched 124:19          30:20 35:17 38:14
  184:23,23 185:17    180:12,15,19        time 11:3 14:3 41:5   touching 28:22          43:22 82:24
  185:18,18 188:10    181:1 183:3           45:14 61:22 76:21   tough 121:25            103:12 119:5,6,19
  189:25 205:15       184:11,22 185:3       76:23 85:16 87:2    tour 36:16              119:23 122:6
  207:13 210:9,17     187:21 188:16         87:17,23 105:2,3    track 6:18 15:15        123:4 137:11
  212:14 215:9        189:14,16 191:12      120:19,25 139:14      181:18 203:9          144:17 150:1
  223:19 235:15       192:21 193:19,22      141:18 179:3        trade 194:22,25         152:19 155:7
  239:1,3,11          194:14 198:19,19      181:11 182:19,24    trademark 39:10         201:19 242:11
think 10:10,13        199:20 200:21         193:1,6,22 196:13   traditional 24:8      turn 25:21 182:23
  11:18 16:13 19:23   201:24 204:12,15      201:16,21 202:6     traditionally 23:9      224:16,23
  20:18 21:4 24:6     205:17,21 206:8       209:25 215:21       trajectories 239:7    turning 52:16
  27:6 28:8 29:13     207:13,23 210:17      239:8 241:4,15      transcribe 9:11       TV 64:5 120:10
  29:19 31:22,25      210:24 216:19,23      244:8               transcribed 244:13      213:17,25 214:24
  32:5 33:7,24        216:25 220:19       times 10:17 60:3      transcript 91:22      tweet 130:2,3,5,6,8
  35:17,25 36:9       221:4,19,20,25        80:11 86:22 88:8      244:16                133:9,13,14
  37:3 38:7,10,13     222:11,18 225:18      231:9               TRANSPERFECT            204:21,23
  38:21 39:7,9 40:3   226:5 227:11,14     tissue 214:2            245:1               tweeting 133:13
  41:14 47:21 49:25   228:9,13,19,21,22   title 6:14 20:14      traveled 33:23          175:13
  51:14 56:16,22      228:25 229:1          33:7 52:5,5 68:8    treated 36:16,17,19   twice 59:2 60:7
  57:12,16 61:23      232:2 235:6 237:4     182:2 193:9,20      trends 154:15         Twitter 129:22,24
  62:8 65:9,25 67:7   237:23 238:4          212:25 224:21         239:10,11,12          130:11 167:24,25
  67:13 69:10 76:4    239:13                230:17 231:14         240:23,25 241:12      168:2,3,8,8,13,16
  78:13,23 79:24    thinking 19:23        titled 229:10           241:14                171:7,10,13,15,22
  80:13,17 83:10      20:17 21:7 39:13    titles 46:1 56:1,16   trial 209:20            172:3,11,14,16,22


                           TransPerfect Legal Solutions
                       212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 89 of 92 Page ID #2845
                                                                                            Page 271

  173:6,18,25        11:4,9 12:22 46:3    unrealistic 99:23     variety 72:17         17:5,10,12 19:2,5
  174:13,18,19,23    46:5                 unusual 174:11        various 77:6 85:1     20:2,7 22:7,23,25
  175:1,5,8,17,22   undergraduate         upfront 237:1           125:16              23:8,13,13,15,20
  175:24 176:14,16   13:2 14:1            upper 229:21          venture 99:11         24:1,3,6,7 26:5,6
  177:18 211:11,15 understand 9:2,3,5      232:18,23 233:2,5    venue 67:24           26:24 27:1,4,24
  211:19,20,22,24    9:6,8,15,20,21       upset 43:24           venues 67:6           29:5,18 30:12
  211:24 212:3,10    10:1 23:23 31:1      USB 105:25            verb 124:16           32:14,16,18,25
Twitter's 211:22     49:10,17 50:7        use 24:20 25:4 48:3   verbal 9:13           33:2,5,12 35:21
Twitter-related      61:15 68:13 97:17     63:8 64:13 69:8      verbally 9:10         35:25 36:9,11,12
  212:16             113:6 119:23          81:25 82:2 107:17    verbatim 244:11       36:15,23,25 37:8
two 28:1 46:1 60:6   124:23 126:17         112:19 121:18,22     verisimilitude        37:9,12,21 38:11
  60:7 61:22 82:23   127:2 137:11          123:5 124:16           19:10,11,20 20:6    39:25 40:1,4,5,13
  95:1 109:1 113:10  160:25 161:7          125:15 128:9,12        20:12 22:18 24:10   40:17,17,21,22
  172:9 173:19       186:5 216:5           156:17 158:20          24:16,18,24 25:25   41:1,2,12,17,21
  192:21 212:14      220:20 224:8          159:4 175:8            26:14,22 27:14,15   42:6,10,19 43:13
  234:20             227:24 228:2          179:18 189:4           27:22,25 52:23      44:12 45:25 46:8
two-dimensional      241:11                201:17,22 202:7        118:11,15 142:15    46:10,15,24 47:2
  87:4 108:1,12     understanding          211:22 226:23          142:19,22 146:2     47:4,8,11,16,24
  109:6,14,16,21     16:14,17,18,24        227:6,20               150:19 178:5        48:5,15,20 49:9
  110:1,6,10,14,23   25:25 26:21 43:18    user 29:18 211:21       180:3,11 187:3,14   49:25 50:5,11,21
  110:24,25 111:10   49:16 55:22,23        211:24                 188:5,9,11,14       52:21 53:11,11,17
  111:17 112:10,14   72:24 73:19,22       users 143:12            216:21 217:1        53:20 54:2,7,24
type 24:10 77:8      90:18 97:14,15       user's 87:15            241:19,23 242:5     55:5,13,19,24
  192:1 217:12       106:20 107:4,7       uses 125:17 135:14      242:12              56:12 60:20 62:1
  227:6              117:17 124:18,21      136:15 217:9         verisimilitudenous    62:1,7 64:5 65:8
types 73:10 240:25   125:1 131:9          usually 11:17 23:12     143:1,6 151:23      67:12 68:20 70:7
                     132:19 139:11         75:23 125:15           152:5,9 159:12,21   70:10,12 85:24
         U           140:25 141:12        US-based 195:1        version 46:2,3,4,5    87:8 97:4,12,18
Uh-huh 11:6 16:21    153:6 157:10         Utah 6:13               58:1 70:19 98:9     102:9 104:5,14,23
  17:25 30:1,5       176:9,9 186:13       Utah's 237:5            104:6 105:18        105:5,18,19
  33:22 40:11 41:24  215:25 216:8                                 110:13 111:10,16    106:13 110:19
  42:2 51:23 61:20   230:20                       V               113:18 207:15,21    115:25 116:7
  65:14 71:10 74:6 understood 10:4        v 245:4                 207:24 217:22,24    122:7,19 123:1,8
  76:22 77:10 93:1 Undertaker 80:12       Vague 150:7             218:19              123:15,20,23
  97:19 129:2 131:7  80:24 168:20,22      vaguely 79:6          versions 46:1 50:11   133:10 134:2,3,5
  131:14 132:4       169:2                valuable 51:14,15       57:24 58:9 68:14    134:14,14,15,17
  135:8 137:9       unhappy 205:8           127:6,14,18,21        129:12 148:25       136:18 144:12
  142:16 145:25     United 1:1 5:5 11:5     139:17              versus 5:4 7:14       146:1 154:19
  148:11 149:19      13:23 15:2           value 18:21 51:17       39:19 63:11,15      156:8 160:5
  156:23 157:2      universe 26:9,10,25     51:19 125:23,25       119:2 169:18,22     161:15 162:11
  168:21 176:15     Universidad 10:21       135:24 169:22,25      170:1 224:4,6       165:11,16 170:15
  187:18 199:21     university 6:13         187:6,9 202:20      vest 102:1,3,5,12     170:24 171:2,7
  204:25 221:17      14:2 17:20 18:2,7      208:23                102:15,16,24        180:24,25 181:2
  223:24 235:22      18:11 186:12         valued 37:1 203:6       103:1               181:11 183:16,23
ultimate 38:8,15,21  237:4,5              values 125:21         video 5:13 7:23       186:22,25 187:3,6
Um 14:5             unlock 42:9,19          203:1                 13:1,5,6,7,8,11     187:9,13,19 188:4
undergrad 10:20     unpack 66:12          varies 52:5 71:22       14:13,15 16:1,24    188:9,18,19,22


                           TransPerfect Legal Solutions
                       212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 90 of 92 Page ID #2846
                                                                                             Page 272

  189:1,5,8,11,19     viper 101:24 102:2 wax 139:13            88:13 102:20           20:24 21:3,4 37:7
  189:23,25 190:3     virtual 194:2      way 17:23 21:21       151:13                 37:10 45:8 48:23
  191:3,6,9 193:17    visible 83:8,11,13  24:20,22 25:4,18    whatnot 153:9           48:24,25 130:22
  194:9,11,12,15,24   vision 117:10       27:18,19 30:18,19   Willis 1:24 2:5 5:14    179:14,19,25
  194:25 195:2        visiting 18:10      30:20,24 36:16,19    244:4,24               180:8 191:3,8,9
  196:3 198:17,18     visual 1:9 21:25    39:23 49:24 53:12   win 82:14,24 83:3       191:24 192:6,15
  199:1,6,8 202:11    voice 55:6,9        64:14 67:25 69:5    wisdom 186:4            192:17 193:2
  204:2 206:10,11     voices 100:23       69:6 75:13,24       wish 38:25              194:12 195:6
  207:2,2 214:1       volume 160:22       76:19 77:22 81:17   witness 6:1 17:5        197:5,7,10 201:17
  217:12,13 221:9     vs 1:7              83:12,14,15,18       37:16,24 43:9          201:22 202:7
  224:19 225:8,22                         85:2,3 91:11         44:6 45:1,3 47:1       236:18 237:15
  226:5,7 228:11,22           W           96:10 99:11,13       48:9 51:7 61:15       worked 191:6
  228:23 235:3        Wait 141:3          100:1 106:14         90:22 91:6 94:7        192:4,25 193:4
  239:15,21 240:7     walked 118:25       113:22 114:2         94:17 95:10,18         194:14 197:10
  240:11,11,15,17     wane 139:13         116:6 121:13         96:2 97:7 99:23        230:6
  240:23,25 243:8     want 10:18 21:2,22  122:8 125:15         102:20 103:9          working 39:20 40:4
videographer 3:19      30:14 31:8 49:13   127:13,24 144:2      108:16 109:9,19        40:5 45:15 54:18
  5:1 8:14,18 88:16    51:8 56:6 59:8,16  146:7 150:20         110:4,17 111:13        191:17
  88:20 179:5,10       61:8,13 62:20      151:17 158:25        111:19 112:22         works 38:12 66:10
  213:24 234:7,11      65:8,11,24 67:1,2  159:7 168:12         118:14,22 120:6        66:10 150:3
  238:9,13             67:4,19,24 68:2    203:4,12 205:6,21    122:17 128:12          159:24 203:5
videos 134:20          83:4 94:2 97:17    216:19 219:2         136:25 137:6           222:14,15 230:13
  166:23 236:3         146:3 149:9        220:20               138:2 140:19          workshop 18:15
videotaped 1:15        167:13 174:9      ways 22:5 106:24      143:18 145:8           19:4 20:9,10,11
  2:1 5:2 243:7        205:13             124:7 125:24         148:3 150:9            20:12,15,17,23
video-game 37:3       wanted 26:25 45:7   130:23 184:10,24     152:20 156:2,7,17      21:1,2,5 22:17
view 38:17 39:14       79:10 99:24        217:10               157:25 158:15         workshops 18:5
  39:24 41:7,8         103:22 106:13     wear 102:15           167:9,18 174:3         19:5 21:6
  87:15 104:9          117:6 155:20      wearing 102:16        176:20 177:2          world 1:8 25:6,19
  117:14 136:13        222:5 237:12,20    103:1                182:18 189:23          26:12 28:13,14,15
  145:17 146:1,11     wanting 241:17     wears 101:11,11,15    190:6 202:24           28:16,20 29:14,20
  147:24 148:23       Warren 45:10,12     101:15,24 102:1      211:18 214:2           53:12 87:4,20
  149:8 151:12,12     wasn't 14:22 22:13  102:13               223:4,10 231:6,13      117:7,16,24 118:1
  164:21 205:13,25     23:18 34:17 43:13 website 196:17,18     231:21 236:15          119:11,14,19,22
  206:6 207:6 208:8    85:13,23 133:1,4   233:9,17,20          241:22 242:7           119:24,25 121:2,3
  216:20 222:12        183:10 185:5      welcome 94:3          243:6 244:22           121:17,23 145:3
  228:18 236:6         194:8              238:17               245:5                  150:6 159:23
viewing 120:3         watch 59:9,12,16   well-known 81:3,4    witnesses 244:9         194:2,4
viewpoint 37:1         60:13              81:5 130:19,21,23   won 141:10,13,17       worse 229:1
views 182:12,19       watched 58:17      went 10:20 13:19     word 19:12 48:3        wouldn't 12:16
  214:24 236:3         59:20 60:3 61:21   15:1,4               55:5 156:24            18:13,17 20:25
villains 80:25         74:19,20          weren't 191:10,13     206:17 218:12          43:14 48:2 57:12
violence 224:19       watching 58:25     we'll 66:17 101:20   words 64:13 119:10      57:14 62:18 85:17
  227:10 228:18,18     59:5,6,10,10,11   we're 9:19 26:22      156:25 157:6           85:23 86:4,5,21
  228:20,22            61:12,24 76:8      66:16 67:7 99:2      182:3                  87:8 108:16 109:9
violent 227:17,18      79:4 82:21 83:9    232:2               work 13:1 14:9,9        109:10 115:19
  228:12               98:2 151:18       we've 13:4 17:18      14:13,24 16:4          137:23 148:13


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
  Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 91 of 92 Page ID #2847
                                                                                              Page 273

 162:1,12 175:1       65:3,5,8,12,22       5:21 56:22 57:12      156:13 157:22         204:3 240:1,4
 214:9 230:3          66:8,23,24 69:7      57:24 58:1,8,12       158:21 160:6        yelling 64:24
 237:14,22            71:3,7,13 73:18      58:15,25 59:3,4,5     164:22,22 165:1,6   yesterday 34:2,5
Wow 121:8             74:7,14,17 75:2,8    59:13,18 60:3,13      165:16,18,23,24     York 3:9,9 245:2,2
wrestle 82:9,11       75:17 76:14,18       60:16 61:12,13,24     166:2,6,7,11,15     young 84:14,15
wrestler 59:21        79:5 80:20,25        62:1,3,5,6,7,8,9      168:2,2,4,10,13     Yuke's 1:10,10
 70:20,22 75:20,25    81:25 82:17,21,22    62:11,14,18,25        168:15,19 169:3,6     198:8,9,11,11,22
 76:6,11,14 77:19     83:3,4 84:11 91:9    63:9,15,16,21,23      169:12,23 170:2,8     199:3,3,5
 78:1,9,10,12,14      97:22 101:16         64:3,16 65:5,8,12     170:17 171:21,23
 78:16 83:19 85:7     102:13 103:3         65:16,22 66:24        176:10,11 177:6               Z
 90:16 98:23          151:18 165:19,24     68:7,14 69:3,9,11     177:12 178:5,8,13   Zagal 1:15 2:1 4:3
 136:21 140:3         166:8 188:22         69:14 71:2,3,5,7,9    178:16,20,23          5:3,25 6:8,8,9,10
 142:11,23 170:16     195:6,9,13,15,17     71:15 72:21,25        179:24,25 180:8       8:22 10:14 17:2
 170:21               195:19,21 198:20     73:5,8,10,13,16       195:23 196:8,11       67:12 88:24 94:3
wrestlers 59:25       207:25 214:17,21     73:17,20,23,25        196:19 203:10         94:13 152:18
 64:22,23 65:6        216:21 217:1         74:10,13,14,16,16     204:11,11,20          179:14 234:15
 70:25 71:15,21,21    225:12,17,22,22      74:20,22 75:2,5,8     206:2 207:7,15,21     237:20 238:17
 71:25 72:3,5,5,8     226:4,6,7 227:18     75:10,16,19,24        207:24 208:2,9,18     242:21 243:7
 72:14,20,25 73:1     228:13,18,22         76:3,5,13,17          212:18,21,24          245:5,21
 73:6,13 77:24        232:17               77:16,24 78:1,5       213:1,2,4,7         zeitgeisty 43:6,10
 78:17 79:10 80:16   wrestling-related     78:10 79:5 80:9       214:14 215:11,19    zones 47:18
 81:3 82:13,23,24     74:10                80:25 81:7 82:17      217:8 218:4,9,11    zooms 214:20
 83:6,15 85:10,11    write 47:5 187:19     83:7,24 85:5,18       218:13,20,24        Zynga 7:14
 85:15,18 88:3,7      218:24 219:5         85:25 87:16,24        219:15,21 222:7
 91:8 98:8 100:19    writes 47:7           88:4,7 97:20,22       222:12 224:3,5               $
 100:22 101:6        write-up 10:24        98:1,8,12,15,21       225:8,16 226:12     $5.00 208:24
 106:21 125:20       writing 47:3 79:25    99:4,15 100:18        227:2,5,9,12,22             #
 126:1,14,21,25       166:23 212:19        101:6,9,16 102:5      227:25,25 228:3
                                                                                     #903 245:2
 127:6,14,19,23       213:3                102:12,13 103:23      229:10 231:15
 128:9,13,16,21      written 26:4 33:2,4   104:10 106:22         232:8 235:3                  0
 135:6,7,11,12        33:8 46:14,19,19     111:25 112:8         WWE's 165:24         0.0008 219:20
 136:4,5,10 137:3     186:21,24 187:2,5    115:25 116:24         166:8 167:25
 137:20 138:3,3,16    187:8,12,17,23       118:19 120:9          168:8 196:15                 1
 139:5,7,12,15,17     188:3,10,15 190:6    124:2,8 126:15        224:19             1 1:16 4:11 5:2
 141:2,5,14 144:25    195:11,12,18,20      129:1,12 133:16                            57:21 58:6 120:10
 150:21,24 151:7      209:11 212:2,6,8     133:20 134:7                  X
                                                                                      181:17,21 182:1
 168:9,19 169:10      212:12 239:18,19     135:11 136:14        X 4:2,10 6:4          245:4
 169:12,13,19,22      240:10,16,20         139:5,16,24 140:1                        1st 5:10 243:9
 214:14               241:22 242:15        140:3,5,23 141:11             Y
                                                                                    1,000 130:14
wrestler's 83:8,21   wrong 61:8 132:18     141:16,23,25         yeah 32:2,18 44:6
                                                                                    1:33 234:8
wrestler-creation     137:17,18 145:12     142:11,12,18           121:11 156:2
                                                                                    1:45 234:13
 76:10                152:12 159:5,7       143:12,16 144:12       200:6 230:12
                                                                                    1:50 238:10
wrestling 1:9 58:3    218:12               144:18,20,21         year 13:17 59:2
                                                                                    10 160:19 163:13
 58:15,25 59:5,13    wrote 181:23 182:3    147:4 148:23           61:22 72:11 79:20
                                                                                      163:19 164:11,13
 59:18 60:4,8,11      186:1 209:2 240:2    151:18,23 153:2        129:4 193:3 219:4
                                                                                      210:20,21,21,22
 60:13,17,19,20      WW 58:2               153:15,19 154:1      years 36:4 55:13
                                                                                      232:7
 63:23 64:3,4,16     WWE 3:13 4:15         154:19,23 155:10       56:7 60:6,7 61:3
                                                                                    100 67:20
                                                                  123:25 129:9

                            TransPerfect Legal Solutions
                        212-400-8845 - Depo@TransPerfect.com
   Case 3:18-cv-00966-SMY Document 167-2 Filed 12/09/19 Page 92 of 92 Page ID #2848
                                                                            Page 274

10017 245:2             153:19 154:1,19     238 4:4
10022 3:9               154:23 155:10       242 4:5
102,000 130:17          156:13 157:22       25723 1:25 245:5
11 230:11               158:21 160:6        2600 44:24
11:45 179:6             164:22 165:23
12 229:16,18            166:2,6,11,15                3
12:24 179:12            168:15,19 169:3,6   3 4:14 88:21 224:18
15222 3:15              169:12,23 170:2,8     226:11 229:3,8
1700 2:3 3:4 5:9        170:17 178:5,8,13   3:18-cv-966-MJ...
181 4:11                178:16,20,23          1:7
                        179:24 196:24       318-CV-966-MJ...
         2              197:2,8,13 203:10     5:7
2 4:12,13 8:19          204:11 206:3        36 213:20
  57:20 58:5 181:25     207:7,15,21 208:2
  200:3,9 223:6,9       208:9,18 212:18              4
  224:16,23 226:13      212:22,24 213:1,4   4 4:16 179:11
  227:16,19 228:4       213:7 214:14          213:12 232:2,5
  228:24 238:14         217:8 218:4,9,13    400-8845 245:3
2D 23:5                 218:24 219:15,21    45 88:14
2K 1:8,8 5:18 55:20     222:7 225:16        45th 245:2
  55:23 56:22 57:13     227:12              45-inch 213:20
  57:25 58:1,8,12     2K's 100:18 115:25
  62:25 63:9,15                                      5
                        133:16 179:25
  68:7,14 69:3,9,11                         5 224:1 225:20
                        180:8 198:6
  69:14 71:2,5,9,15                           234:12 244:22
                        204:11,20 222:12
  72:21,25 73:5,8                           500 115:3,4,10
                      2:05 243:9,10
  73:10,13,16,20,23   20 4:15 215:18                 6
  73:25 74:10,13,16     229:10 231:14       6 4:4 238:14 243:6
  74:22 75:5,10,19      245:23              601 3:9
  75:24 76:13,17      20/20 117:9           63101 3:5
  77:16 78:5,10       200 71:18 169:18
  80:9 81:7 83:7,24   2007 105:3 182:15               8
  85:5,19 87:16,24      182:18              8:02 1:16 5:11
  88:7 97:20 98:1,8   2008 129:7 223:23     8:05 8:15
  98:12,15 99:4,15      224:18              8:07 8:20
  101:6,9 102:5,12    2009 224:4,6          800 2:4 3:4 5:9
  103:23 104:10       2012 129:3,7,8
  106:22 111:25       2019 1:16 5:10                 9
  112:8 116:24          243:9 244:22        9th 224:7
  118:19 124:8          245:4               9:46 88:17
  126:15 129:1,12     210 3:14              9:59 88:22
  133:20 134:7        212 245:3
  135:11 136:14       216 245:2
  139:24 142:18       223 4:13
  143:12,16 144:18    229 4:14
  147:4 148:24        23rd 215:16
  151:24 153:2,15     232 4:16


                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
